


SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
BANK OF AMERICA, N.A.,
PNC BANK, NATIONAL ASSOCIATION and
REGIONS BANK,
as Joint Lead Arrangers,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
BANK OF AMERICA, N.A.,
PNC BANK, NATIONAL ASSOCIATION and
REGIONS BANK,
as Joint Book Runners,
BANK OF AMERICA, N.A.,
as Syndication Agent,
PNC BANK, NATIONAL ASSOCIATION and
REGIONS BANK,
as Co-Documentation Agents,
THE LENDERS THAT ARE PARTIES HERETO
as the Lenders,
and
TITAN MACHINERY, INC.
as Borrower
Dated as of October 28, 2015








--------------------------------------------------------------------------------

TABLE OF CONTENTS
 




 
 
Page
1.
DEFINITIONS AND CONSTRUCTION.
1
1.1.
Definitions
1
1.2.
Accounting Terms
1
1.3.
Code
2
1.4.
Construction
2
1.5.
Time References
3
1.6.
Schedules and Exhibits
3
1.7.
Effect of Amendment and Restatement; No Novation; Release
3
1.8.
Reallocation of Loans on the Closing Date
4
2.
LOANS AND TERMS OF PAYMENT.
4
2.1.
Revolving Loans.
4
2.2.
Floorplan Loans
5
2.3.
Borrowing Procedures and Settlements.
6
2.4.
Payments; Reductions of Commitments; Prepayments.
16
2.5.
Promise to Pay; Promissory Notes.
21
2.6.
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.
22
2.7.
Crediting Payments
23
2.8.
Designated Account
24
2.9.
Maintenance of Loan Account; Statements of Obligations
24
2.10.
Fees.
24
2.11.
Letters of Credit.
25
2.12.
LIBOR Option.
33
2.13.
Capital Requirements.
35
2.14.
General Accordion
36
2.15.
Additional Accordion.
39
3.
CONDITIONS; TERM OF AGREEMENT.
41
3.1.
Conditions Precedent to the Initial Extension of Credit
41
3.2.
Conditions Precedent to all Extensions of Credit
41
3.3.
Maturity
42
3.4.
Effect of Maturity
42
3.5.
Early Termination by Borrower
43
3.6.
Conditions Subsequent
43
4.
REPRESENTATIONS AND WARRANTIES.
43
4.1.
Due Organization and Qualification; Subsidiaries; Fiscal Year Ends.
44
4.2.
Due Authorization; No Conflict.
44
4.3.
Governmental Consents
45
4.4.
Binding Obligations; Perfected Liens.
45
4.5.
Title to Assets; No Encumbrances
45
4.6.
Litigation.
46
4.7.
Compliance with Laws
46
4.8.
No Material Adverse Effect
46
4.9.
Solvency.
46


-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
 






 
 
Page
4.10.
Employee Benefits
46
4.11.
Environmental Condition
47
4.12.
Complete Disclosure
48
4.13.
Patriot Act
48
4.14.
Indebtedness
48
4.15.
Payment of Taxes
48
4.16.
Margin Stock
49
4.17.
Governmental Regulation
49
4.18.
OFAC
49
4.19.
Employee and Labor Matters
49
4.20.
[Reserved]
50
4.21.
Leases
50
4.22.
Eligible Accounts
50
4.23.
Eligible Inventory
50
4.24.
Location of Inventory
50
4.25.
Inventory Records
50
4.26.
Hedge Agreements
50
4.27.
Material CNH Industrial Agreements
50
5.
AFFIRMATIVE COVENANTS.
51
5.1.
Financial Statements, Reports, Certificates
51
5.2.
Reporting
51
5.3.
Existence
51
5.4.
Maintenance of Properties
51
5.5.
Taxes
51
5.6.
Insurance
51
5.7.
Inspection.
52
5.8.
Compliance with Laws
53
5.9.
Environmental
53
5.10.
Disclosure Updates
53
5.11.
Formation of Subsidiaries
54
5.12.
Further Assurances
54
5.13.
Lender Meetings
55
5.14.
Location of Inventory
55
5.15.
Compliance with ERISA and the IRC
55
5.16.
Rental Fleet Equipment
56
6.
NEGATIVE COVENANTS.
56
6.1.
Indebtedness
56
6.2.
Liens
56
6.3.
Restrictions on Fundamental Changes
56
6.4.
Disposal of Assets
57
6.5.
Nature of Business
57
6.6.
Certain Payments and Amendments
57


-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
 






 
 
Page
6.7.
Restricted Payments
58
6.8.
Accounting Methods
59
6.9.
Investments
59
6.10.
Transactions with Affiliates
59
6.11.
Use of Proceeds
59
6.12.
Limitation on Issuance of Equity Interests
60
6.13.
[Reserved]
60
6.14.
Employee Benefits
60
6.15.
OFAC; Patriot Act.
60
7.
FINANCIAL COVENANT.
60
8.
EVENTS OF DEFAULT.
61
8.1.
Payments
61
8.2.
Covenants
61
8.3.
Judgments
61
8.4.
Voluntary Bankruptcy, etc
62
8.5.
Involuntary Bankruptcy, etc
62
8.6.
Default Under Other Agreements
62
8.7.
Representations, etc
62
8.8.
Guaranty
62
8.9.
Security Documents
62
8.10.
Loan Documents
62
8.11.
Change of Control
63
8.12.
ERISA
63
9.
RIGHTS AND REMEDIES.
63
9.1.
Rights and Remedies
63
9.2.
Remedies Cumulative
64
10.
WAIVERS; INDEMNIFICATION.
64
10.1.
Demand; Protest; etc.
64
10.2.
The Lender Group's Liability for Collateral
64
10.3.
Indemnification
64
11.
NOTICES.
65
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
66
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
68
13.1.
Assignments and Participations.
68
13.2.
Successors
72
14.
AMENDMENTS; WAIVERS.
72
14.1.
Amendments and Waivers.
72
14.2.
Replacement of Certain Lenders.
74
14.3.
No Waivers; Cumulative Remedies
75
15.
AGENT; THE LENDER GROUP.
75
15.1.
Appointment and Authorization of Agent
75


-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
 






 
 
Page
15.2.
Delegation of Duties
76
15.3.
Liability of Agent
76
15.4.
Reliance by Agent
77
15.5.
Notice of Default or Event of Default
77
15.6.
Credit Decision
78
15.7.
Costs and Expenses; Indemnification
78
15.8.
Agent in Individual Capacity
79
15.9.
Successor Agent
79
15.10.
Lender in Individual Capacity
80
15.11.
Collateral Matters.
80
15.12.
Restrictions on Actions by Lenders; Sharing of Payments.
82
15.13.
Agency for Perfection
83
15.14.
Payments by Agent to the Lenders
83
15.15.
Concerning the Collateral and Related Loan Documents
83
15.16.
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
83
15.17.
Several Obligations; No Liability
84
15.18.
Joint Lead Arrangers, Joint Book Runners, Syndication Agent, and
Co-Documentation Agents
85
16.
WITHHOLDING TAXES.
85
16.1.
Payments
85
16.2.
Exemptions.
85
16.3.
Reductions.
87
16.4.
Refunds
88
17.
GENERAL PROVISIONS.
88
17.1.
Effectiveness
88
17.2.
Section Headings
88
17.3.
Interpretation
88
17.4.
Severability of Provisions
88
17.5.
Bank Product Providers
89
17.6.
Debtor-Creditor Relationship
89
17.7.
Counterparts; Electronic Execution
90
17.8.
Revival and Reinstatement of Obligations; Certain Waivers.
90
17.9.
Confidentiality.
90
17.10.
Survival
92
17.11.
Patriot Act
92
17.12.
Integration
92
17.13.
No Set-Off
93






-iv-

--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES


Exhibit A-1    Form of Assignment and Acceptance
Exhibit B-1    Form of Revolver Borrowing Base Certificate
Exhibit B-2    Form of Floorplan Borrowing Base Certificate
Exhibit B-3    Form of Aggregate Borrowing Base Certificate
Exhibit B-4    Form of Bank Product Purchase Agreement
Exhibit C-1    Form of Compliance Certificate
Exhibit L-1    Form of LIBOR Notice
Exhibit P-1    Form of Perfection Certificate
Schedule A-1    Agent's Account
Schedule A-2    Authorized Persons
Schedule C-1    Commitments
Schedule D-1    Designated Account
Schedule E-2    Existing Letters of Credit
Schedule E-3    Existing Hedge Agreements
Schedule P-1    Permitted Investments
Schedule P-2    Permitted Liens
Schedule 3.1    Conditions Precedent
Schedule 3.6    Conditions Subsequent
Schedule 4.1(b)    Capitalization of Borrower
Schedule 4.1(c)    Capitalization of Borrower's Subsidiaries
Schedule 4.1(d)    Subscriptions, Options, Warrants, Calls
Schedule 4.1(e)    Fiscal Year Ends
Schedule 4.6    Litigation
Schedule 4.10    ERISA Matters
Schedule 4.11    Environmental Matters
Schedule 4.14(a)    Indebtedness
Schedule 4.14(b)    Permitted Indebtedness
Schedule 4.24    Location of Inventory
Schedule 5.1    Financial Statements, Reports, Certificates
Schedule 5.2    Collateral Reporting
Schedule 6.5    Nature of Business
Schedule 6.10    Transactions with Affiliates





-v-

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), is entered
into as of October 28, 2015, by and among the lenders identified on the
signature pages hereof (each of such lenders, together with its successors and
permitted assigns, is referred to hereinafter as a "Lender", as that term is
hereinafter further defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for each member of the Lender Group
and the Bank Product Providers (in such capacity, together with its successors
and assigns in such capacity, "Agent"), WELLS FARGO BANK, NATIONAL ASSOCIATION,
BANK OF AMERICA, N.A., REGIONS BANK and PNC BANK, NATIONAL ASSOCIATION, as joint
lead arrangers (in such capacity, together with their successors and assigns in
such capacity, the "Joint Lead Arrangers"), WELLS FARGO BANK, NATIONAL
ASSOCIATION, BANK OF AMERICA, N.A., REGIONS BANK and PNC BANK, NATIONAL
ASSOCIATION, as joint book runners (in such capacity, together with their
successors and assigns in such capacity, the "Joint Book Runners"), BANK OF
AMERICA, N.A., as syndication agent (in such capacity, together with their
successors and assigns in such capacity, the "Syndication Agent"), WELLS FARGO
BANK, NATIONAL ASSOCIATION, REGIONS BANK and PNC BANK, NATIONAL ASSOCIATION, as
co-documentation agents (in such capacity, together with their successors and
assigns in such capacity, the "Co-Documentation Agents"), and TITAN MACHINERY,
INC., a Delaware corporation ("Borrower").
WHEREAS, Borrower, Agent and certain Lenders are party to that certain Amended
and Restated Credit Agreement (as amended, supplemented or otherwise modified
prior to the date hereof, the "Existing Credit Agreement") dated as of March 30,
2012; and
WHEREAS, the parties to the Existing Credit Agreement desire to amend and
restate the Existing Credit Agreement in its entirety pursuant to this
Agreement;
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1.
DEFINITIONS AND CONSTRUCTION.

1.1.    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
1.2.    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrower notifies
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such




--------------------------------------------------------------------------------




Accounting Change with the intent of having the respective positions of the
Lenders and Borrower after such Accounting Change conform as nearly as possible
to their respective positions before such Accounting Charge and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term "financial statements" shall include
the notes and schedules thereto. Whenever the term "Borrower" is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Borrower and its Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards No.
159 (or any similar accounting principle) permitting a Person to value its
financial liabilities or Indebtedness at the fair value thereof, and (b) the
term "unqualified opinion" as used herein to refer to opinions or reports
provided by accountants shall mean an opinion or report that is (i) unqualified,
and (ii) does not include any explanation, supplemental comment, or other
comment concerning the ability of the applicable Person to continue as a going
concern or concerning the scope of the audit.
1.3.    Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.
1.4.    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of

-2-

--------------------------------------------------------------------------------




contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (c) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization, (d) the receipt by Agent of cash collateral in order
to secure any other contingent Obligations for which a claim or demand for
payment has been made on or prior to such time or in respect of matters or
circumstances known to Agent or a Lender at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including attorneys'
fees and legal expenses), such cash collateral to be in such amount as Agent
reasonably determines is appropriate to secure such contingent Obligations,
(e) the payment or repayment in full in immediately available funds of all other
outstanding Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person's successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.
1.5.    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Central standard time or Central daylight saving time, as in effect in Chicago,
Illinois on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each means "to and including";
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.
1.6.    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
1.7.    Effect of Amendment and Restatement; No Novation; Release. Upon the
effectiveness of this Agreement, the Existing Credit Agreement shall be amended
and restated in its entirety by this Agreement. The Existing Obligations
outstanding on the Closing Date shall continue in full force and effect, and the
effectiveness of this Agreement shall not constitute a novation or repayment of
the Existing Obligations. Without limiting the foregoing, upon the effectiveness
of this Agreement, (i) the outstanding "Working Capital Loans" (as defined in
the Existing Credit Agreement) shall constitute Revolving Loans hereunder, (ii)
the outstanding "Floorplan Loans" (as defined in the Existing Credit Agreement)
shall constitute Floorplan Loans hereunder, (iii) the outstanding "Swing Line
Loans" (as defined in the Existing Credit Agreement) shall constitute Swing
Loans hereunder. Such Existing Obligations, together with any and all additional
Obligations incurred by Borrower under this Agreement or under any of the other
Loan Documents, shall continue to be secured by, among other things, the
Collateral, whether now existing or hereafter acquired and wheresoever located,
all as more specifically set forth in the Loan Documents. Borrower hereby
reaffirms its obligations, liabilities, grants of security interests,

-3-

--------------------------------------------------------------------------------




pledges and the validity of all covenants by it contained in any and all Loan
Documents, as amended, supplemented or otherwise modified by this Agreement and
by the other Loan Documents delivered on the Closing Date. Any and all
references in any Loan Documents to the Existing Credit Agreement shall be
deemed to be amended to refer to this Agreement. In consideration of Agent and
Lenders entering into this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent and Lenders, and their successors and
assigns, and their present and former shareholders, Affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Agent, each Lender and all such other Persons being
hereinafter referred to collectively as the "Releasees" and individually as a
"Releasee"), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set‑off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever in relation to, or in any way in
connection with any of the Existing Credit Agreement, this Agreement, or any of
the other Loan Documents or transactions thereunder or related thereto which
arises at any time on or prior to the Closing Date.
1.8.    Reallocation of Loans on the Closing Date. Each Lender hereby sells and
assigns on the Closing Date to each Lender, without recourse, representation or
warranty (except as set forth below), and each such Lender hereby purchases and
assumes on the Closing Date from each Lender a percentage interest in the
Revolver Commitments, Revolving Loans outstanding, Floorplan Commitments and
Floorplan Loans outstanding on the Closing Date upon the effectiveness of this
Agreement as may be required to reflect the allocation of Revolver Commitments
and Floorplan Commitments set forth on Schedule C-1 of this Agreement as of the
Closing Date. The Lenders agree to make such inter-Lender wire transfers as may
be required to give effect to the foregoing assignments and assumptions. With
respect to such Revolver Commitments, Revolving Loans, Floorplan Commitments and
Floorplan Loans so assigned, each Lender makes no representation or warranty
whatsoever, except that it represents and warrants that it is the legal and
beneficial owner of the same, free and clear of any adverse claim.
2.
LOANS AND TERMS OF PAYMENT.

2.1.    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans ("Revolving Loans") to Borrower
in an amount at any one time outstanding not to exceed the lesser of:
(i)    such Lender's Revolver Commitment, or
(ii)    such Lender's Pro Rata Share of an amount equal to the lesser of:

-4-

--------------------------------------------------------------------------------




(A)    the amount equal to (1) the Maximum Revolver Amount less (2) the
principal amount of Revolver Swing Loans outstanding at such time, and
(B)    the amount equal to (1) the Revolver Borrowing Base as of such date
(based upon the most recent Revolver Borrowing Base Certificate delivered by
Borrower to Agent) less (2) the principal amount of Revolver Swing Loans
outstanding at such time.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.
(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Receivable Reserves, Inventory
Reserves, Bank Product Reserves, Cash Settlement Reserves, and other Reserves
against the Revolver Borrowing Base or the Maximum Revolver Amount. The amount
of any Receivable Reserve, Inventory Reserve, Bank Product Reserve, Cash
Settlement Reserve, or other Reserve established by Agent shall have a
reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve and shall not be duplicative of any other
reserve established and currently maintained.
2.2.    Floorplan Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Floorplan Lender agrees (severally, not jointly or
jointly and severally) to make revolving floorplan loans ("Floorplan Loans") to
Borrower in an amount at any one time outstanding not to exceed the lesser of:
(i)    such Lender's Floorplan Commitment, or
(ii)    such Lender's Pro Rata Share of an amount equal to the lesser of:
(A)    the amount equal to (1) the Maximum Floorplan Amount less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Floorplan Swing Loans outstanding at such time, and
(B)    the amount equal to (1) the Floorplan Borrowing Base as of such date
(based upon the most recent Floorplan Borrowing Base Certificate delivered by
Borrower to Agent) less (2) the sum of (y) the Letter of Credit Usage at such
time, plus (z) the principal amount of Floorplan Swing Loans outstanding at such
time.
(b)    Amounts borrowed pursuant to this Section 2.2 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Floorplan Loans,
together with interest accrued

-5-

--------------------------------------------------------------------------------




and unpaid thereon, shall constitute Obligations and shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.
(c)    Anything to the contrary in this Section 2.2 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Inventory Reserves, Bank
Product Reserves, Cash Settlement Reserves, and other Reserves against the
Floorplan Borrowing Base or the Maximum Floorplan Amount. The amount of any
Inventory Reserve, Bank Product Reserve, Cash Settlement Reserve, or other
Reserve established by Agent shall have a reasonable relationship to the event,
condition, other circumstance, or fact that is the basis for such reserve and
shall not be duplicative of any other reserve established and currently
maintained.
2.3.    Borrowing Procedures and Settlements.
(a)    Procedure for Borrowing Loans. Each Borrowing shall be made by a written
request by an Authorized Person delivered to Agent and received by Agent no
later than 10:00 a.m. (i) on the Business Day that is the requested Funding Date
in the case of a request for a Revolver Swing Loan or a Floorplan Swing Loan,
(ii) on the Business Day that is 1 Business Day prior to the requested Funding
Date in the case of all other requests for Base Rate Loans and (iii) on the
Business Day that is 3 Business Days prior to the requested Funding Date in the
case of all other requests for LIBOR Rate Loans, in each case specifying
(A) whether such Borrowing is a request for Revolving Loans or Floorplan Loans,
(B) the amount of such Borrowing, and (C) the requested Funding Date (which
shall be a Business Day); provided, that Agent may, in its sole discretion,
elect to accept as timely requests that are received later than 10:00 a.m. on
the applicable Business Day. At Agent's election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.
(b)    Making of Swing Loans.
(i)    In the case of a request for a Revolving Loan and so long as the
aggregate amount of Revolver Swing Loans made since the last Settlement Date,
minus all payments or other amounts applied to Revolver Swing Loans since the
last Settlement Date, plus the amount of the requested Revolver Swing Loan does
not exceed 10% of the Maximum Revolver Amount , Revolver Swing Lender shall make
a Revolving Loan (any such Revolving Loan made by Revolver Swing Lender pursuant
to this Section 2.3(b)(i) being referred to as a "Revolver Swing Loan" and all
such Revolving Loans being referred to as "Revolver Swing Loans") available to
Borrower on the Funding Date applicable thereto by transferring immediately
available funds in the amount of such requested Borrowing to the Designated
Account. Each Revolver Swing Loan shall be deemed to be a Revolving Loan
hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Revolving Loans, except that all payments
(including interest) on any Revolver Swing Loan shall be payable to Revolver
Swing Lender solely for its own account. Subject to the provisions of Section
2.3(d)(ii), Revolver Swing Lender shall not make and shall not

-6-

--------------------------------------------------------------------------------




be obligated to make any Revolver Swing Loan if Revolver Swing Lender has actual
knowledge that (A) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (B) the requested Borrowing would exceed the Revolver
Availability on such Funding Date. Revolver Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3 have been satisfied on the Funding Date applicable thereto prior to
making any Revolver Swing Loan. The Revolver Swing Loans shall be secured by
Agent's Liens, constitute Revolving Loans and Obligations, and bear interest at
the rate applicable from time to time to Revolving Loans that are Base Rate
Loans.
(ii)    In the case of a request for a Floorplan Loan and so long as the
aggregate amount of Floorplan Swing Loans made since the last Settlement Date,
minus all payments or other amounts applied to Floorplan Swing Loans since the
last Settlement Date, plus the amount of the requested Floorplan Swing Loan does
not exceed 10% of the Maximum Floorplan Amount, Floorplan Swing Lender shall
make a Floorplan Loan (any such Floorplan Loan made by Floorplan Swing Lender
pursuant to this Section 2.3(b)(ii) being referred to as a "Floorplan Swing
Loan" and all such Floorplan Loans being referred to as "Floorplan Swing Loans")
available to Borrower on the Funding Date applicable thereto by transferring
immediately available funds in the amount of such requested Borrowing to the
Designated Account. Each Floorplan Swing Loan shall be deemed to be a Floorplan
Loan hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Floorplan Loans, except that all payments
(including interest) on any Floorplan Swing Loan shall be payable to Floorplan
Swing Lender solely for its own account. Subject to the provisions of Section
2.3(d)(ii), Floorplan Swing Lender shall not make and shall not be obligated to
make any Floorplan Swing Loan if Floorplan Swing Lender has actual knowledge
that (A) one or more of the applicable conditions precedent set forth in Section
3 will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (B) the requested Borrowing would exceed the Floorplan
Availability on such Funding Date. Floorplan Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3 have been satisfied on the Funding Date applicable thereto prior to
making any Floorplan Swing Loan. The Floorplan Swing Loans shall be secured by
Agent's Liens, constitute Floorplan Loans and Obligations, and bear interest at
the rate applicable from time to time to Floorplan Loans that are Base Rate
Loans.
(c)    Making of Loans.
(i)    In the event that Revolver Swing Lender is not obligated to make a
Revolver Swing Loan, then after receipt of a request for a Borrowing
constituting Revolving Loans pursuant to Section 2.3(a), Agent shall notify the
Lenders by telecopy, telephone, email, or other electronic form of transmission,
of the requested Borrowing; such notification to be sent on the Business Day
that is (A) 1 Business Day prior to the requested Funding Date with respect to
Base Rate Loans and (B) 3 Business Days prior to the requested Funding Date with
respect to LIBOR Rate Loans. In the event that Floorplan Swing Lender is not
obligated to make a Floorplan Swing Loan, then after receipt of a request for a
Borrowing constituting Floorplan Loans pursuant to Section 2.3(a), Agent shall
notify the Lenders by telecopy, telephone, email, or other electronic form of
transmission, of the requested Borrowing; such notification to be sent on the
Business Day

-7-

--------------------------------------------------------------------------------




that is (A) 1 Business Day prior to the requested Funding Date with respect to
Base Rate Loans and (B) 3 Business Days prior to the requested Funding Date with
respect to LIBOR Rate Loans. If Agent has notified the Lenders of a requested
Borrowing on the Business Day that is (A) 1 Business Day prior to the requested
Funding Date with respect to Base Rate Loans or (B) 3 Business Days prior to the
requested Funding Date with respect to LIBOR Rate Loans, as applicable, then
each Lender shall make the amount of such Lender's Pro Rata Share of the
requested Borrowing available to Agent in immediately available funds, to
Agent's Account, not later than 10:00 a.m. on the Business Day that is the
requested Funding Date. After Agent's receipt of the proceeds of such Revolving
Loans or Floorplan Loans, as applicable, from the Lenders, Agent shall make the
proceeds thereof available to Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan or Floorplan Loan, if (1) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless such condition has been waived, (2) the
requested Borrowing for Revolving Loans would exceed the Revolver Availability
on such Funding Date or (3) the requested Borrowing for Floorplan Loans would
exceed the Floorplan Availability on such Funding Date.
(ii)    Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrower the amount of that Lender's Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrower a corresponding amount. If, on the requested Funding Date,
any Lender shall not have remitted the full amount that it is required to make
available to Agent in immediately available funds and if Agent has made
available to Borrower such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender's Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent's Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender's portion of such Borrowing for the Funding Date shall be for Agent's
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrower such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender's
Revolving Loan or Floorplan Loan, as applicable, for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrower of such failure to fund
and, upon demand by Agent, Borrower shall pay such amount to Agent for Agent's
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Revolving Loans or Floorplan Loans, as applicable, composing such
Borrowing.

-8-

--------------------------------------------------------------------------------




(d)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrower and the Lenders, from
time to time, in Agent's sole discretion, to make Revolving Loans and/or
Floorplan Loans to, or for the benefit of, Borrower, on behalf of the applicable
Lenders, that Agent, in its Permitted Discretion, deems necessary or desirable
(1) to preserve or protect the Collateral, or any portion thereof, or (2) to
enhance the likelihood of repayment of the Obligations (other than the Bank
Product Obligations) (the Revolving Loans described in this Section 2.3(d)(i)
shall be referred to as "Protective Revolver Advances"; the Floorplan Loans
described in this Section 2.3(d)(i) shall be referred to as "Protective
Floorplan Advances"; Protective Revolver Advances and Protective Floorplan
Advances shall be referred to, collectively, as "Protective Advances").
Notwithstanding the foregoing, (A) the aggregate amount of all Protective
Revolver Advances outstanding at any one time shall not exceed an amount equal
to 10% of the Maximum Revolver Amount, and (B) the aggregate amount of all
Protective Floorplan Advances outstanding at any one time shall not exceed an
amount equal to 10% of the Maximum Floorplan Amount.
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
(A) Agent or Revolver Swing Lender, as applicable, and either Agent or Revolver
Swing Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Revolving Loans (including Revolver Swing Loans)
to Borrower notwithstanding that a Revolver Overadvance exists or would be
created thereby, so long as (1) after giving effect to such Revolving Loans, the
outstanding Revolver Usage does not exceed the Revolver Borrowing Base by more
than by more than 10% (unless Required Lenders otherwise agree to a higher
amount), and (2) after giving effect to such Revolving Loans, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount, and (B) Agent or Floorplan Swing Lender, as applicable, and either Agent
or Floorplan Swing Lender, as applicable, may, but is not obligated to,
knowingly and intentionally, continue to make Floorplan Loans (including
Floorplan Swing Loans) to Borrower notwithstanding that a Floorplan Overadvance
exists or would be created thereby, so long as (1) after giving effect to such
Floorplan Loans, the outstanding Floorplan Usage does not exceed the Floorplan
Borrowing Base by more than by more than 10% (unless Required Lenders otherwise
agree to a higher amount), and (2) after giving effect to such Floorplan Loans,
the outstanding Floorplan Usage (except for and excluding amounts charged to the
Loan Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Floorplan Amount. In the event Agent obtains actual knowledge that an
Overadvance exists, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value, in which case Agent may make such
Overadvances and provide notice as promptly as practicable thereafter), and the
Lenders shall, together with Agent, jointly determine arrangements to be
implemented with Borrower to eliminate the Overadvance; provided, that Borrower
may not have

-9-

--------------------------------------------------------------------------------




outstanding Revolver Overadvances or Floorplan Overadvances, as applicable, for
more than 30 consecutive days and at the end of such period shall immediately
repay Revolver Loans or Floorplan Loans, respectively, in an amount sufficient
to eliminate all Overadvances under the applicable tranche. The foregoing
provisions are meant for the benefit of the Lenders and Agent and are not meant
for the benefit of Borrower, which shall continue to be bound by the provisions
of Section 2.4(e)(1). Each Lender with a Revolver Commitment shall be obligated
to make Revolving Loans in accordance with Section 2.3(c), or settle Revolver
Overadvances made by Agent as provided in Section 2.3(e) (or Section 2.3(g), as
applicable) for the amount of such Lender's Pro Rata Share of any unintentional
Revolver Overadvances by Agent reported to such Lender, any intentional Revolver
Overadvances made as permitted under this Section 2.3(d)(ii), and any Revolver
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses. Each Lender with a Floorplan Commitment shall be
obligated to make Floorplan Loans in accordance with Section 2.3(c), or settle
Floorplan Overadvances made by Agent as provided in Section 2.3(e) (or Section
2.3(g), as applicable) for the amount of such Lender's Pro Rata Share of any
unintentional Floorplan Overadvances by Agent reported to such Lender, any
intentional Floorplan Overadvances made as permitted under this Section
2.3(d)(ii), and any Floorplan Overadvances resulting from the charging to the
Loan Account of interest, fees, or Lender Group Expenses.
(iii)    Each Revolver Protective Advance and each Revolver Overadvance (each,
an "Extraordinary Revolver Advance") shall be deemed to be a Revolving Loan
hereunder. Each Floorplan Protective Advance and each Floorplan Overadvance
(each, an "Extraordinary Floorplan Advance"; each, together with each
Extraordinary Revolver Advance, an "Extraordinary Advance") shall be deemed to
be a Floorplan Loan hereunder. No Extraordinary Advance shall be eligible to be
a LIBOR Rate Loan. Prior to Settlement with respect to Extraordinary Advances,
all payments on the Extraordinary Advances, including interest thereon, shall be
payable to Agent solely for its own account. The Extraordinary Advances shall be
repayable on demand, secured by Agent's Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Loans that are
Base Rate Loans. The provisions of this Section 2.3(d) are for the exclusive
benefit of Agent, each Swing Lender, and the Lenders and are not intended to
benefit Borrower (or any other Loan Party) in any way.
(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Extraordinary Revolver Advance may be made by
Agent if such Extraordinary Revolver Advance would cause the aggregate principal
amount of Extraordinary Revolver Advances outstanding to exceed an amount equal
to 10% of the Maximum Revolver Amount; (B) no Extraordinary Floorplan Advance
may be made by Agent if such Extraordinary Floorplan Advance would cause the
aggregate principal amount of Extraordinary Floorplan Advances outstanding to
exceed an amount equal to 10% of the Maximum Floorplan Amount; (C) to the extent
that the making of any Revolver Protective Advance causes the aggregate Revolver
Usage to exceed the Maximum Revolver Amount, such portion of such Revolver
Protective Advance (unless Required Lenders agree to a higher amount) shall be
for Agent's sole and separate account and not for the account of any Lender and
shall be entitled to priority in repayment in accordance with Section 2.4(b);
and (D) to the extent that the making of any Floorplan Protective Advance causes
the aggregate Floorplan Usage to exceed the Maximum Floorplan

-10-

--------------------------------------------------------------------------------




Amount, such portion of such Floorplan Protective Advance (unless Required
Lenders agree to a higher amount) shall be for Agent's sole and separate account
and not for the account of any Lender and shall be entitled to priority in
repayment in accordance with Section 2.4(b).
(e)    Settlement. It is agreed that each Lender's funded portion of (1) the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender's
Pro Rata Share of the outstanding Revolving Loans and (2) Floorplan Loans is
intended by the Lenders to equal, at all times, such Lender's Pro Rata Share of
the outstanding Floorplan Loans. Such agreement notwithstanding, Agent, each
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Loans (including the Swing Loans and the Extraordinary Advances) shall take
place on a periodic basis in accordance with the following provisions:
(i)    Agent shall request settlement ("Settlement") with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Revolver Swing Lender, with respect to the
outstanding Revolver Swing Loans, (2) on behalf of Floorplan Swing Lender, with
respect to the outstanding Floorplan Swing Loans (3) for itself, with respect to
the outstanding Extraordinary Advances, and (4) with respect to Borrower's or
its Subsidiaries' payments or other amounts received, as to each by notifying
the Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later than 2:00 p.m. on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the "Settlement Date"). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Loans
(including Swing Loans and Extraordinary Advances) for the period since the
prior Settlement Date. Subject to the terms and conditions contained herein
(including Section 2.3(g)): (w) if the amount of the Revolving Loans (including
Revolver Swing Loans and Extraordinary Revolver Advances) made by a Lender that
is not a Defaulting Lender exceeds such Lender's Pro Rata Share of the Revolving
Loans (including Revolver Swing Loans and Extraordinary Revolver Advances) as of
a Settlement Date, then Agent shall, by no later than 12:00 p.m. on the
Settlement Date, transfer in immediately available funds to a Deposit Account of
such Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Revolving Loans (including Revolver Swing Loans and Extraordinary
Revolver Advances), (x) if the amount of the Revolving Loans (including Revolver
Swing Loans and Extraordinary Revolver Advances) made by a Lender is less than
such Lender's Pro Rata Share of the Revolving Loans (including Revolver Swing
Loans, and Extraordinary Revolver Advances) as of a Settlement Date, such Lender
shall no later than 12:00 p.m. on the Settlement Date transfer in immediately
available funds to Agent's Account, an amount such that each such Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the Revolving Loans (including Revolver Swing Loans and Extraordinary
Revolver Advances), (y) if the amount of the Floorplan Loans (including
Floorplan Swing Loans and Extraordinary Floorplan Advances) made by a Lender
that is not a Defaulting Lender exceeds such Lender's Pro Rata Share of the
Floorplan Loans (including Floorplan Swing Loans and Extraordinary Floorplan
Advances) as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount

-11-

--------------------------------------------------------------------------------




such that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Floorplan Loans (including Floorplan
Swing Loans and Extraordinary Floorplan Advances), and (z) if the amount of the
Floorplan Loans (including Floorplan Swing Loans and Extraordinary Floorplan
Advances) made by a Lender is less than such Lender's Pro Rata Share of the
Floorplan Loans (including Floorplan Swing Loans, and Extraordinary Floorplan
Advances) as of a Settlement Date, such Lender shall no later than 12:00 p.m. on
the Settlement Date transfer in immediately available funds to Agent's Account,
an amount such that each such Lender shall, upon transfer of such amount, have
as of the Settlement Date, its Pro Rata Share of the Floorplan Loans (including
Floorplan Swing Loans and Extraordinary Floorplan Advances). Such amounts made
available to Agent under clauses (x) and (z) of the immediately preceding
sentence shall be applied against the amounts of the applicable Swing Loans or
Extraordinary Advances. If any such amount is not made available to Agent by any
Lender on the Settlement Date applicable thereto to the extent required by the
terms hereof, Agent shall be entitled to recover for its account such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate.
(ii)    In determining whether a Lender's balance of the Revolving Loans
(including Revolver Swing Loans and Extraordinary Revolver Advances) or the
Floorplan Loans (including Floorplan Swing Loans and Extraordinary Floorplan
Advances) is less than, equal to, or greater than such Lender's Pro Rata Share
of the Revolving Loans or Floorplan Loans, as applicable, as of a Settlement
Date, Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Agent with respect to
principal, interest, fees payable by Borrower and allocable to the Lenders
hereunder, and proceeds of Collateral.
(iii)    Between Settlement Dates, Agent, to the extent Extraordinary Advances
for the account of Agent, or Swing Loans for the account of a Swing Lender, are
outstanding, may pay over to Agent or a Swing Lender, as applicable, any
payments or other amounts received by Agent, that in accordance with the terms
of this Agreement would be applied to the reduction of the Revolving Loans or
the Floorplan Loans, as applicable, for application to the applicable
Extraordinary Advances or Swing Loans. Between Settlement Dates, Agent, to the
extent no Extraordinary Advances or Swing Loans are outstanding, may pay over to
a Swing Lender any payments or other amounts received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Revolving Loans or the Floorplan Loans, as applicable, for application to
Revolver Swing Lender's Pro Rata Share of the Revolving Loans or Floorplan Swing
Lender's Pro Rata Share of the Floorplan Loans, as applicable. If, as of any
Settlement Date, payments or other amounts of Borrower or its Subsidiaries
received since the then immediately preceding Settlement Date have been applied
(A) to Revolver Swing Lender's Pro Rata Share of the Revolving Loans other than
to Revolver Swing Loans, as provided for in the previous sentence, Revolver
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders (other than a Defaulting Lender if Agent has implemented the
provisions of Section 2.3(g)), to be applied to the outstanding Revolving Loans
of such Lenders, an amount such that each such Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Revolving Loans, and (B) to Floorplan Swing Lender's Pro Rata Share of the
Floorplan Loans other than to Floorplan Swing Loans, as provided for in the
previous sentence, Floorplan Swing Lender shall pay to Agent for the accounts of
the Lenders, and Agent shall pay to the Lenders

-12-

--------------------------------------------------------------------------------




(other than a Defaulting Lender if Agent has implemented the provisions of
Section 2.3(g)), to be applied to the outstanding Floorplan Loans of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Floorplan
Loans. During the period between Settlement Dates, Revolver Swing Lender with
respect to Revolver Swing Loans, Floorplan Swing Lender with respect to
Floorplan Swing Loans, Agent with respect to Extraordinary Advances, and each
Lender with respect to the Revolving Loans and Floorplan Loans other than Swing
Loans and Extraordinary Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by a Swing Lender, Agent, or the Lenders, as applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)    Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Revolving Loans and the Floorplan
Loans owing to each Lender, including the Revolver Swing Loans owing to Revolver
Swing Lender, the Floorplan Swing Loans owing to Floorplan Swing Lender and
Extraordinary Advances owing to Agent, and the interests therein of each Lender,
from time to time and such register shall, absent manifest error, conclusively
be presumed to be correct and accurate.
(g)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
Agent for the Defaulting Lender's benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent, to the extent of any Extraordinary Advances that
were made by Agent and that were required to be, but were not, paid by the
Defaulting Lender, (B) second, ratably, to Revolver Swing Lender to the extent
of any Revolver Swing Loans that were made by Revolver Swing Lender and to
Floorplan Swing Lender to the extent of any Floorplan Swing Loans that were made
by Floorplan Swing Lender and, in each case, that were required to be, but were
not, paid by the Defaulting Lender, (C) third, to Issuing Bank, to the extent of
the portion of a Letter of Credit Disbursement that was required to be, but was
not, paid by the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender
ratably in accordance with their Commitments (but in each case, only to the
extent that such Defaulting Lender's portion of a Revolving Loan or Floorplan
Loan (or other funding obligation) was funded by such other Non-Defaulting
Lender), (E) fifth, in Agent's sole discretion, to a suspense account maintained
by Agent, the proceeds of which shall be retained by Agent and may be made
available to be re-advanced to or for the benefit of Borrower (upon the request
of Borrower and subject to the conditions set forth in Section 3.2) as if such
Defaulting Lender had made its portion of Revolving Loans or Floorplan Loans (or
other funding obligations) hereunder, and (F) sixth, from and after the date on
which all other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (L) of Section 2.4(b)(iii). Subject to the foregoing, Agent
may hold and, in its discretion, re-lend to Borrower for the account

-13-

--------------------------------------------------------------------------------




of such Defaulting Lender the amount of all such payments received and retained
by Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.10(b), such Defaulting Lender
shall be deemed not to be a "Lender" and such Lender's Commitment shall be
deemed to be zero; provided, that the foregoing shall not apply to any of the
matters governed by Section 14.1(a)(i) through (iii). The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which all of the Non-Defaulting Lenders,
Agent, Issuing Bank, and Borrower shall have waived, in writing, the application
of this Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrower). The operation of this Section
2.3(g) shall not be construed to increase or otherwise affect the Commitment of
any Lender, to relieve or excuse the performance by such Defaulting Lender or
any other Lender of its duties and obligations hereunder, or to relieve or
excuse the performance by Borrower of its duties and obligations hereunder to
Agent, Issuing Bank, or to the Lenders other than such Defaulting Lender. Any
failure by a Defaulting Lender to fund amounts that it was obligated to fund
hereunder shall constitute a material breach by such Defaulting Lender of this
Agreement and shall entitle Borrower, at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to Agent.
In connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including (1) all interest, fees, and other amounts that may be due and payable
in respect thereof, and (2) an assumption of its Pro Rata Share of its
participation in the Letters of Credit); provided, that any such assumption of
the Commitment of such Defaulting Lender shall not be deemed to constitute a
waiver of any of the Lender Groups' or Borrower's rights or remedies against any
such Defaulting Lender arising out of or in relation to such failure to fund. In
the event of a direct conflict between the priority provisions of this Section
2.3(g) and any other provision contained in this Agreement or any other Loan
Document, it is the intention of the parties hereto that such provisions be read
together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.3(g) shall
control and govern.
(ii)    If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
(A)    such Defaulting Lender's Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders'

-14-

--------------------------------------------------------------------------------




Revolving Loan Exposures plus such Defaulting Lender's Revolver Swing Loan
Exposure does not exceed the total of all Non-Defaulting Lenders' Revolver
Commitments, (y) the sum of all Non-Defaulting Lenders' Floorplan Loan Exposure
plus such Defaulting Lender's Floorplan Swing Loan Exposure and Letter of Credit
Exposure does not exceed the total of all Non-Defaulting Lenders' Floorplan
Commitments and (z) the conditions set forth in Section 3.2 are satisfied at
such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender's Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
and (y) second, cash collateralize such Defaulting Lender's Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Agent, for so long as such Letter of
Credit Exposure is outstanding; provided, that Borrower shall not be obligated
to cash collateralize any Defaulting Lender's Letter of Credit Exposure if such
Defaulting Lender is also the Issuing Bank;
(C)    if Borrower cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender's Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders' Letter of Credit
Exposure;
(E)    to the extent any Defaulting Lender's Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
Issuing Bank until such portion of such Defaulting Lender's Letter of Credit
Exposure is cash collateralized or reallocated;
(F)    so long as any Lender is a Defaulting Lender, the Revolver Swing Lender
shall not be required to make any Revolver Swing Loan, the Floorplan Swing
Lender shall not be required to make any Floorplan Swing Loan and the Issuing
Bank shall not be required to issue, amend, or increase any Letter of Credit, in
each case, to the extent (x) the Defaulting Lender's Pro Rata Share of such
Swing Loans or Letter of Credit cannot be reallocated pursuant to this Section
2.3(g)(ii) or (y) the applicable Swing Lender or Issuing Bank, as applicable,
has not otherwise entered into arrangements reasonably satisfactory to such
Swing Lender or Issuing Bank, as applicable, and Borrower to eliminate such
Swing Lender's or Issuing Bank's risk with respect to the Defaulting Lender's
participation in the applicable Swing Loans or Letters of Credit; and

-15-

--------------------------------------------------------------------------------




(G)    Agent may release any cash collateral provided by Borrower pursuant to
this Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may apply any
such cash collateral to the payment of such Defaulting Lender's Pro Rata Share
of any Letter of Credit Disbursement that is not reimbursed by Borrower pursuant
to Section 2.11(d).
(h)    Independent Obligations. All Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Loan (or other extension of credit) hereunder, nor shall any Commitment
of any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.
2.4.    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrower.
(i)    Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent's Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Borrower prior to the date on which
any payment is due to the Lenders that Borrower will not make such payment in
full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.
(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent's separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
other Obligation to which a particular fee or expense relates.

-16-

--------------------------------------------------------------------------------




(ii)    Subject to Section 2.4(b)(v) and Section 2.4(e), all payments to be made
hereunder by Borrower shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans and Floorplan Loans outstanding and, thereafter, to Borrower (to
be wired to the Designated Account) or such other Person entitled thereto under
applicable law.
(iii)    At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
(C)    third, ratably, to pay interest due in respect of all Protective
Floorplan Advances and Protective Revolver Advances until paid in full,
(D)    fourth, ratably, to pay the principal of all of Protective Floorplan
Advances and Protective Revolver Advances until paid in full,
(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,
(G)    seventh, ratably, to pay interest accrued in respect of Floorplan Swing
Loans and Revolver Swing Loans until paid in full,
(H)    eighth, ratably, to pay the principal of all Floorplan Swing Loans and
Revolver Swing Loans until paid in full,
(I)    ninth, ratably, to pay interest accrued in respect of the Loans (other
than Protective Advances) until paid in full,
(J)    tenth, ratably
i.    ratably, to pay the principal of all Revolving Loans and all Floorplan
Loans until paid in full,
ii.    to Agent, to be held by Agent, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for

-17-

--------------------------------------------------------------------------------




the account of Issuing Bank, a share of each Letter of Credit Disbursement), as
cash collateral in an amount up to 105% of the Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a Letter of Credit expires undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(iii), beginning
with tier (A) hereof),
iii.    ratably, up to the amount (after taking into account any amounts
previously paid pursuant to this clause iii. during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve to (y) the Bank Product Providers based upon amounts then certified by
the applicable Bank Product Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Bank Product Providers on
account of Bank Product Obligations, and (z) with any balance to be paid to
Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof,
(K)    eleventh, ratably, to pay any other Obligations other than Obligations
owed to Defaulting Lenders,
(L)    twelfth, ratably, to pay any Obligations owed to Defaulting Lenders, and
(M)    thirteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(iv)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(v)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrower
to Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.
(vi)    For purposes of Section 2.4(b)(iii), "paid in full" of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

-18-

--------------------------------------------------------------------------------




(vii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Commitments.
(i)    Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrower may reduce the Revolver Commitments, without premium or
penalty, to an amount (which may be zero) not less than the sum of (A) the
Revolver Usage as of such date, plus (B) the principal amount of all Revolving
Loans not yet made as to which a request has been given by Borrower under
Section 2.3(a). Each such reduction shall be in an amount which is not less than
$10,000,000 (unless the Revolver Commitments are being reduced to zero and the
amount of the Revolver Commitments in effect immediately prior to such reduction
are less than $10,000,000), shall be made by providing not less than 10 Business
Days prior written notice to Agent, and shall be irrevocable. Once reduced, the
Revolver Commitments may not be increased. Each reduction of the Revolver
Commitments shall reduce the Revolver Commitment of each Lender proportionately
in accordance with its ratable share thereof.
(ii)    Floorplan Commitments. The Floorplan Commitments shall terminate on the
Maturity Date. Borrower may reduce the Floorplan Commitments, without premium or
penalty, to an amount (which may be zero) not less than the sum of (A) the
Floorplan Usage as of such date, plus (B) the principal amount of all Floorplan
Loans not yet made as to which a request has been given by Borrower under
Section 2.3(a), plus (C) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrower pursuant to Section 2.11(a). Each
such reduction shall be in an amount which is not less than $10,000,000 (unless
the Floorplan Commitments are being reduced to zero and the amount of the
Floorplan Commitments in effect immediately prior to such reduction are less
than $10,000,000), shall be made by providing not less than 10 Business Days
prior written notice to Agent, and shall be irrevocable. Once reduced, the
Floorplan Commitments may not be increased. Each reduction of the Floorplan
Commitments shall reduce the Floorplan Commitment of each Lender proportionately
in accordance with its ratable share thereof.
(d)    Optional Prepayments.
(i)    Revolving Loans. Borrower may prepay the principal of any Revolving Loan
at any time in whole or in part, without premium or penalty.
(ii)    Floorplan Loans. Borrower may prepay the principal of any Floorplan Loan
at any time in whole or in part, without premium or penalty.

-19-

--------------------------------------------------------------------------------




(e)    Mandatory Prepayments.
(i)    Borrowing Base. If, at any time, (A) the Revolver Usage on such date
exceeds (B) the Revolver Borrowing Base reflected in the Revolver Borrowing Base
Certificate most recently delivered by Borrower to Agent, then Borrower shall
immediately prepay the Obligations in accordance with Section 2.4(f) in an
aggregate amount equal to the amount of such excess. If, at any time, (A) the
Floorplan Usage on such date exceeds (B) the Floorplan Borrowing Base reflected
in the Floorplan Borrowing Base Certificate most recently delivered by Borrower
to Agent, then Borrower shall immediately prepay the Obligations in accordance
with Section 2.4(f) in an aggregate amount equal to the amount of such excess.
If, at any time, (A) the Aggregate Usage on such date exceeds (B) the Aggregate
Borrowing Base reflected in the Aggregate Borrowing Base Certificate most
recently delivered by Borrower to Agent, then Borrower shall immediately prepay
the Obligations in accordance with Section 2.4(f) in an aggregate amount equal
to the amount of such excess.
(ii)    Dispositions. Subject to the terms of the Intercreditor Agreements,
within 2 Business Days of the date of receipt by Borrower or any of its
Subsidiaries that is a Loan Party of the Net Cash Proceeds of any voluntary or
involuntary sale or disposition by Borrower or any of its Subsidiaries that is a
Loan Party of assets (including insurance proceeds and proceeds from casualty
losses or condemnations, but excluding (i) proceeds from sales or dispositions
which qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (e),
(i), (j), (k), (l), (m), (n), (s) or (t) of the definition of Permitted
Dispositions, and (ii) any assets subject to a Permitted Lien securing Permitted
Indebtedness up to the amount of such Permitted Indebtedness), Borrower shall
prepay the outstanding principal amount of the Obligations to the extent that
the Net Cash Proceeds from such sales or dispositions exceed $5,000,000 in the
aggregate for all such sales and dispositions in any fiscal year in accordance
with Section 2.4(f) in an amount equal to 100% of such Net Cash Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Person in connection with such sales or dispositions in excess of such amount;
provided that, so long as (A) no Default or Event of Default shall have occurred
and is continuing or would result therefrom, (B) Borrower shall have given Agent
prior written notice of Borrower's intention to apply such monies to the costs
of replacement of the properties or assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of Borrower or its Subsidiaries, (C) the monies are held in a
Deposit Account in which Agent has a perfected first-priority security interest,
and (D) Borrower or its Subsidiaries, as applicable, complete such replacement,
purchase, or construction within 180 days after the initial receipt of such
monies, then the Loan Party whose assets were the subject of such disposition
shall have the option to apply such monies to the costs of replacement of the
assets that are the subject of such sale or disposition or the costs of purchase
or construction of other assets useful in the business of such Loan Party unless
and to the extent that such applicable period shall have expired without such
replacement, purchase, or construction being made or completed, in which case,
any amounts remaining in the Deposit Account referred to in clause (C) above
shall be paid to Agent and applied in accordance with Section 2.4(f); provided,
that Borrower and its Subsidiaries shall not have the right to use such Net Cash
Proceeds to make such replacements, purchases, or construction in excess of
$10,000,000 in any given fiscal year. Nothing contained in this Section
2.4(e)(ii) shall permit Borrower or any of its Subsidiaries to sell or otherwise
dispose of any assets other than in accordance with Section 6.4.

-20-

--------------------------------------------------------------------------------




(iii)    Extraordinary Receipts. Within 1 Business Day of the date of receipt by
Borrower or any of its Subsidiaries of any Extraordinary Receipts, Borrower
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f) in an amount equal to 100% of such Extraordinary Receipts,
net of any reasonable expenses incurred in collecting such Extraordinary
Receipts.
(iv)    Indebtedness. Within 1 Business Day of the date of incurrence by
Borrower or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with such incurrence.
The provisions of this Section 2.4(e)(iv) shall not be deemed to be implied
consent to any such incurrence otherwise prohibited by the terms of this
Agreement.
(f)    Application of Payments. Each prepayment pursuant to Section 2.4(e)
shall, (A) so long as no Application Event shall have occurred and be
continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans and Floorplan Loans until paid in full (without any permanent
reduction in the Maximum Revolver Amount or the Maximum Floorplan Amount), and
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage, and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).
2.5.    Promise to Pay; Promissory Notes.
(a)    Borrower agrees to pay the Lender Group Expenses on the earlier of
(i) the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred or (ii) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)). Borrower promises to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Borrower agrees that its obligations contained in the first sentence of this
Section 2.5 shall survive payment or satisfaction in full of all other
Obligations.
(b)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event, Borrower
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in a form furnished by Agent and reasonably
satisfactory to Borrower. Thereafter, the portion of the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.

-21-

--------------------------------------------------------------------------------




2.6.    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c), all Loans and other
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest as follows:
(i)    if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and
(ii)    otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
(b)    Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit
of the Floorplan Lenders), a Letter of Credit fee (the "Letter of Credit Fee")
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the Letter of Credit Usage.
(c)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default and at the election of Agent or the Required Lenders,
(i)    all Loans and other Obligations (except for undrawn Letters of Credit)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest at a per annum rate equal to 2 percentage points above the per
annum rate otherwise applicable thereunder, and
(ii)    the Letter of Credit Fee shall be increased to 2 percentage points above
the per annum rate otherwise applicable hereunder.
(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month and
(ii) all costs and expenses payable hereunder or under any of the other Loan
Documents, and all Lender Group Expenses shall be due and payable on the earlier
of (x) the first day of the month following the date on which the applicable
costs, expenses, or Lender Group Expenses were first incurred or (y) the date on
which demand therefor is made by Agent (it being acknowledged and agreed that
any charging of such costs, expenses or Lender Group Expenses to the Loan
Account pursuant to the provisions of the following sentence shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause (y)).
Borrower hereby authorizes Agent, from time to time without prior notice to
Borrower, to charge to the Loan Account (A) on the first day of each month, all
interest accrued during the prior month on the Base Rate Loans, (B) at the times
indicated in Section 2.12(a), all interest accrued during the applicable period
on the LIBOR Rate Loans, (C) on the first day of each month, all Letter of
Credit Fees accrued or chargeable hereunder during the prior month, (D) as and
when incurred or accrued, all fees and costs provided for in Section 2.10 (a) or
(c), (E) on the first day of each month, the Unused Line Fee accrued during the
prior month pursuant to Section 2.10(b), (F) as and when due and payable,

-22-

--------------------------------------------------------------------------------




all other fees payable hereunder or under any of the other Loan Documents,
(G) as and when incurred or accrued, the fronting fees and all commissions,
other fees, charges and expenses provided for in Section 2.11(k), (H) as and
when incurred or accrued, all other Lender Group Expenses, and (I) as and when
due and payable all other payment obligations payable under any Loan Document or
any Bank Product Agreement (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products). All amounts (including interest,
fees, costs, expenses, Lender Group Expenses, or other amounts payable hereunder
or under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Revolving Loans or Floorplan Loans
hereunder (as determined by Agent), shall constitute Obligations hereunder, and
shall initially accrue interest at the rate then applicable to Loans that are
Base Rate Loans (unless and until converted into LIBOR Rate Loans in accordance
with the terms of this Agreement). Notwithstanding the foregoing, Borrower, the
Lenders and the Agent hereby agree that any and all interest on the "Loans"
under and as defined in the Existing Credit Agreement that is accrued and unpaid
as of the Closing Date shall be due and payable by Borrower on the Closing Date.
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.
2.7.    Crediting Payments. The receipt of any payment item by Agent shall not
be required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent's Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent's Account on a Business Day on or before 1:30 p.m. If any payment item is
received into Agent's Account on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

-23-

--------------------------------------------------------------------------------




2.8.    Designated Account. Agent is authorized to make the Revolving Loans and
the Floorplan Loans, and Issuing Bank is authorized to issue the Letters of
Credit, under this Agreement based upon telephonic or other instructions
received from anyone purporting to be an Authorized Person or, without
instructions, if pursuant to Section 2.6(d). Borrower agrees to establish and
maintain the Designated Account with the Designated Account Bank for the purpose
of receiving the proceeds of the Revolving Loans and Floorplan Loans requested
by Borrower and made by Agent or the Lenders hereunder. Unless otherwise agreed
by Agent and Borrower, any Revolving Loan, Floorplan Loan or Swing Loan
requested by Borrower and made by Agent or the Lenders hereunder shall be made
to the Designated Account.
2.9.    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the "Loan Account") on
which Borrower will be charged with all Floorplan Loans (including Extraordinary
Floorplan Advances and Floorplan Swing Loans), all Revolving Loans (including
Extraordinary Revolver Advances and Revolver Swing Loans) made by Agent, a Swing
Lender, or the Lenders to Borrower or for Borrower's account, the Letters of
Credit issued or arranged by Issuing Bank for Borrower's account, and with all
other payment Obligations hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Agent from Borrower or for Borrower's account. Agent shall make
available to Borrower monthly statements regarding the Loan Account, including
the principal amount of the Floorplan Loans and the Revolving Loans, interest
accrued hereunder, fees accrued or charged hereunder or under the other Loan
Documents, and a summary itemization of all charges and expenses constituting
Lender Group Expenses accrued hereunder or under the other Loan Documents, and
each such statement, absent manifest error, shall be conclusively presumed to be
correct and accurate and constitute an account stated between Borrower and the
Lender Group unless, within 30 days after Agent first makes such a statement
available to Borrower, Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in such statement.
2.10.    Fees.
(a)    Agent Fees. Borrower shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.
(b)    Unused Line Fee. Borrower shall pay to Agent, for the ratable account of
the Lenders, an unused line fee (the "Unused Line Fee") in an amount equal to
the Applicable Unused Line Fee Percentage per annum times the result of (i) the
aggregate amount of the Commitments, less (ii) the average amount of the
Aggregate Usage during the immediately preceding month (or portion thereof),
which Unused Line Fee shall be due and payable on the first day of each month
from and after the Closing Date up to the first day of the month prior to the
date on which the Obligations are paid in full and on the date on which the
Obligations are paid in full. Notwithstanding the foregoing, Borrower, the
Lenders and the Agent hereby agree that any and all "Working Capital Commitment
Fees" and "Floorplan Commitment Fees" under and as defined in the Existing
Credit Agreement that are accrued and unpaid as of the Closing Date shall be due
and payable by Borrower on the Closing Date.

-24-

--------------------------------------------------------------------------------




(c)    Field Examination and Other Fees. Borrower shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
out-of-pocket expenses (including travel, meals, and lodging) for each field
examination of Borrower performed by personnel employed by Agent, and (ii) the
fees or charges paid or incurred by Agent (but, in any event, no less than a
charge of $1,000 per day, per Person, plus out-of-pocket expenses (including
travel, meals, and lodging)) if it elects to employ the services of one or more
third Persons to perform field examinations of Borrower or its Subsidiaries, to
establish electronic collateral reporting systems, to appraise the Collateral,
or any portion thereof, or to assess Borrower's or its Subsidiaries' business
valuation; provided, that so long as no Event of Default shall have occurred and
be continuing, Borrower shall not be obligated to reimburse Agent for more than
one (1) field examinations during any calendar year or more than two (2)
appraisals of the Collateral during any calendar year; provided, further, that
Borrower shall be obligated to reimburse Agent for a second field examination
and a third Collateral appraisal performed in any calendar year if Adjusted
Excess Availability at any time falls below twenty percent (20%) of the Maximum
Credit Amount.
2.11.    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrower made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested Letter of Credit for the account of Borrower.
By submitting a request to Issuing Bank for the issuance of a Letter of Credit,
Borrower shall be deemed to have requested that Issuing Bank issue the requested
Letter of Credit. Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
irrevocable and shall be made in writing by an Authorized Person and delivered
to Issuing Bank via telefacsimile or other electronic method of transmission
reasonably acceptable to Issuing Bank and reasonably in advance of the requested
date of issuance, amendment, renewal, or extension. Each such request shall be
in form and substance reasonably satisfactory to Issuing Bank and (i) shall
specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit, and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit, and (ii) shall be accompanied by such Issuer Documents as Agent or
Issuing Bank may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that Issuing Bank
generally requests for Letters of Credit in similar circumstances. Bank's
records of the content of any such request will be conclusive. Anything
contained herein to the contrary notwithstanding, Issuing Bank may, but shall
not be obligated to, issue a Letter of Credit that supports the obligations of
Borrower or its Subsidiaries in respect of (x) a lease of real property, or
(y) an employment contract.
(b)    Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:
(i)    the Letter of Credit Usage would exceed $30,000,000, or

-25-

--------------------------------------------------------------------------------




(ii)    the Letter of Credit Usage would exceed the Maximum Floorplan Amount
less the outstanding amount of Floorplan Loans (including Floorplan Swing
Loans), or
(iii)    the Letter of Credit Usage would exceed the Floorplan Borrowing Base at
such time less the outstanding principal balance of Floorplan Loans (inclusive
of Floorplan Swing Loans) at such time.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the Issuing Bank shall not be required
to issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender's Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrower
to eliminate the Issuing Bank's risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrower cash collateralizing such Defaulting Lender's Letter of Credit Exposure
in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall have no
obligation to issue a Letter of Credit if (A) any order, judgment, or decree of
any Governmental Authority or arbitrator shall, by its terms, purport to enjoin
or restrain Issuing Bank from issuing such Letter of Credit, or any law
applicable to Issuing Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over Issuing
Bank shall prohibit or request that Issuing Bank refrain from the issuance of
letters of credit generally or such Letter of Credit in particular, (B) the
issuance of such Letter of Credit would violate one or more policies of Issuing
Bank applicable to letters of credit generally, or (C) if amounts demanded to be
paid under any Letter of Credit will or may not be in United States Dollars.
(d)    Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued any Letter of Credit; provided
that (i) until Agent advises any such Issuing Bank that the provisions of
Section 3.2 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Bank, such Issuing Bank shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as Agent and such Issuing Bank may agree. Borrower and the Lender Group
hereby acknowledge and agree that all Existing Letters of Credit shall
constitute Letters of Credit under this Agreement on and after the Closing Date
with the same effect as if such Existing Letters of Credit were issued by
Issuing Bank at the request of Borrower on the Closing Date. Each Letter of
Credit shall be in form and substance reasonably acceptable to Issuing Bank,
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Bank makes a payment under a Letter of Credit, Borrower
shall pay to Agent an amount equal to the applicable Letter of Credit
Disbursement on the Business Day such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Floorplan Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3) and, initially, shall bear interest at the rate then applicable to
Floorplan Loans that are Base Rate Loans. If a Letter of Credit Disbursement is
deemed to be a Floorplan Loan hereunder, Borrower's obligation to pay the amount
of such Letter

-26-

--------------------------------------------------------------------------------




of Credit Disbursement to Issuing Bank shall be automatically converted into an
obligation to pay the resulting Floorplan Loan. Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to Issuing Bank or, to the extent that Floorplan Lenders
have made payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then
to Floorplan Lenders and Issuing Bank as their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Floorplan Lender agrees to fund its Pro Rata
Share of any Floorplan Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrower had requested the amount thereof as a
Floorplan Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Floorplan Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Floorplan Lenders, Issuing
Bank shall be deemed to have granted to each Floorplan Lender, and each
Floorplan Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Floorplan Lender agrees to pay to
Agent, for the account of Issuing Bank, such Floorplan Lender's Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Floorplan Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Floorplan Lender's Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrower on the date due as provided in Section 2.11(d), or of any reimbursement
payment that is required to be refunded (or that Agent or Issuing Bank elects,
based upon the advice of counsel, to refund) to Borrower for any reason. Each
Floorplan Lender acknowledges and agrees that its obligation to deliver to
Agent, for the account of Issuing Bank, an amount equal to its respective Pro
Rata Share of each Letter of Credit Disbursement pursuant to this Section
2.11(e) shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3. If any such
Floorplan Lender fails to make available to Agent the amount of such Floorplan
Lender's Pro Rata Share of a Letter of Credit Disbursement as provided in this
Section, such Floorplan Lender shall be deemed to be a Defaulting Lender and
Agent (for the account of Issuing Bank) shall be entitled to recover such amount
on demand from such Floorplan Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.
(f)    Borrower agrees to indemnify, defend and hold harmless each member of the
Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person's respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a "Letter of
Credit Related Person") (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the

-27-

--------------------------------------------------------------------------------




"Letter of Credit Indemnified Costs"), and which arise out of or in connection
with, or as a result of:
(i)    any Letter of Credit or any pre-advice of its issuance;
(ii)    any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;
(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;
(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;
(v)    any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;
(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;
(ix)    Issuing Bank's performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or
(x)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
in each case, including that resulting from the Letter of Credit Related
Person's own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. Borrower hereby agrees to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11(f). If and to the extent that the obligations of Borrower under
this Section 2.11(f) are unenforceable for any reason, Borrower agrees to make
the maximum contribution to the Letter

-28-

--------------------------------------------------------------------------------




of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.
(g)    The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused directly by Issuing Bank's gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank's conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement. Borrower's aggregate remedies against
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrower to
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrower shall take action to avoid and
mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrower under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrower as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrower taken all reasonable steps to mitigate
any loss, and in case of a claim of wrongful dishonor, by specifically and
timely authorizing Issuing Bank to effect a cure.
(h)    Borrower is responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank's use or refusal to use text submitted by Borrower. Borrower is solely
responsible for the suitability of the Letter of Credit for Borrower's purposes.
With respect to any Letter of Credit containing an "automatic amendment" to
extend the expiration date of such Letter of Credit, Issuing Bank, in its sole
and absolute discretion, may give notice of nonrenewal of such Letter of Credit
and, if Borrower does not at any time want such Letter of Credit to be renewed,
Borrower will so notify Agent and Issuing Bank at least 15 calendar days before
Issuing Bank is required to notify the beneficiary of such Letter of Credit or
any advising bank of such nonrenewal pursuant to the terms of such Letter of
Credit.
(i)    Borrower's reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit or this Agreement or any term or provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of

-29-

--------------------------------------------------------------------------------




the applicable Letter of Credit or which proves to be fraudulent, forged or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, or which is signed, issued or presented by a Person or a transferee
of such Person purporting to be a successor or transferee of the beneficiary of
such Letter of Credit;
(iii)    Issuing Bank or any of its branches or Affiliates being the beneficiary
of any Letter of Credit;
(iv)    Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
(v)    the existence of any claim, set-off, defense or other right that Borrower
or any other Person may have at any time against any beneficiary, any assignee
of proceeds, Issuing Bank or any other Person;
(vi)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, Borrower's reimbursement and other payment obligations and
liabilities, arising under, or in connection with, any Letter of Credit, whether
against Issuing Bank, the beneficiary or any other Person; or
(vii)    the fact that any Default or Event of Default shall have occurred and
be continuing;
provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrower to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.
(j)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrower for, and Issuing Bank's rights and remedies against
Borrower and the obligation of Borrower to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

-30-

--------------------------------------------------------------------------------




(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank's determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrower;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between the beneficiary and Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

-31-

--------------------------------------------------------------------------------




(k)    Borrower shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this Section
2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank upon the
issuance of each Letter of Credit of 0.25% per annum of the face amount thereof,
plus (ii) any and all other customary commissions, fees and charges then in
effect imposed by, and any and all expenses incurred by, Issuing Bank, or by any
adviser, confirming institution or entity or other nominated person, relating to
Letters of Credit, at the time of issuance of any Letter of Credit and upon the
occurrence of any other activity with respect to any Letter of Credit (including
transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations). Notwithstanding the foregoing, if Issuing Bank is a person other
than Wells Fargo, all fronting fees payable in respect of Letters of Credit
issued by such Issuing Bank shall be paid by Borrower immediately upon demand
directly to such Issuing Bank for its own account.
(l)    If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)    there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrower, and Borrower shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrower shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrower, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
(m)    Unless otherwise expressly agreed by Issuing Bank and Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit),

-32-

--------------------------------------------------------------------------------




(i) the rules of the ISP shall apply to each standby Letter of Credit, and (ii)
the rules of the UCP shall apply to each commercial Letter of Credit.
(n)    In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.
2.12.    LIBOR Option.
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.12(b) below (the "LIBOR Option") to have interest on all or a portion
of the Revolving Loans or the Floorplan Loans be charged (whether at the time
when made (unless otherwise provided herein), upon conversion from a Base Rate
Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR
Rate Loan) at a rate of interest based upon the LIBOR Rate. Interest on LIBOR
Rate Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto; provided, that, subject to the following clauses (ii)
and (iii), in the case of any Interest Period greater than 3 months in duration,
interest shall be payable at 3 month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period),
(ii) the date on which all or any portion of the Obligations are accelerated
pursuant to the terms hereof, or (iii) the date on which this Agreement is
terminated pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Borrower properly has exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, at the written election of Agent or the Required
Lenders, Borrower no longer shall have the option to request that Revolving
Loans or Floorplan Loans bear interest at a rate based upon the LIBOR Rate.
(b)    LIBOR Election.
(i)    Borrower may, at any time and from time to time, so long as Borrower has
not received a notice from Agent (which notice Agent may elect to give or not
give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrower), after
the occurrence and during the continuance of an Event of Default, to terminate
the right of Borrower to exercise the LIBOR Option during the continuance of
such Event of Default, elect to exercise the LIBOR Option by notifying Agent
prior to 11:00 a.m. at least 3 Business Days prior to the commencement of the
proposed Interest Period (the "LIBOR Deadline"). Notice of Borrower's election
of the LIBOR Option for a permitted portion of the Revolving Loans or the
Floorplan Loans and an Interest Period pursuant to this Section shall be made by
delivery to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline,
or by telephonic notice received by Agent before the LIBOR Deadline (to be
confirmed by delivery to Agent of a LIBOR Notice received by Agent prior to 5:00
p.m. on the same day). Promptly upon its receipt of each such LIBOR Notice,
Agent shall provide a copy thereof to each of the affected Lenders.

-33-

--------------------------------------------------------------------------------




(ii)    Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto, or (D) any assignments made pursuant to Sections 2.3(g)(i),
2.13(b) or 14.2 (such losses, costs, or expenses, "Funding Losses"). A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrower shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate.
(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrower shall
have not more than 5 LIBOR Rate Loans in effect at any given time. Borrower only
may exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.
(c)    Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at
any time; provided, that in the event that LIBOR Rate Loans are converted or
prepaid on any date that is not the last day of the Interest Period applicable
thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.4(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, Borrower shall indemnify, defend, and hold Agent
and the Lenders and their Participants harmless against any and all Funding
Losses in accordance with Section 2.12 (b)(ii).
(d)    Special Provisions Applicable to LIBOR Rate.
(i)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
(other than Taxes, which are governed by Section 16), in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including any Changes in Law) and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrower may, by notice to such affected
Lender (A) require such Lender to furnish to Borrower a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)).
(ii)    In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful

-34-

--------------------------------------------------------------------------------




or impractical for such Lender to fund or maintain LIBOR Rate Loans or to
continue such funding or maintaining, or to determine or charge interest rates
at the LIBOR Rate, such Lender shall give notice of such changed circumstances
to Agent and Borrower and Agent promptly shall transmit the notice to each other
Lender and (y) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender's notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrower shall not be entitled to
elect the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical to do so.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
2.13.    Capital Requirements.
(a)    If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital or reserve requirements for banks or
bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on Issuing
Bank's, such Lender's, or such holding companies' capital as a consequence of
Issuing Bank's or such Lender's commitments hereunder to a level below that
which Issuing Bank, such Lender, or such holding companies could have achieved
but for such Change in Law or compliance (taking into consideration Issuing
Bank's, such Lender's, or such holding companies' then existing policies with
respect to capital adequacy and assuming the full utilization of such entity's
capital) by any amount deemed by Issuing Bank or such Lender to be material,
then Issuing Bank or such Lender may notify Borrower and Agent thereof.
Following receipt of such notice, Borrower agrees to pay Issuing Bank or such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by
Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail Issuing Bank's or such Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount,
Issuing Bank or such Lender may use any reasonable averaging and attribution
methods. Failure or delay on the part of Issuing Bank or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Issuing
Bank's or such Lender's right to demand such compensation; provided that
Borrower shall not be required to compensate Issuing Bank or a Lender pursuant
to this Section for any reductions in return incurred more than 180 days prior
to the date that Issuing Bank or such Lender notifies Borrower of such Change in
Law giving rise to such reductions and of such Lender's intention to claim
compensation therefor; provided further that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

-35-

--------------------------------------------------------------------------------




(b)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an "Affected Lender"), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or Section
2.13(a), as applicable, or would eliminate the illegality or impracticality of
funding or maintaining LIBOR Rate Loans and (ii) in the reasonable judgment of
such Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrower agrees to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrower's
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or to enable
Borrower to obtain LIBOR Rate Loans, then Borrower (without prejudice to any
amounts then due to such Affected Lender under Section 2.11(l), Section
2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the effective
date of any such assignment the Affected Lender withdraws its request for such
additional amounts under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a),
as applicable, or indicates that it is no longer unlawful or impractical to fund
or maintain LIBOR Rate Loans, may designate a different Issuing Bank or
substitute a Lender, in each case, reasonably acceptable to Agent to purchase
the Obligations owed to such Affected Lender and such Affected Lender's
commitments hereunder (a "Replacement Lender"), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and commitments, and upon such purchase by the
Replacement Lender, which such Replacement Lender shall be deemed to be "Issuing
Bank" or a "Lender" (as the case may be) for purposes of this Agreement and such
Affected Lender shall cease to be "Issuing Bank" or a "Lender" (as the case may
be) for purposes of this Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this Section
2.13 if it shall not at the time be the general policy or practice of Issuing
Bank or such Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.
2.14.    General Accordion.
(a)    At any time during the period from and after the Closing Date through but
excluding the Maturity Date, at the option of Borrower (but subject to the
conditions set forth in clause (b) below), the Revolver Commitments and the
Maximum Revolver Amount or the Floorplan

-36-

--------------------------------------------------------------------------------




Commitments and the Maximum Floorplan Amount may be increased by an amount in
the aggregate for all such increases of the Revolver Commitments and the Maximum
Revolver Amount and the Floorplan Commitments and the Maximum Floorplan Amount
not to exceed the Available Increase Amount (each such increase, an "Increase").
Agent shall invite each Lender to increase its Revolver Commitments or its
Floorplan Commitments (as the case may be) (it being understood that no Lender
shall be obligated to increase its Revolver Commitments or its Floorplan
Commitments) in connection with a proposed Increase at the interest margin
proposed by Borrower, and if sufficient Lenders do not agree to increase their
Revolver Commitments and/or their Floorplan Commitments (as the case may be) in
connection with such proposed Increase, then Agent or Borrower may invite any
prospective lender who is reasonably satisfactory to Agent and Borrower to
become a Lender in connection with a proposed Increase. Any Increase shall be in
an amount of at least $20,000,000 and integral multiples of $5,000,000 in excess
thereof. In no event may the Revolver Commitments and the Maximum Revolver
Amount and/or the Floorplan Commitments and the Maximum Floorplan Amount be
increased pursuant to this Section 2.14 on more than 4 occasions in the
aggregate for all such Increases. Additionally, for the avoidance of doubt, it
is understood and agreed that in no event shall the aggregate amount of the
Increases to the Revolver Commitments and the Floorplan Commitments exceed
$100,000,000.
(b)    Each of the following shall be conditions precedent to any Increase of
the Revolver Commitments and the Maximum Revolver Amount or any Increase of the
Floorplan Commitments and the Maximum Floorplan Amount in connection therewith:
(i)    Agent or Borrower have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrower to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrower, and Agent have signed a joinder agreement to this Agreement (an
"Increase Joinder"), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrower, and Agent are party,
(ii)    each of the conditions precedent set forth in Section 3.2 are satisfied,
(iii)    Borrower shall have delivered to Agent and Lenders a certificate dated
as of the date of such Increase certifying that such Increase and the related
incurrence of Indebtedness (assuming, for purposes of such certification, that
the commitments related to such Increase are fully drawn) are permitted under
the terms of the documents evidencing the Existing Notes, the Agricredit
Floorplan Indebtedness, the CNH Floorplan Indebtedness and any other
Indebtedness of the Loan Parties involving an aggregate amount of $7,500,000 or
more, and
(iv)    Borrower shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments or increased Floorplan
Commitments with respect to the interest margins applicable to Revolving Loans
to be made pursuant to the increased Revolver Commitments or Floorplan Loans to
be made pursuant to the increased Floorplan Commitments (which interest margins
may be (A) with respect to Revolving Loans made pursuant to the increased
Revolver Commitments, higher than or equal to the interest margins applicable to
Revolving Loans set forth in this Agreement immediately prior to the date of the
increased Revolver Commitments, and (B) with respect to Floorplan Loans made
pursuant to

-37-

--------------------------------------------------------------------------------




the increased Floorplan Commitments, higher than or equal to the interest
margins applicable to Floorplan Loans set forth in this Agreement immediately
prior to the date of the increased Floorplan Commitments, as applicable (the
date of the effectiveness of the increased Revolver Commitments and the Maximum
Revolver Amount or the increased Floorplan Commitments and the Maximum Floorplan
Amount, as applicable, the "Increase Date")) and shall have communicated the
amount of such interest margins to Agent. Any Increase Joinder may, with the
consent of Agent, Borrower and the Lenders or prospective lenders agreeing to
the proposed Increase, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate to effectuate the provisions
of this Section 2.14 (including any amendment necessary to effectuate the
interest margins for the Revolving Loans to be made pursuant to the increased
Revolver Commitments or the Floorplan Loans to be made pursuant to the increased
Floorplan Commitments). Anything to the contrary contained herein
notwithstanding, if the interest margin that is to be applicable to the
Revolving Loans to be made pursuant to the increased Revolver Commitments or the
Floorplan Loans to be made pursuant to the increased Floorplan Commitments (as
the case may be) are higher than the interest margin applicable to the Revolving
Loans or the Floorplan Loans hereunder (as applicable) immediately prior to the
applicable Increase Date (the amount by which the interest margin is higher, the
"Excess"), then the interest margin applicable to the Revolving Loans or the
Floorplan Loans (as the case may be) immediately prior to the Increase Date
shall be increased by the amount of the Excess, effective on the applicable
Increase Date, and without the necessity of any action by any party hereto.
(c)    Unless otherwise specifically provided herein, (i) all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14, and (ii) all references in this Agreement and any other Loan
Document to Floorplan Loans shall be deemed, unless the context otherwise
requires, to include Floorplan Loans made pursuant to the increased Floorplan
Commitments and Maximum Floorplan Amount pursuant to this Section 2.14.
(d)    Each of the Lenders having a Commitment prior to the Increase Date (the
"Pre-Increase Lenders") shall assign to any Lender which is acquiring a new or
additional Commitment on the Increase Date (the "Post-Increase Lenders"), and
such Post-Increase Lenders shall purchase from each Pre-Increase Lender, at the
principal amount thereof, such interests in the Revolving Loans and the
Floorplan Loans on such Increase Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, (i) such Revolving Loans
and such Floorplan Loans will be held by Pre-Increase Lenders and Post-Increase
Lenders ratably in accordance with their Pro Rata Share after giving effect to
such increased Commitments and (ii) each Lender shall hold equal Pro Rata Shares
of the Revolver Commitments (and Revolving Loans) and the Floorplan Commitments
(and Floorplan Loans).
(e)    The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan

-38-

--------------------------------------------------------------------------------




Documents. The Floorplan Loans, Floorplan Commitments, and Maximum Floorplan
Amount established pursuant to this Section 2.14 shall constitute Floorplan
Loans, Floorplan Commitments, and Maximum Floorplan Amount under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from any guarantees and the security interests created by the Loan
Documents. Borrower shall take any actions reasonably required by Agent to
ensure and demonstrate that the Liens and security interests granted by the Loan
Documents continue to be perfected under the Code or otherwise after giving
effect to the establishment of any such new Revolver Commitments and Maximum
Revolver Amount or new Floorplan Commitments and Maximum Floorplan Amount.
2.15.    Additional Accordion.
(a)    Upon notice from Borrower to Agent that the Agricredit Floorplan
Indebtedness has been paid in full and all related commitments have been
terminated, in lieu of incurring Refinancing Indebtedness in respect of such
Agricredit Floorplan Indebtedness with a third party provider and not for any
other purpose, at the option of Borrower (but subject to the conditions set
forth in clause (b) below), the Revolver Commitments and the Maximum Revolver
Amount or the Floorplan Commitments and the Maximum Floorplan Amount may be
increased by an amount in the aggregate for all such increases of the Revolver
Commitments and the Maximum Revolver Amount and the Floorplan Commitments and
the Maximum Floorplan Amount not to exceed $200,000,000 (each such increase, an
"Additional Increase"). Agent shall invite each Lender to increase its Revolver
Commitments or its Floorplan Commitments (as the case may be) (it being
understood that no Lender shall be obligated to increase its Revolver
Commitments or its Floorplan Commitments) in connection with a proposed
Additional Increase at the interest margin proposed by Borrower, and if
sufficient Lenders do not agree to increase their Revolver Commitments or their
Floorplan Commitments (as the case may be) in connection with such proposed
Additional Increase, then Agent or Borrower may invite any prospective lender
who is reasonably satisfactory to Agent and Borrower to become a Lender in
connection with a proposed Additional Increase. Any Additional Increase shall be
in an amount of at least $20,000,000 and integral multiples of $5,000,000 in
excess thereof. In no event may the Revolver Commitments and the Maximum
Revolver Amount and the Floorplan Commitments and the Maximum Floorplan Amount
be increased pursuant to this Section 2.15 on more than 1 occasion.
Additionally, for the avoidance of doubt, it is understood and agreed that in no
event shall the aggregate amount of the Additional Increases to the Revolver
Commitments and the Floorplan Commitments exceed $200,000,000.
(b)    Each of the following shall be conditions precedent to any Additional
Increase of the Revolver Commitments and the Maximum Revolver Amount or any
Additional Increase of the Floorplan Commitments and the Maximum Floorplan
Amount in connection therewith:
(i)    Agent or Borrower have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrower to
provide the applicable Additional Increase and any such Lenders (or prospective
lenders), Borrower, and Agent have signed a joinder agreement to this Agreement
(an "Additional Increase Joinder"), in

-39-

--------------------------------------------------------------------------------




form and substance reasonably satisfactory to Agent, to which such Lenders (or
prospective lenders), Borrower, and Agent are party,
(ii)    each of the conditions precedent set forth in Section 3.2 are satisfied,
(iii)    Borrower shall have delivered to Agent and Lenders a certificate dated
as of the date of such Additional Increase certifying that such Additional
Increase and the related incurrence of Indebtedness (assuming, for purposes of
such certification, that the commitments related to such Additional Increase are
fully drawn) are permitted under the terms of the documents evidencing the
Existing Notes, the CNH Floorplan Indebtedness and any other Indebtedness of the
Loan Parties involving an aggregate amount of $7,500,000 or more, and
(iv)    Borrower shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments or increased Floorplan
Commitments with respect to the interest margins applicable to Revolving Loans
to be made pursuant to the increased Revolver Commitments or Floorplan Loans to
be made pursuant to the increased Floorplan Commitments (which interest margins
may be (A) with respect to Revolving Loans made pursuant to the increased
Revolver Commitments, higher than or equal to the interest margins applicable to
Revolving Loans set forth in this Agreement immediately prior to the date of the
increased Revolver Commitments, and (B) with respect to Floorplan Loans made
pursuant to the increased Floorplan Commitments, higher than or equal to the
interest margins applicable to Floorplan Loans set forth in this Agreement
immediately prior to the date of the increased Floorplan Commitments, as
applicable (the date of the effectiveness of the increased Revolver Commitments
and the Maximum Revolver Amount or the increased Floorplan Commitments and the
Maximum Floorplan Amount, as applicable, the "Additional Increase Date")) and
shall have communicated the amount of such interest margins to Agent. Any
Increase Joinder may, with the consent of Agent, Borrower and the Lenders or
prospective lenders agreeing to the proposed Additional Increase, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate to effectuate the provisions of this Section 2.15 (including any
amendment necessary to effectuate the interest margins for the Revolving Loans
to be made pursuant to the increased Revolver Commitments or the Floorplan Loans
to be made pursuant to the increased Floorplan Commitments). Anything to the
contrary contained herein notwithstanding, if the interest margin that is to be
applicable to the Revolving Loans to be made pursuant to the increased Revolver
Commitments or the Floorplan Loans to be made pursuant to the increased
Floorplan Commitments (as the case may be) are higher than the interest margin
applicable to the Revolving Loans or the Floorplan Loans hereunder (as
applicable) immediately prior to the applicable Increase Date (the amount by
which the interest margin is higher, the "Additional Increase Excess"), then the
interest margin applicable to the Revolving Loans or the Floorplan Loans (as the
case may be) immediately prior to the Additional Increase Date shall be
increased by the amount of the Additional Increase Excess, effective on the
applicable Additional Increase Date, and without the necessity of any action by
any party hereto.
(c)    Unless otherwise specifically provided herein, (i) all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver

-40-

--------------------------------------------------------------------------------




Commitments and Maximum Revolver Amount pursuant to this Section 2.15, and
(ii) all references in this Agreement and any other Loan Document to Floorplan
Loans shall be deemed, unless the context otherwise requires, to include
Floorplan Loans made pursuant to the increased Floorplan Commitments and Maximum
Floorplan Amount pursuant to this Section 2.15.
(d)    Each of the Lenders having a Commitment prior to the Additional Increase
Date (the "Pre-Increase Additional Lenders") shall assign to any Lender which is
acquiring a new or additional Commitment on the Additional Increase Date (the
"Post-Increase Additional Lenders"), and such Post-Increase Additional Lenders
shall purchase from each Pre-Increase Additional Lender, at the principal amount
thereof, such interests in the Revolving Loans and the Floorplan Loans on such
Additional Increase Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, (i) such Revolving Loans and such
Floorplan Loans will be held by Pre-Increase Additional Lenders and
Post-Increase Additional Lenders ratably in accordance with their Pro Rata Share
after giving effect to such increased Commitments and (ii) each Lender shall
hold equal Pro Rata Shares of the Revolver Commitments (and Revolving Loans) and
the Floorplan Commitments (and Floorplan Loans).
(e)    The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.15 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents. The
Floorplan Loans, Floorplan Commitments, and Maximum Floorplan Amount established
pursuant to this Section 2.15 shall constitute Floorplan Loans, Floorplan
Commitments, and Maximum Floorplan Amount under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents. Borrower
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Revolver Commitments and Maximum Revolver Amount
or new Floorplan Commitments and Maximum Floorplan Amount.
3.
CONDITIONS; TERM OF AGREEMENT.

3.1.    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit provided for hereunder
is subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).
3.2.    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans or Floorplan
Loans hereunder (or to extend any other credit hereunder) at any time shall be
subject to the following conditions precedent:
(a)    the representations and warranties of Borrower or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects

-41-

--------------------------------------------------------------------------------




(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date);
(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof; and
(c)    such Borrowing (or other extension of credit hereunder) may be incurred
under the terms of the Existing Notes Indenture.
Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, Borrower shall be permitted to borrower Revolving Loans and
Floorplan Loans on the last day of each fiscal quarter in an amount in excess of
its anticipated cash needs in the ordinary course of business (each such
Borrowing, a "Quarter End Borrowing"), in each case so long as (i) all
conditions precedent set forth in this Section 3.2 have been satisfied with
respect to such Quarter End Borrowing, (ii) the proceeds of such Quarter End
Borrowing are placed into a Deposit Account maintained with Wells Fargo, which
Deposit Account is the subject of a Control Agreement that provides Agent with
springing control over such Deposit Account upon a Triggering Event (as such
term is defined in the Guaranty and Security Agreement), and (iii) the amount of
each such Quarter End Borrowing is repaid in full within two (2) Business Days
after being advanced. It is agreed and understood that (i) if Agent has
exercised control, Borrower shall have no access to the Deposit Account
maintaining proceeds of each Quarter End Borrowing while such funds are
maintained in the Deposit Account described in the foregoing sentence, (ii) such
funds shall only be utilized by Borrower (and, if Agent has exercised control
over such Deposit Account, released by Agent) for the sole purpose of repaying
such Quarter End Borrowing and (iii) it shall be an immediate Event of Default
under this Agreement if Borrower fails to repay such Quarter End Borrowing
within two (2) Business Days after being advanced.
3.3.    Maturity. This Agreement shall continue in full force and effect for a
term ending on the Maturity Date.
3.4.    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent's Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group's
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrower's sole expense, execute and
deliver any termination statements, lien releases,

-42-

--------------------------------------------------------------------------------




discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent's Liens and all notices of security interests
and liens previously filed by Agent.
3.5.    Early Termination by Borrower. Borrower has the option, at any time upon
10 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agent all of the Obligations
in full. The foregoing notwithstanding, (a) Borrower may rescind termination
notices relative to proposed payments in full of the Obligations with the
proceeds of third party Indebtedness if the closing for such issuance or
incurrence does not happen on or before the date of the proposed termination (in
which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrower may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).
3.6.    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Loans (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto, of the
conditions subsequent set forth on Schedule 3.6 (the failure by Borrower to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof (unless such date is extended, in writing, by Agent, which
Agent may do without obtaining the consent of the other members of the Lender
Group), shall constitute an Event of Default).
4.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan and each Floorplan Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan and each
Floorplan Loan (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:
4.1.    Due Organization and Qualification; Subsidiaries; Fiscal Year Ends.
(a)    Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business

-43-

--------------------------------------------------------------------------------




as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.
(b)    Set forth on Schedule 4.1(b) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of Borrower, by class, and, as of the Closing Date, a description of
the number of shares of each such class that are issued and outstanding.
Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Equity Interests or
any security convertible into or exchangeable for any of its Equity Interests.
(c)    Set forth on Schedule 4.1(c) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties' direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Borrower. All of the outstanding Equity
Interests of each such Subsidiary has been validly issued and is fully paid and
non-assessable.
(d)    Except as set forth on Schedule 4.1(d), there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower's or its
Subsidiaries' Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.
(e)    Set forth on Schedule 4.1(e) is list of the fiscal year ends for each
Loan Party and each Subsidiary.
4.2.    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contract of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
contract of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material contract, for consents

-44-

--------------------------------------------------------------------------------




or approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect.
4.3.    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.
4.4.    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.
(b)    Agent's Liens are validly created, perfected (other than (i) in respect
of motor vehicles that are subject to a certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations), (iv) commercial
tort claims (other than those that, by the terms of the Guaranty and Security
Agreement, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by Section
7(k)(iv) of the Guaranty and Security Agreement, and subject only to the filing
of financing statements, the recordation of the Copyright Security Agreement,
the Patent Security Agreement and/or the Trademark Security Agreement, if any,
and the recordation of the Mortgages, in each case, in the appropriate filing
offices), and first priority Liens, subject only to Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens, or the interests
of lessors under Capital Leases.
4.5.    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.
4.6.    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of Borrower, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

-45-

--------------------------------------------------------------------------------




(b)    Schedule 4.6 sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $100,000 that, as of the Closing Date, is pending or, to the
knowledge of Borrower, after due inquiry, threatened against a Loan Party or any
of its Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the procedural status, as of the Closing Date, with respect
to such actions, suits, or proceedings, and (iv) whether any liability of the
Loan Parties' and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.
4.7.    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is
in violation of any applicable laws, rules, regulations, executive orders, or
codes (including Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
4.8.    No Material Adverse Effect. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrower
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties' and their Subsidiaries' consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
January 31, 2015, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties and their Subsidiaries.
4.9.    Solvency.
(a)    Each Loan Party is Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.10.    Employee Benefits.
(a)    Except as set forth on Schedule 4.10, no Loan Party, none of its
Subsidiaries, nor any of their respective ERISA Affiliates maintains or
contributes to any Benefit Plan.
(b)    Each Loan Party and each of the ERISA Affiliates has complied in all
material respects with ERISA, the IRC and all applicable laws regarding each
Employee Benefit Plan.

-46-

--------------------------------------------------------------------------------




(c)    Each Employee Benefit Plan is, and has been, maintained in substantial
compliance with ERISA, the IRC, all applicable laws and the terms of each such
Employee Benefit Plan.
(d)    Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or an application for such letter is currently being
processed by the Internal Revenue Service. To the best knowledge of each Loan
Party and the ERISA Affiliates after due inquiry, nothing has occurred which
would prevent, or cause the loss of, such qualification.
(e)    No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is expected by any Loan Party or ERISA Affiliate to be incurred with respect
to any Pension Plan.
(f)    No Notification Event exists or has occurred in the past six (6) years.
(g)    No Loan Party or ERISA Affiliate sponsors, maintains, or contributes to
any Employee Benefit Plan, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities that may not
be terminated by any Loan Party or ERISA Affiliate in its sole discretion at any
time without material liability.
(h)     No Loan Party or ERISA Affiliate has provided any security under Section
436 of the IRC.
4.11.    Environmental Condition. Except as set forth on Schedule 4.11, (a) to
Borrower's knowledge, no Loan Party's nor any of its Subsidiaries' properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrower's
knowledge, after due inquiry, no Loan Party's nor any of its Subsidiaries'
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
4.12.    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrower's industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than

-47-

--------------------------------------------------------------------------------




forward-looking information and projections and information of a general
economic nature and general information about Borrower's industry) hereafter
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender will be, true and accurate, in all material respects, on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided. The Projections
delivered to Agent on August 3, 2015 represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent,
Borrower's good faith estimate, on the date such Projections are delivered, of
the Loan Parties' and their Subsidiaries' future performance for the periods
covered thereby based upon assumptions believed by Borrower to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties and their Subsidiaries, and no
assurances can be given that such Projections will be realized, and although
reflecting Borrower's good faith estimate, projections or forecasts based on
methods and assumptions which Borrower believed to be reasonable at the time
such Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).
4.13.    Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the "Patriot Act"). No part of
the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
4.14.    Indebtedness. Set forth on Schedule 4.14(a) is a true and complete list
of all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.
4.15.    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable.
Borrower knows of no proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan

-48-

--------------------------------------------------------------------------------




Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings; provided such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.
4.16.    Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.
4.17.    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a "registered investment company" or a company "controlled" by a
"registered investment company" or a "principal underwriter" of a "registered
investment company" as such terms are defined in the Investment Company Act of
1940.
4.18.    OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any loan made
hereunder or Letter of Credit will be used to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Entity, or used in any other manner that would result in a
violation by any Loan Party or Lender Group member of a sanction administered by
any applicable Governmental Authority.
4.19.    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against Borrower
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a material liability, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against Borrower or its Subsidiaries that could
reasonably be expected to result in a material liability, or (iii) to the
knowledge of Borrower, after due inquiry, no union representation question
existing with respect to the employees of Borrower or its Subsidiaries and no
union organizing activity taking place with respect to any of the employees of
Borrower or its Subsidiaries. None of Borrower or its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied. The
hours worked and payments made to employees of Borrower or its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
legal requirements, except to the extent such violations could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. All material payments due from Borrower or its Subsidiaries on account
of wages and employee

-49-

--------------------------------------------------------------------------------




health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of Borrower, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
4.20.    [Reserved].
4.21.    Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
4.22.    Eligible Accounts. As to each Account that is identified by Borrower as
an Eligible Account in a Revolver Borrowing Base Certificate submitted to Agent,
such Account is (a) a bona fide existing payment obligation of the applicable
Account Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of Borrower's business,
(b) owed to Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Administrative Agent-discretionary criteria) set forth in the definition of
Eligible Accounts.
4.23.    Eligible Inventory. As to each item of Inventory that is identified by
Borrower as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Inventory.
4.24.    Location of Inventory. The Inventory of Borrower and its Subsidiaries
is not stored with a bailee, warehouseman, or similar party and is located only
at, or it between, the locations identified on Schedule 4.24 (as such Schedule
may be updated pursuant to Section 5.14).
4.25.    Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries' Inventory and the book value thereof.
4.26.    Hedge Agreements. On each date that any Hedge Agreement is executed by
any Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C.
§ 1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.
4.27.    Material CNH Industrial Agreements. Borrower has delivered to Agent a
complete copy, including all amendments, consents, waivers and supplements, of
each Material CNH Industrial Agreement in existence on the Closing Date. As of
the Closing Date, each Material CNH Industrial Agreement is in full force and
effect and there is no default or breach in existence under any Material CNH
Industrial Agreement. No party has terminated or has communicated to the other
party its intent to terminate any Material CNH Industrial Agreement.

-50-

--------------------------------------------------------------------------------




5.
AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:
5.1.    Financial Statements, Reports, Certificates. Borrower (a) will deliver
to Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the times specified
therein, (b) agrees that (i) no Loan Party will have a fiscal year different
from that of Borrower and (ii) neither Borrower nor any Subsidiary shall change
its fiscal year from the dates set forth on Schedule 4.1(e), (c) agrees to
maintain a system of accounting that enables Borrower to produce financial
statements in accordance with GAAP, and (d) agrees that it will, and will cause
each other Loan Party to, (i) keep a reporting system that shows all additions,
sales, claims, returns, and allowances with respect to its and its Subsidiaries'
sales, and (ii) maintain its billing systems and practices substantially as in
effect as of the Closing Date and shall only make material modifications thereto
with notice to, and with the consent of, Agent.
5.2.    Reporting. Borrower (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein, and (b) agrees to use commercially
reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule.
5.3.    Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, Borrower will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect such Person's valid existence and
good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.
5.4.    Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Effect).
5.5.    Taxes. Borrower will, and will cause each of its Subsidiaries to, pay in
full before delinquency or before the expiration of any extension period all
material governmental assessments and taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest.
5.6.    Insurance.
(a)    Borrower will, and will cause each of its Subsidiaries to, at Borrower's
expense, (a) maintain insurance respecting each of Borrower's and its
Subsidiaries' assets wherever located, covering liabilities, losses or damages
as are customarily are insured against by other

-51-

--------------------------------------------------------------------------------




Persons engaged in same or similar businesses and similarly situated and
located. All such policies of insurance shall be with financially sound and
reputable insurance companies acceptable to Agent and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to Agent (it being agreed that the
amount, adequacy, and scope of the policies of insurance of Borrower in effect
as of the Closing Date are acceptable to Agent). All property insurance policies
covering the Collateral are to be made payable to Agent for the benefit of Agent
and the Lenders, as their interests may appear, in case of loss, pursuant to a
standard loss payable endorsement with a standard non-contributory "lender" or
"secured party" clause and are to contain such other provisions as Agent may
reasonably require to fully protect the Lenders' interest in the Collateral and
to any payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. Borrower shall give Agent prompt notice of any loss exceeding
$250,000 covered by its or its Subsidiaries' casualty or business interruption
insurance. Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any property and
general liability insurance policies in respect of the Collateral, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.
(b)    Unless Borrower provides Agent with evidence of the continuing insurance
coverage required by this Agreement, Agent may purchase insurance at Borrower's
expense to protect Agent's and Lenders' interests in the Collateral. This
insurance may, but need not, protect Borrower's and each other Loan Party's
interests. The coverage that Agent purchases may, but need not, pay any claim
that is made against Borrower or any other Loan Party in connection with the
Collateral. Borrower may later cancel any insurance purchased by Agent, but only
after providing Agent with evidence that Borrower has obtained the insurance
coverage required by this Agreement. If Agent purchases insurance for the
Collateral, as set forth above, Borrower will be responsible for the costs of
that insurance, including interest and any other charges that may be imposed
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance and the costs of the insurance may
be added to the principal amount of the Revolving Loans or Floorplan Loans (as
determined by Agent) owing hereunder.
5.7.    Inspection.
(a)    Borrower will, and will cause each of its Subsidiaries to, permit Agent,
any Lender, and each of their respective duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to examine and make copies of its books and records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees (provided an authorized representative of Borrower shall
be allowed to be present) at such reasonable times and intervals as Agent or any
Lender, as applicable,

-52-

--------------------------------------------------------------------------------




may designate and, so long as no Default or Event of Default has occurred and is
continuing, with reasonable prior notice to Borrower and during regular business
hours.
(b)    Borrower will, and will cause each of its Subsidiaries to, permit Agent
and each of its duly authorized representatives or agents to conduct appraisals
and valuations at such reasonable times and intervals as Agent may designate.
5.8.    Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
5.9.    Environmental. Borrower will, and will cause each of its Subsidiaries
to,
(a)    Keep any property either owned or operated by Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(b)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(c)    Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and
(d)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against Borrower or
its Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.
5.10.    Disclosure Updates. Borrower will, promptly and in no event later than
5 Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

-53-

--------------------------------------------------------------------------------




5.11.    Formation of Subsidiaries. Borrower will, at the time that any Loan
Party forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date, within 10 Business Days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
(a) cause such new Subsidiary to provide to Agent a joinder to the Guaranty and
Security Agreement, together with such other security agreements (including
mortgages with respect to any Real Property owned in fee of such new Subsidiary
with a fair market value greater than $7,500,000), as well as appropriate
financing statements (and with respect to all property subject to a mortgage,
fixture filings), all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided, that the joinder to the Guaranty and Security Agreement,
and such other security agreements shall not be required to be provided to Agent
with respect to any Subsidiary of Borrower that is a CFC if providing such
agreements would result in material adverse tax consequences or the costs to the
Loan Parties of providing such guaranty or such security agreements are
unreasonably excessive (as determined by Agent in consultation with Borrower) in
relation to the benefits to Agent and the Lenders of the security or guarantee
afforded thereby, (b) provide, or cause the applicable Loan Party to provide, to
Agent a pledge agreement (or an addendum to the Guaranty and Security Agreement)
and appropriate certificates and powers or financing statements, pledging all of
the direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of Borrower
that is a CFC (and none of the Equity Interests of any Subsidiary of such CFC)
shall be required to be pledged if pledging a greater amount would result in
material adverse tax consequences or the costs to the Loan Parties of providing
such pledge are unreasonably excessive (as determined by Agent in consultation
with Borrower) in relation to the benefits to Agent and the Lenders of the
security afforded thereby (which pledge, if reasonably requested by Agent, shall
be governed by the laws of the jurisdiction of such Subsidiary), and (c) provide
to Agent all other documentation, including one or more opinions of counsel
reasonably satisfactory to Agent, which, in its opinion, is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including policies of title insurance, flood certification
documentation, and other documentation with respect to all Real Property owned
in fee and subject to a mortgage). Any document, agreement, or instrument
executed or issued pursuant to this Section 5.11 shall constitute a Loan
Document.
5.12.    Further Assurances. Borrower will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the "Additional Documents") that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent's Liens in
all of the assets of Borrower and the other Loan Parties (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Agent in any Real Property acquired by
Borrower or any other Loan Party with a fair market value in excess of
$7,500,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided that the
foregoing shall not apply to (a) any Subsidiary of Borrower that is a CFC if
providing such documents would result in material adverse tax consequences or

-54-

--------------------------------------------------------------------------------




the costs to the Loan Parties of providing such documents are unreasonably
excessive (as determined by Agent in consultation with Borrower) in relation to
the benefits to Agent and the Lenders of the security afforded thereby or
(b) any Excluded Subsidiary. To the maximum extent permitted by applicable law,
if Borrower or any other Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time
following the request to do so, Borrower and each other Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party's name and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Borrower and
the other Loan Parties, including all of the outstanding capital Equity
Interests of Borrower's Subsidiaries (subject to exceptions and limitations
contained in the Loan Documents with respect to CFCs and Excluded Subsidiaries).
5.13.    Lender Meetings. Borrower will, within 90 days after the close of each
fiscal year of Borrower, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of Borrower and
its Subsidiaries and the projections presented for the current fiscal year of
Borrower.
5.14.    Location of Inventory. Other than with respect to Inventory in transit,
Inventory that is out on lease or rental, demonstration Inventory or Inventory
at trade shows, Borrower will, and will cause each other Loan Party to, keep its
Inventory only at the locations identified on Schedule 4.24 and their chief
executive offices only at the locations identified on Schedule 4.24; provided,
that Borrower may amend Schedule 4.24 so long as such amendment occurs by
written notice to Agent not less than 10 days prior to the date on which such
Inventory is moved to such new location or such chief executive office is
relocated and so long as such new location is within the continental United
States.
5.15.    Compliance with ERISA and the IRC. In addition to and without limiting
the generality of Section 5.8, (a) comply in all material respects with
applicable provisions of ERISA and the IRC with respect to all Employee Benefit
Plans, (b) without the prior written consent of Agent and the Required Lenders,
not take any action or fail to take action the result of which could result in a
Loan Party or ERISA Affiliate incurring a material liability to the PBGC or to a
Multiemployer Plan (other than to pay contributions or premiums payable in the
ordinary course), (c) allow any facts or circumstances to exist with respect to
one or more Employee Benefit Plans that, in the aggregate, reasonably could be
expected to result in a Material Adverse Effect, (d) not participate in any
prohibited transaction that could result in other than a de minimis civil
penalty excise tax, fiduciary liability or correction obligation under ERISA or
the IRC, (e) operate each Employee Benefit Plan in such a manner that will not
incur any material tax liability under the IRC (including Section 4980B of the
IRC), and (e) furnish to Agent upon Agent's written request such additional
information about any Employee Benefit Plan for which any Loan Party or ERISA
Affiliate could reasonably expect to incur any material liability. With respect
to each Pension Plan (other than a Multiemployer Plan) except as could not
reasonably be expected to result in liability

-55-

--------------------------------------------------------------------------------




to the Loan Parties, the Loan Parties and the ERISA Affiliates shall (i) satisfy
in full and in a timely manner, without incurring any late payment or
underpayment charge or penalty and without giving rise to any Lien, all of the
contribution and funding requirements of the IRC and of ERISA, and (ii) pay, or
cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
ERISA.
5.16.    Rental Fleet Equipment. Borrower will, and will cause each other Loan
Party to, (a) ensure that there is only one original of each rental contract
with respect to Rental Fleet Equipment entered into after the Closing Date, (b)
cause each such rental contract to be subject to a legend indicating Agent's
lien thereon of the type set forth in Section 7(b)(ii) of the Guaranty and
Security Agreement, (c) while any such rental contracts are in the possession of
any Loan Party, use commercially reasonable efforts to maintain the safekeeping
of all such rental contracts, (d) promptly (and in any event within five (5)
Business Days) after request by Agent or following the occurrence of an Event of
Default, endorse and deliver physical possession of such rental contracts to
Agent (together with relevant document of transfer acceptable to Agent), (e)
ensure that the Loan Parties are in compliance with Section 7(m) of the Guaranty
and Security Agreement with respect to any certificates of title applicable to
Rental Fleet Equipment, (f) while any such certificates of title are in the
possession of any Loan Party, use commercially reasonable efforts to maintain
the safekeeping of all such certificates of title, and (g) promptly (and in any
event within five (5) Business Days) after request by Agent upon the occurrence
and during the continuance of an Event of Default, deliver physical possession
of such certificates of title to Agent.
6.
NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:
6.1.    Indebtedness. Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
6.2.    Liens. Borrower will not, and will not permit any of its Subsidiaries to
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
6.3.    Restrictions on Fundamental Changes. Borrower will not, and will not
permit any of its Subsidiaries to,
(a)    Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any merger or consolidation between Loan
Parties, provided, that Borrower must be the surviving entity of any such merger
to which it is a party, (ii) any merger or consolidation between a Loan Party
and a Subsidiary of such Loan Party that is not a Loan Party so long as such
Loan Party is the surviving entity of any such merger or merger, and (iii) any
merger, consolidation,

-56-

--------------------------------------------------------------------------------




reorganization, or recapitalization, with respect to, or between or among,
Subsidiaries of Borrower that are not Loan Parties,
(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation, winding up, or dissolution of
non-operating Subsidiaries of Borrower with nominal assets and nominal
liabilities, (ii) the liquidation, winding up, or dissolution of a Loan Party
(other than Borrower) or any of its wholly-owned Subsidiaries so long as all of
the assets (including any interest in any Equity Interests) of such liquidating
or dissolving Loan Party or Subsidiary are transferred to a Loan Party that is
not liquidating, winding up or dissolving, or (iii) the liquidation, winding up
or dissolution of a Subsidiary of Borrower that is not a Loan Party, or
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4.
6.4.    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, Borrower will not, and will not
permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets.
6.5.    Nature of Business. Borrower will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent Borrower and its Subsidiaries from engaging in
any business that is reasonably related or ancillary to its or their business.
6.6.    Certain Payments and Amendments. Borrower will not, and will not permit
any of its Subsidiaries to,
(a)    Except in connection with Refinancing Indebtedness permitted by Section
6.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, (C)
Permitted Interfacility Transfers, and (D) any other Indebtedness (other than
Subordinated Indebtedness) so long as, both before and after giving effect
thereto, (1) no Default or Event of Default shall exist or have occurred and be
continuing and (2) Excess Availability is greater than twenty percent (20%) of
the Maximum Credit Amount, or
(ii)    make any payment on account of any Subordinated Indebtedness if such
payment is not permitted at such time under the applicable subordination terms
and conditions, or

-57-

--------------------------------------------------------------------------------




(b)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning the Existing Notes (or any Refinancing Indebtedness
with respect thereto), the Agricredit Floorplan Indebtedness (or any Refinancing
Indebtedness with respect thereto) or the CNH Floorplan Indebtedness, which
amendment, modification or change could reasonably be expected to be materially
adverse to the interests of the Lenders, or
(ii)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.
6.7.    Restricted Payments. Borrower will not, and will not permit any of its
Subsidiaries to make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,
(a)    Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing) on account of redemptions of Equity Interests of Borrower held by
such Persons, provided, that the aggregate amount of such redemptions made by
Borrower during the term of this Agreement plus the amount of Indebtedness
outstanding under clause (l) of the definition of Permitted Indebtedness, does
not exceed $1,000,000 in the aggregate,
(b)    Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Borrower on account of repurchases of the Equity Interests of Borrower
held by such Persons; provided that such Indebtedness was incurred by such
Persons solely to acquire Equity Interests of Borrower, and
(c)    Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests or warrants or options to acquire any such common
Equity Interests with the proceeds received from the substantially concurrent
issue of new shares of its common Equity Interests;
(d)    Borrower may make other distributions in respect of its Equity Interests
so long as each of the following conditions are satisfied:
(i)    as of the date of such Restricted Payment, and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing,
(ii)    after giving effect to any such Restricted Payment, Excess Availability
is greater than twenty percent (20%) of the Maximum Credit Amount,

-58-

--------------------------------------------------------------------------------




(iii)    the Fixed Charge Coverage Ratio for the 12 month period most recently
ended prior to such Restricted Payment for which Agent has received financial
statements of Borrower pursuant to Schedule 5.1 is at least 1.1 to 1.0
(calculated as if such Restricted Payment was made on the last day of such 12
month period and constitutes a Fixed Charge); and
(iv)    Borrower has delivered a certificate to Agent certifying that all
conditions described in clauses (i), (ii) and (iii) have been satisfied after
giving effect to such Restricted Payment.
6.8.    Accounting Methods. Borrower will not, and will not permit any of its
Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).
6.9.    Investments. Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.
6.10.    Transactions with Affiliates. Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction with any Affiliate of Borrower or any of its Subsidiaries
except for:
(a)    transactions in existence on the date hereof and set forth on Schedule
6.10,
(b)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Borrower or its Subsidiaries, on the one
hand, and any Affiliate of Borrower or its Subsidiaries (other than the Borrower
and Loan Parties themselves), on the other hand, so long as such transactions
(i) are fully disclosed to Agent prior to the consummation thereof, if they
involve one or more payments by Borrower or its Subsidiaries in excess of
$500,000 for any single transaction or series of related transactions, and
(ii) are no less favorable, taken as a whole, to Borrower or its Subsidiaries,
as applicable, than would be obtained in an arm's length transaction with a
non-Affiliate,
(c)    any indemnity provided for the benefit of directors (or comparable
managers), officers or employees of Borrower or its applicable Subsidiary,
(d)    the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and directors of Borrower and its
Subsidiaries in the ordinary course of business, and
(e)    transactions permitted by Section 6.3 or Section 6.7, or any Permitted
Intercompany Advance.
6.11.    Use of Proceeds. Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than (a) on the Closing Date, to pay the fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, in each case, as set forth in the

-59-

--------------------------------------------------------------------------------




Funds Flow Agreement, and (b) thereafter, consistent with the terms and
conditions hereof, for their lawful and permitted purposes (including that no
part of the proceeds of the loans made to Borrower will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors).
6.12.    Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests, Borrower will not, and will not permit any
of its Subsidiaries that are Loan Parties to issue or sell or enter into any
agreement or arrangement for the issuance or sale of any of its Equity
Interests.
6.13.    [Reserved].
6.14.    Employee Benefits.
(a)    Terminate, or permit any ERISA Affiliate to terminate, any Pension Plan
in a manner, or take any other action with respect to any Pension Plan, which
could reasonably be expected to result in any liability of any Loan Party or
ERISA Affiliate to the PBGC.
(b)    Fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Benefit Plan,
agreement relating thereto or applicable Law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to have a
Material Adverse Effect.
(c)    Permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Pension Plan
which exceeds $500,000 with respect to all Pension Plans in the aggregate.
(d)    Acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to a
Loan Party or with respect to any ERISA Affiliate if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (i) any Pension
Plan or (ii) any Multiemployer Plan.
(e)    Contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan not set forth on Schedule 4.10.
(f)    Amend, or permit any ERISA Affiliate to amend, a Pension Plan resulting
in a material increase in current liability such that a Loan Party or ERISA
Affiliate is required to provide security to such Pension Plan under the IRC.
6.15.    OFAC; Patriot Act. . No Loan Party shall, and no Loan Party shall
permit its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Sections 4.13 and 4.18.

-60-

--------------------------------------------------------------------------------




7.
FINANCIAL COVENANT.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, commencing on the date on which a
Financial Covenant Period begins and measured as of the end of the month for
which financial statements have been delivered to Agent hereunder ending
immediately prior to the date on which a Financial Covenant Period first begins
and as of each month-end thereafter until the end of such Financial Covenant
Period, Borrower will have a Fixed Charge Coverage Ratio of at least 1.10 to
1.00.
8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:
8.1.    Payments. If Borrower fails to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of three (3) Business Days,
(b) all or any portion of the principal of the Loans, or (c) any amount payable
to Issuing Bank in reimbursement of any drawing under a Letter of Credit;
8.2.    Covenants. If any Loan Party or any of its Subsidiaries:
(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 5.1, 5.2, 5.3 (solely if Borrower is not in good standing in
its jurisdiction of organization), 5.6, 5.7 (solely if Borrower refuses to allow
Agent or its representatives or agents to visit Borrower's properties, inspect
its assets or books or records, examine and make copies of its books and
records, or discuss Borrower's affairs, finances, and accounts with officers and
employees of Borrower), 5.10, or 5.11 of this Agreement, (ii) Section 6 of this
Agreement, (iii) Section 7 of this Agreement, or (iv) Section 7 of the Guaranty
and Security Agreement;
(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if Borrower is not in good standing in its
jurisdiction of organization), 5.5, 5.8, 5.12 or 5.14 of this Agreement and such
failure continues for a period of 10 days after the earlier of (i) the date on
which such failure shall first become known to any officer of Borrower or (ii)
the date on which written notice thereof is given to Borrower by Agent; or
(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;

-61-

--------------------------------------------------------------------------------




8.3.    Judgments. If one or more judgments, orders, or awards for the payment
of money involving an aggregate amount of $2,500,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of 30 consecutive days
at any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;
8.4.    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party;
8.5.    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party and any of the following events occur: (a) such Loan Party
consents to the institution of such Insolvency Proceeding against it, (b) the
petition commencing the Insolvency Proceeding is not timely controverted,
(c) the petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party, or (e) an order for relief shall have been issued or entered
therein;
8.6.    Default Under Other Agreements. If there is a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to (a) any financial covenant contained in the
documents evidencing the Existing Notes, the Agricredit Floorplan Indebtedness
or the CNH Floorplan Indebtedness (beyond the cure periods, if any, applicable
thereto), or (b) without limiting the foregoing clause (a), a Loan Party's or
any of its Subsidiaries' Indebtedness involving an aggregate amount of
$7,500,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in the acceleration of the maturity of
such Loan Party's or its Subsidiary's obligations thereunder;
8.7.    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
8.8.    Guaranty. If the obligation of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement);
8.9.    Security Documents. If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases, first priority Lien on the
Collateral covered thereby, except (a) as a result of a disposition of the
applicable

-62-

--------------------------------------------------------------------------------




Collateral in a transaction permitted under this Agreement, or (b) as the result
of an action or failure to act on the part of Agent;
8.10.    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or
8.11.    Change of Control. A Change of Control shall occur, whether directly or
indirectly.
8.12.    ERISA. The occurrence of any of the following events: (a) any Loan
Party or ERISA Affiliate fails to make full payment when due of all amounts
which any Loan Party or ERISA Affiliate is required to pay as contributions,
installments, or otherwise to or with respect to a Pension Plan or Multiemployer
Plan, and such failure could reasonably be expected to result in liability in
excess of $500,000, individually or in the aggregate, (b) an accumulated funding
deficiency or funding shortfall in excess of $500,000 occurs or exists, whether
or not waived, with respect to any Pension Plan, individually or in the
aggregate, (c) a Notification Event, which could reasonably be expected to
result in liability in excess of $500,000, either individually or in the
aggregate, or (d) any Loan Party or ERISA Affiliate completely or partially
withdraws from one or more Multiemployer Plans and incurs Withdrawal Liability
in excess of $500,000 in the aggregate, or fails to make any Withdrawal
Liability payment when due.
9.
RIGHTS AND REMEDIES.

9.1.    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
(a)    (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower, and (ii) direct Borrower to provide (and Borrower
agrees that upon receipt of such notice it will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrower's reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;

-63-

--------------------------------------------------------------------------------




(b)    declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Revolver Swing Lender
to make Revolver Swing Loans, (iii) the obligation of Issuing Bank to issue
Letters of Credit, (iv) any obligation of any Floorplan Lender to make Floorplan
Loans, and (v) the obligation of the Floorplan Swing Lender to make Floorplan
Swing Loans; and
(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrower shall automatically be obligated to repay all of such Obligations in
full (including Borrower being obligated to provide (and Borrower agrees that it
will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrower's reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrower's or its
Subsidiaries' obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrower.
9.2.    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
10.
WAIVERS; INDEMNIFICATION.

10.1.    Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.
10.2.    The Lender Group's Liability for Collateral. Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee,

-64-

--------------------------------------------------------------------------------




forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.
10.3.    Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an "Indemnified Person") harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys' fees) of any Lender
(other than Wells Fargo) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower's and its
Subsidiaries' compliance with the terms of the Loan Documents (provided, that
the indemnification in this clause (a) shall not extend to (i) disputes solely
between or among the Lenders that do not involve any acts or omissions of any
Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders if provided above) relative to
disputes between or among Agent on the one hand, and one or more Lenders, or one
or more of their Affiliates, on the other hand, or (iii) any Taxes or any costs
attributable to Taxes, which shall be governed by Section 16), (b) with respect
to any actual or prospective investigation, litigation, or proceeding related to
this Agreement, any other Loan Document, the making of any Loans or issuance of
any Letters of Credit hereunder, or the use of the proceeds of the Loans or the
Letters of Credit provided hereunder (irrespective of whether any Indemnified
Person is a party thereto), or any act, omission, event, or circumstance in any
manner related thereto, and (c) in connection with or arising out of any
presence or release of Hazardous Materials at, on, under, to or from any assets
or properties owned, leased or operated by Borrower or any of its Subsidiaries
or any Environmental Actions, Environmental Liabilities or Remedial Actions
related in any way to any such assets or properties of Borrower or any of its
Subsidiaries (each and all of the foregoing, the "Indemnified Liabilities"). The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys, or agents. This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto. WITHOUT LIMITATION,
THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN

-65-

--------------------------------------------------------------------------------




WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
11.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:
If to Borrower:
Titan Machinery, Inc.
644 East Beaton Drive
West Fargo, ND 58078
Attn: Ted Christianson, Treasurer
 
 
with copies to:
Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN 55402
Attn: Simon C. Root, Esq.  
   Mark Tranovich, Esq.
Fax No. (612) 492-7077
 
 
If to Agent:
WELLS FARGO BANK, NATIONAL ASSOCIATION
10 South Wacker Drive
Chicago, Illinois 60606
Attn: Titan Machinery Account Manager
Fax No. (312) 338-5590
 
 
with copies to:
GOLDBERG KOHN LTD.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attn: David L. Dranoff, Esq.
Fax No. (312) 863-7439



Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an

-66-

--------------------------------------------------------------------------------




acknowledgment from the intended recipient (such as by the "return receipt
requested" function, as available, return email or other written
acknowledgment).
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM"). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

-67-

--------------------------------------------------------------------------------




(d)    BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF COOK AND
THE STATE OF ILLINOIS, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, ANY SWING
LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1.    Assignments and Participations.
(a)    (i) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees so long as such prospective assignee is an Eligible
Transferee (each, an "Assignee"), with the prior written consent (such consent
not be unreasonably withheld or delayed) of:
(A)    Borrower; provided, that no consent of Borrower shall be required (1) if
an Event of Default has occurred and is continuing, or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender, or a Related Fund; provided further, that Borrower shall
be deemed to have consented to a proposed assignment unless it objects thereto
by written notice to Agent within 5 Business Days after having received notice
thereof; and
(B)    Agent, each Swing Lender, and Issuing Bank.

-68-

--------------------------------------------------------------------------------




(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made (i) so long as no Event of Default has occurred
and is continuing, to a Competitor, or (ii) to a natural person,
(B)    no assignment may be made to a Loan Party or an Affiliate of a Loan
Party,
(C)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000),
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
(E)    each assignment shall be of an equal Pro Rata Share of the Revolver
Commitment and the Floorplan Commitment,
(F)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrower and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee,
(G)    unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent's separate account, a processing fee in the amount of $3,500,
and
(H)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the "Administrative
Questionnaire").
(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a "Lender" and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights

-69-

--------------------------------------------------------------------------------




and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender's obligations
under Section 15 and Section 17.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(d)    Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the "Originating Lender") hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a "Lender" for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or

-70-

--------------------------------------------------------------------------------




grant any participating interest under which the Participant has the right to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document, except to the extent such amendment to, or
consent or waiver with respect to this Agreement or of any other Loan Document
would (A) extend the final maturity date of the Obligations hereunder in which
such Participant is participating, (B) reduce the interest rate applicable to
the Obligations hereunder in which such Participant is participating,
(C) release all or substantially all of the Collateral or guaranties (except to
the extent expressly provided herein or in any of the Loan Documents) supporting
the Obligations hereunder in which such Participant is participating,
(D) postpone the payment of, or reduce the amount of, the interest or fees
payable to such Participant through such Lender (other than a waiver of default
interest), or (E) decreases the amount or postpones the due dates of scheduled
principal repayments or prepayments or premiums payable to such Participant
through such Lender, (v) no participation shall be sold to a natural person,
(vi) no participation shall be sold to a Loan Party or an Affiliate of a Loan
Party, and (vii) all amounts payable by Borrower hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
(h)    Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the "Register") on which it enters the name
and address of each Lender as the registered owner of the Revolver Commitments
and Floorplan Commitments (and the principal amount thereof and stated interest
thereon) held by such Lender (each, a "Registered Loan"). Other than in
connection with an assignment by a Lender of all or any portion of its portion
of the Revolver Commitments or Floorplan Commitments to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the

-71-

--------------------------------------------------------------------------------




Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrower shall treat the Person in
whose name such Registered Loan (and the registered note, if any, evidencing the
same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Revolver Commitments or Floorplan Commitments to an Affiliate of such Lender or
a Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrower, shall maintain a register
comparable to the Register.
(i)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the "Participant Register"). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.
(j)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register in the extent it has one) available for review
by Borrower from time to time as Borrower may reasonably request.
13.2.    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders' prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by Borrower is required in connection with any such
assignment.
14.
AMENDMENTS; WAIVERS.

14.1.    Amendments and Waivers.
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the

-72-

--------------------------------------------------------------------------------




same shall be in writing and signed by the Required Lenders (or by Agent at the
written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and all of the Loan Parties that are
party thereto, do any of the following:
(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section 2.4(c)(i)
or the last sentence of Section 2.4(c)(ii),
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders),
(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 3.1 or 3.2,
(vi)    amend, modify, or eliminate Section 15.11,
(vii)    other than as permitted by Section 15.11, release Agent's Lien in and
to any of the Collateral,
(viii)    amend, modify, or eliminate the definitions of "Required Lenders" ,
"Supermajority Lenders" or "Pro Rata Share",
(ix)    contractually subordinate any of Agent's Liens, other than to Permitted
Liens under clause (f) of the definition of such term,
(x)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
(xi)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii) or (iii) or Section 2.4(e) or (f), or

-73-

--------------------------------------------------------------------------------




(xii)    amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of Loan Parties;
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders),
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders,
(c)    No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrower and the Supermajority Lenders,
modify, or eliminate the definition of Aggregate Borrowing Base, Floorplan
Borrowing Base or Revolver Borrowing Base or any of the defined terms (including
the definitions of Eligible Accounts, Eligible Inventory, Eligible New Floorplan
Equipment, Eligible Parts and Attachments Inventory, Eligible Rental Equipment,
Eligible Used Floorplan Equipment, New Floorplan Equipment and Used Floorplan
Equipment) that are used in such definitions to the extent that any such change
results in more credit being made available to Borrower based upon any Borrowing
Base, but not otherwise, or the definition of Maximum Revolver Amount or Maximum
Floorplan Amount, or change Sections 2.1(c) or 2.2(c),
(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrower, and the Required Lenders,
(e)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to a Swing Lender, or any other rights or duties of a Swing Lender
under this Agreement or the other Loan Documents, without the written consent of
such Swing Lender, Agent, Borrower, and the Required Lenders, and
(f)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any

-74-

--------------------------------------------------------------------------------




Defaulting Lender other than any of the matters governed by Section 14.1(a)(i)
through (iii) that affect such Lender.
14.2.    Replacement of Certain Lenders.
(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a "Non-Consenting Lender") or any Lender that made
a claim for compensation (a "Tax Lender") with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, and (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit). If the Non-Consenting Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender's or Tax Lender's, as
applicable, Pro Rata Share of Revolving Loans and Floorplan Loans, as
applicable, and to purchase a participation in each Letter of Credit, in an
amount equal to its Pro Rata Share of participations in such Letters of Credit.
14.3.    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent's and each
Lender's rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent's and each Lender's rights under this
Agreement and the other Loan Documents

-75-

--------------------------------------------------------------------------------




will be cumulative and not exclusive of any other right or remedy that Agent or
any Lender may have.
15.
AGENT; THE LENDER GROUP.

15.1.    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term "agent" in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans and Floorplan Loans, for itself or on behalf of
Lenders, as provided in the Loan Documents, (d) exclusively receive, apply, and
distribute payments and proceeds of the Collateral as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to
Borrower or its Subsidiaries, the Obligations, the Collateral, or otherwise
related to any of same as provided in the Loan

-76-

--------------------------------------------------------------------------------




Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.
15.2.    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
15.3.    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries.
15.4.    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).
15.5.    Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to

-77-

--------------------------------------------------------------------------------




defaults in the payment of principal, interest, fees, and expenses required to
be paid to Agent for the account of the Lenders and, except with respect to
Events of Default of which Agent has actual knowledge, unless Agent shall have
received written notice from a Lender or Borrower referring to this Agreement,
describing such Default or Event of Default, and stating that such notice is a
"notice of default." Agent promptly will notify the Lenders of its receipt of
any such notice or of any Event of Default of which Agent has actual knowledge.
If any Lender obtains actual knowledge of any Event of Default, such Lender
promptly shall notify the other Lenders and Agent of such Event of Default. Each
Lender shall be solely responsible for giving any notices to its Participants,
if any. Subject to Section 15.4, Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, that unless and until Agent has received
any such request, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable.
15.6.    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent's or its Affiliates' or
representatives' possession before or after the date on which

-78-

--------------------------------------------------------------------------------




such Lender became a party to this Agreement (or such Bank Product Provider
entered into a Bank Product Agreement).
15.7.    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys' fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Borrower or its Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender's ratable
thereof. Whether or not the transactions contemplated hereby are consummated,
each of the Lenders, on a ratable basis, shall indemnify and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so) from and against any
and all Indemnified Liabilities; provided, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan, a Floorplan Loan or other extension
of credit hereunder. Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender's ratable share of any costs or out
of pocket expenses (including attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document to the extent that Agent is not reimbursed for such expenses
by or on behalf of Borrower. Notwithstanding anything herein to the contrary,
Lenders shall be liable and indemnify Agent-Related Persons in accordance with
this Section 15.7 for Indemnified Liabilities and other costs and expenses that
relate to or arise from an Agent-Related Person acting as or for Agent (in its
capacity as Agent), and not in any individual capacity. The undertaking in this
Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.
15.8.    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Borrower and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though Wells Fargo were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender Group. The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such

-79-

--------------------------------------------------------------------------------




other Person and that prohibit the disclosure of such information to the Lenders
(or Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms "Lender" and "Lenders" include Wells Fargo in its
individual capacity.
15.9.    Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower or an Event of Default exists) and
without any notice to the Bank Product Providers. If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders (and the Bank Product Providers). If, at the time that
Agent's resignation is effective, it is acting as Issuing Bank or a Swing
Lender, such resignation shall also operate to effectuate its resignation as
Issuing Bank or such Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, or to make Swing
Loans. If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders and
Borrower, a successor Agent. If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term "Agent" shall mean such successor Agent and the retiring Agent's
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent's resignation hereunder as Agent, the provisions of this Section 15 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent's
notice of resignation, the retiring Agent's resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.
15.10.    Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers). The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such

-80-

--------------------------------------------------------------------------------




information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, such Lender shall not be under any obligation to
provide such information to them.
15.11.    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which neither Borrower nor any of its
Subsidiaries owned no interest at the time Agent's Lien was granted nor at any
time thereafter, (iv) constituting property leased or licensed to Borrower or
its Subsidiaries under a lease or license that has expired or is terminated in a
transaction permitted under this Agreement, or (v) in connection with a credit
bid or purchase authorized under this Section 15.11. The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) consent to the credit bid,
or purchase (either directly or indirectly through one or more entities) all or
any portion of the Collateral at any sale thereof conducted under the provisions
of the Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit
bid or purchase (either directly or indirectly through one or more entities) all
or any portion of the Collateral at any sale or other disposition thereof
conducted under the provisions of the Code, including pursuant to Sections 9-610
or 9-620 of the Code, or (c) credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any other sale or foreclosure conducted or consented to by Agent in accordance
with applicable law in any judicial action or proceeding or by the exercise of
any legal or equitable remedy. In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not impair or unduly
delay the ability of Agent to credit bid or purchase at such sale or other
disposition of the Collateral and, if such contingent or unliquidated claims
cannot be estimated without impairing or unduly delaying the ability of Agent to
credit bid at such sale or other disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders and the Bank
Product Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations

-81-

--------------------------------------------------------------------------------




credit bid in relation to the aggregate amount of Obligations so credit bid)
based upon the value of such non-cash consideration. Except as provided above,
Agent will not execute and deliver a release of any Lien on any Collateral
without the prior written authorization of (y) if the release is of all or
substantially all of the Collateral, all of the Lenders (without requiring the
authorization of the Bank Product Providers), or (z) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product Providers).
Upon request by Agent or Borrower at any time, the Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Agent's authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, that (1) anything to the contrary contained in any
of the Loan Documents notwithstanding, Agent shall not be required to execute
any document or take any action necessary to evidence such release on terms
that, in Agent's opinion, could expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly released) upon (or obligations of Borrower in respect of) any
and all interests retained by Borrower, including, the proceeds of any sale, all
of which shall continue to constitute part of the Collateral. Each Lender
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to irrevocably authorize)
Agent, at its option and in its sole discretion, to subordinate any Lien granted
to or held by Agent under any Loan Document to the holder of any Permitted Lien
on such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.
(b)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Borrower or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent's Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.
15.12.    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, set off against the Obligations any amounts owing by such
Lender to Borrower or its Subsidiaries or any deposit accounts of Borrower or
its Subsidiaries now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against

-82-

--------------------------------------------------------------------------------




Borrower or any Guarantor or to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
15.13.    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent's Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent's request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent's instructions.
15.14.    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
15.15.    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

-83-

--------------------------------------------------------------------------------




15.16.    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
Borrower or its Subsidiaries (each, a "Report") prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower's and its Subsidiaries'
books and records, as well as on representations of Borrower's personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
(f)    In addition to the foregoing, (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by Borrower or its Subsidiaries to Agent that has
not been contemporaneously provided by Borrower or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Borrower or its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender's notice to
Agent, whereupon Agent promptly shall request of Borrower the additional reports
or information reasonably specified by such Lender, and, upon receipt thereof
from Borrower or such Subsidiary, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

-84-

--------------------------------------------------------------------------------




15.17.    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.
15.18.    Joint Lead Arrangers, Joint Book Runners, Syndication Agent, and
Co-Documentation Agents. Each of the Joint Lead Arrangers, Joint Book Runners,
Syndication Agent, and Co-Documentation Agents, in such capacities, shall not
have any right, power, obligation, liability, responsibility, or duty under this
Agreement other than those applicable to it in its capacity as a Lender, as
Agent, as a Swing Lender, or as Issuing Bank. Without limiting the foregoing,
none of the Joint Lead Arrangers, Joint Book Runners, Syndication Agent, and
Co-Documentation Agents, in such capacities, shall have or be deemed to have any
fiduciary relationship with any Lender or any Loan Party. Each Lender, Agent,
each Swing Lender, Issuing Bank, and each Loan Party acknowledges that it has
not relied, and will not rely, on the Joint Lead Arrangers, Joint Book Runners,
Syndication Agent, and Co-Documentation Agents in deciding to enter into this
Agreement or in taking or not taking action hereunder. Each of the Joint Lead
Arrangers, Joint Book Runners, Syndication Agent, and Co-Documentation Agents,
in such capacities, shall be entitled to resign at any time by giving notice to
Agent and Borrower.
16.
WITHHOLDING TAXES.

16.1.    Payments. All payments under the Loan Documents will be made free and
clear of, and without deduction or withholding for, any present or future
Indemnified Taxes, and in the event any deduction or withholding of Indemnified
Taxes is required, Borrower shall comply with the next sentence of this Section
16.1. If any Indemnified Taxes are so levied or imposed, Borrower agrees to pay
the full amount of such Indemnified Taxes and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement, any
note, or Loan Document, including any amount paid pursuant to this Section 16.1
after withholding or deduction for or on account of any Indemnified Taxes, will
not be less than the amount provided for herein. Borrower will furnish to Agent
as promptly as possible after the date the payment of any Indemnified Tax is due
pursuant to applicable law, certified copies of tax receipts evidencing such
payment by Borrower. Borrower agrees to pay any present or future stamp, value
added or documentary taxes

-85-

--------------------------------------------------------------------------------




or any other excise or property taxes, charges, or similar levies that arise
from any payment made hereunder or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document.
16.2.    Exemptions.
(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B)
of the IRC), or (III) a controlled foreign corporation related to Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with proper
attachments), as applicable;
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or
(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax, or
(vi)    a properly completed form or forms, and other required documentation (to
be designated under Sections 1471 and 1472 of the Code) to claim an exemption
from any withholding tax imposed under FATCA.
(b)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent (or, in the case of a Participant, to the Lender granting
the participation only) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

-86-

--------------------------------------------------------------------------------




(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.
(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender's or such Participant's documentation provided pursuant to Section
16.2(a) or 16.2(c) as no longer valid. With respect to such percentage amount,
such Participant or Assignee may provide new documentation, pursuant to Section
16.2(a) or 16.2(c), if applicable. Borrower agrees that each Participant shall
be entitled to the benefits of this Section 16 with respect to its participation
in any portion of the Commitments and the Obligations so long as such
Participant complies with the obligations set forth in this Section 16 with
respect thereto.
(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal income withholding Tax imposed by FATCA if such Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to Agent (or, in the case of a Participant, to the Lender granting
the participation only) at the time or times prescribed by law and at such time
or times reasonably requested by Agent (or, in the case of a Participant, the
Lender granting the participation) such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by Agent (or, in the case of a
Participant, the Lender granting the participation) as may be necessary for
Agent or Borrower to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender's obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e), "FATCA" shall include any amendments made to FATCA
after the date of this Agreement.
16.3.    Reductions.
(a)    If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding

-87-

--------------------------------------------------------------------------------




tax. If the forms or other documentation required by Section 16.2(a) or 16.2(c)
are not delivered to Agent (or, in the case of a Participant, to the Lender
granting the participation), then Agent (or, in the case of a Participant, to
the Lender granting the participation) may withhold from any payment to such
Lender or such Participant not providing such forms or other documentation an
amount equivalent to the applicable withholding tax.
(b)    If the Internal Revenue Service or any other Governmental Authority of
the United States or other jurisdiction asserts a claim that Agent (or, in the
case of a Participant, to the Lender granting the participation) did not
properly withhold tax from amounts paid to or for the account of any Lender or
any Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent (or such Participant failed to notify
the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Agent harmless (or,
in the case of a Participant, such Participant shall indemnify and hold the
Lender granting the participation harmless) for all amounts paid, directly or
indirectly, by Agent (or, in the case of a Participant, to the Lender granting
the participation), as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
(or, in the case of a Participant, to the Lender granting the participation
only) under this Section 16, together with all costs and expenses (including
attorneys' fees and expenses). The obligation of the Lenders and the
Participants under this subsection shall survive the payment of all Obligations
and the resignation or replacement of Agent.
16.4.    Refunds. If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes to which Borrower has paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrower (but only to the extent of payments made, or additional amounts paid,
by Borrower under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrower, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrower or any other
Person.
17.
GENERAL PROVISIONS.

17.1.    Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

-88-

--------------------------------------------------------------------------------




17.2.    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
17.3.    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
17.4.    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
17.5.    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider's being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so. Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its

-89-

--------------------------------------------------------------------------------




status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.
17.6.    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
17.7.    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
17.8.    Revival and Reinstatement of Obligations; Certain Waivers.
If any member of the Lender Group or any Bank Product Provider repays, refunds,
restores, or returns in whole or in part, any payment or property (including any
proceeds of Collateral) previously paid or transferred to such member of the
Lender Group or such Bank Product Provider in full or partial satisfaction of
any Obligation or on account of any other obligation of any Loan Party under any
Loan Document or any Bank Product Agreement, because the payment, transfer, or
the incurrence of the obligation so satisfied is asserted or declared to be
void, voidable, or otherwise recoverable under any law relating to creditors'
rights, including provisions of the Bankruptcy Code relating to fraudulent
transfers, preferences, or other voidable or recoverable obligations or
transfers (each, a "Voidable Transfer"), or because such member of the Lender
Group or Bank Product Provider elects to do so on the reasonable advice of its
counsel in connection with a claim that the payment, transfer, or incurrence is
or may be a Voidable Transfer, then, as to any such Voidable Transfer, or the
amount thereof that such member of the Lender Group or Bank Product Provider
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys' fees of such member of the Lender Group or Bank Product Provider
related thereto, (i) the liability of the Loan Parties with respect to the
amount or property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist and (ii) Agent's
Liens securing such liability shall be effective, revived, and remain in full
force and effect, in each case, as fully as if

-90-

--------------------------------------------------------------------------------




such Voidable Transfer had never been made. If, prior to any of the foregoing,
(A) Agent's Liens shall have been released or terminated or (B) any provision of
this Agreement shall have been terminated or cancelled, Agent's Liens, or such
provision of this Agreement, shall be reinstated in full force and effect and
such prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligation of any Loan Party
in respect of such liability or any Collateral securing such liability.
17.9.    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans ("Confidential Information") shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), "Lender Group
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall be
required to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which

-91-

--------------------------------------------------------------------------------




such litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of Borrower or the other Loan Parties and the Commitments
provided hereunder in any "tombstone" or other advertisements, on its website or
in other marketing materials of the Agent.
(c)    The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrower hereunder (collectively, "Borrower Materials") by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
"Platform") and certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a "Public Lender"). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked "PUBLIC" or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated as
"Public Investor" (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
"PUBLIC" or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as "Public Investor" (or
such other similar term).
17.10.    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

-92-

--------------------------------------------------------------------------------




17.11.    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act. In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct
(a) Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for the Loan Parties and (b) OFAC/PEP searches and customary individual
background checks for the Loan Parties' senior management and key principals,
and Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Group Expenses hereunder and be for the account of Borrower.
17.12.    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
17.13.    No Set-Off. All payments made by Borrower hereunder or under any note
or other Loan Document will be made without setoff, counterclaim, or other
defense.
[SIGNATURE PAGES FOLLOW.]





-93-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


BORROWER:
TITAN MACHINERY, INC.,
a Delaware corporation 

 
By: /s/ Ted Christianson                                    
Name: Ted Christianson
Title: Treasurer




Signature Page to Credit Agreement

--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, Floorplan Swing Lender, Revolver Swing Lender and as a Lender 

 
By: /s/ Lynn Gosselin                                           
Name: Lynn Gosselin
   Its Authorized Signatory




Signature Page to Credit Agreement

--------------------------------------------------------------------------------








 
BANK OF AMERICA, N.A.,
as a Lender 

 
By: /s/ Carlos Gil                                               
Name: Carlos Gil
   Senior Vice President




Signature Page to Credit Agreement

--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender 

 
By: /s/ Kathryn Marshall                                     
Name: Kathryn Marshall
   AVP




Signature Page to Credit Agreement

--------------------------------------------------------------------------------






 
REGIONS BANK,
as a Lender 

 
By: /s/ Stephen J. McGreevy                             
Name: Stephen J. McGreevy
Title: Managing Director




Signature Page to Credit Agreement

--------------------------------------------------------------------------------






 
COMPASS BANK,
as a Lender 

 
By: /s/ Jason Nichols                                      
Name: Jason Nichols
   Senior Vice President




Signature Page to Credit Agreement

--------------------------------------------------------------------------------






 
SIEMENS FINANCIAL SERVICES, INC.,
as a Lender 

 
By: /s/ Sharon Prusakowski                               
Name: Sharon Prusakowski
Title: VP
By: /s/ Sonia Vargas                                           
Name: Sonia Vargas
Title: Sr. Loan Closer




Signature Page to Credit Agreement

--------------------------------------------------------------------------------






 
WOODFOREST NATIONAL BANK,
as a Lender 

 
By: /s/ Tim Hanchett                                       
Name: Tim Hanchett
Title: Senior Vice President




Signature Page to Credit Agreement

--------------------------------------------------------------------------------






 
AGCOUNTRY FARM CREDIT SERVICES, FLCA,
as a Lender 

 
By: /s/ Nicole Schwartz                                 
Name: Nicole Schwartz
   VP Agribusiness & Capital Markets






Signature Page to Credit Agreement

--------------------------------------------------------------------------------




Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
"Account" means an account (as that term is defined in the Code).
"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.
"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
"Acquired Indebtedness" means Indebtedness of a Person whose assets or Equity
Interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) constitutes Permitted
Shortline Debt, purchase money Indebtedness or a Capital Lease with respect to
Equipment or mortgage financing with respect to Real Property, (b) was in
existence prior to the date of such Permitted Acquisition, and (c) was not
incurred in connection with, or in contemplation of, such Permitted Acquisition.
"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b)the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.
"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.
"Additional Increase" has the meaning specified therefor in Section 2.15.
"Additional Increase Date" has the meaning specified therefor in Section 2.15.
"Additional Increase Excess" has the meaning specified therefor in Section 2.15.
"Additional Increase Joinder" has the meaning specified therefor in Section
2.15.
"Adjusted Excess Availability" means, as of any date of determination, Excess
Availability as determined without including any Quarter End Borrowing as
outstanding Revolving Loans or Floorplan Loans, as applicable, for the period
commencing on the last day of the applicable fiscal quarter and ending on the
earlier to occur of (a) two (2) Business Days thereafter and (b) the date on
which such Quarter End Borrowing is repaid in full.
"Administrative Questionnaire" has the meaning specified therefor in Section
13.1(a) of the Agreement.

Schedule 1.1 – Page 1

--------------------------------------------------------------------------------




"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.
"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
"Agent" has the meaning specified therefor in the preamble to the Agreement.
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrower and the Lenders).
"Agent's Liens" means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.
"Aggregate Borrowing Base" means, as of any date of determination, the sum of
(a) the Floorplan Borrowing Base, plus (b) the Revolver Borrowing Base.
"Aggregate Borrowing Base Certificate" means a certificate in the form of
Exhibit B-3.
"Aggregate Usage" means, as of any date of determination, the sum of (a)
Floorplan Usage, plus (b) Revolver Usage.
"Agreement" means the Credit Agreement to which this Schedule 1.1 is attached.
"Agricredit" means Agricredit Acceptance LLC.
"Agricredit Intercreditor Agreement" means that certain Amended and Restated
Intercreditor Agreement, dated as of the Closing Date, by and among Agricredit,
Administrative Agent and Borrower, and any replacement thereof entered into in
connection with the Agricredit Floorplan Indebtedness or any Permitted
Refinancing thereof.




--------------------------------------------------------------------------------




"Agricredit Floorplan Indebtedness" means Indebtedness owing to Agricredit in
respect of a floorplan financing facility provided by Agricredit to Borrower in
an aggregate amount not exceeding $200,000,000 at any time outstanding
"Applicable Margin" means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Adjusted Excess
Availability of Borrower for the most recently completed fiscal quarter;
provided, that for the period from the Closing Date through and including
January 31, 2016, the Applicable Margin shall be set at the margin in the row
styled "Level III"; provided further, that any time an Event of Default has
occurred and is continuing, the Applicable Margin shall be set at the margin in
the row styled "Level IV":
Level
Average Adjusted  
Excess Availability
Applicable Margin Relative to Base Rate Loans (the "Base Rate Margin")
Applicable Margin Relative to LIBOR Rate Loans (the "LIBOR Rate Margin")
I
> $262,500,000
0.75%
1.75%
II
< $262,500,000 and > $175,000,000
1.00%
2.00%
III
< $175,000,000 and > $87,500,000
1.25%
2.25%
IV
< $87,500,000
1.50%
2.50%



The Applicable Margin shall be re-determined as of the first day of each fiscal
quarter of Borrower.
"Applicable Unused Line Fee Percentage" means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Aggregate Usage of Borrower for the most recently completed month as
determined by Agent in its Permitted Discretion; provided, that for the period
from the Closing Date through and including January 31, 2016, the Applicable
Unused Line Fee Percentage shall be set at the rate in the row styled "Level
II"; provided further, that any time an Event of Default has occurred and is
continuing, the Applicable Unused Line Fee Percentage shall be set at the margin
in the row styled "Level II":
Level
Average Aggregate Usage
Applicable Unused Line Fee Percentage
I
> 50% of the Maximum Credit Amount
0.250 percentage points
II
< 50% of the Maximum Credit Amount
0.375 percentage points



The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each month by Agent.
"Application Event" means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent




--------------------------------------------------------------------------------




or the Required Lenders to require that payments and proceeds of Collateral be
applied pursuant to Section 2.4(b)(iii) of the Agreement.
"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.
"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
"Authorized Person" means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrower to Agent.
"Available Increase Amount" means, as of any date of determination, an amount
equal to the result of (a) $100,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments or Floorplan Commitments previously
made pursuant to Section 2.14 of the Agreement.
"Average Adjusted Excess Availability" means, with respect to any period, the
sum of the aggregate amount of Adjusted Excess Availability for each Business
Day in such period (calculated as of the end of each respective Business Day)
divided by the number of Business Days in such period.
"Average Aggregate Usage" means, with respect to any period, the Aggregate Usage
for each Business Day in such period (calculated as of the end of each
respective Business Day) divided by the number of Business Days in such period.
"Bank Product" means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
"purchase cards", "procurement cards" or "p-cards")), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements, including without limitation the
Existing Hedge Agreements.
"Bank Product Agreements" means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment




--------------------------------------------------------------------------------




of money, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, (b) all Hedge Obligations, and (c) all
amounts that Agent or any Lender is obligated to pay to a Bank Product Provider
as a result of Agent or such Lender purchasing participations from, or executing
guarantees or indemnities or reimbursement obligations to, a Bank Product
Provider with respect to the Bank Products provided by such Bank Product
Provider to Borrower or its Subsidiaries; provided, in order for any item
described in clauses (a) (b), or (c) above, as applicable, to constitute "Bank
Product Obligations", if the applicable Bank Product Provider is any Person
other than Wells Fargo or its Affiliates, then the applicable Bank Product must
have been provided on or after the Closing Date and Agent shall have received a
Bank Product Provider Agreement within 10 days after the date of the provision
of the applicable Bank Product to Borrower or its Subsidiaries.
"Bank Product Provider" means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until (a) in the case of a Bank Product Agreement in existence as of the Closing
Date, Agent receives a Bank Product Provider Agreement from such Person and with
respect to the applicable Bank Product within 10 days after the Closing Date and
(b) in the case of a Bank Product Agreement entered into after the Closing Date,
Agent receives a Bank Product Provider Agreement from such Person and with
respect to the applicable Bank Product within 10 days after the provision of
such Bank Product to Borrower or its Subsidiaries; provided further, that if, at
any time, a Lender ceases to be a Lender under the Agreement, then, from and
after the date on which it ceases to be a Lender thereunder, neither it nor any
of its Affiliates shall constitute Bank Product Providers and the obligations
with respect to Bank Products provided by such former Lender or any of its
Affiliates shall no longer constitute Bank Product Obligations.
"Bank Product Provider Agreement" means an agreement in substantially the form
attached hereto as Exhibit B-4 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrower, and Agent.
"Bank Product Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers' determination of the liabilities and obligations of Borrower
and its Subsidiaries in respect of Bank Product Obligations) in respect of Bank
Products then provided or outstanding.
"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.
"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.




--------------------------------------------------------------------------------




"Base Rate Loan" means each portion of the Revolving Loans or the Floorplan
Loans that bears interest at a rate determined by reference to the Base Rate.
"Base Rate Margin" has the meaning set forth in the definition of Applicable
Margin.
"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.
"Board of Directors" means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
"Borrower" has the meaning specified therefor in the preamble to the Agreement.
"Borrower Materials" has the meaning specified therefor in Section 17.9(c) of
the Agreement.
"Borrowing" means a borrowing consisting of Revolving Loans or Floorplan Loans
made on the same day by the Lenders (or Agent on behalf thereof), or by a Swing
Lender in the case of a Swing Loan, or by Agent in the case of an Extraordinary
Advance.
"Borrowing Base Certificate" means any Aggregate Borrowing Base Certificate, any
Floorplan Borrowing Base Certificate or any Revolver Borrowing Base Certificate.
"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of Illinois, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term "Business Day" also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
"Capital Expenditures" means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed; provided, that Capital
Expenditures shall not include (a) expenditures for the acquisition of Inventory
(including Equipment and other assets such as replacements, capitalized repairs
and improvements) that is purchased and held for sale or lease to a Person that
is not an Affiliate, (b) expenditures made during such period in connection with
the replacement, substitution, or restoration of assets or properties in
accordance with the reinvestment provisions of Section 2.4(e)(ii) of the
Agreement, including such expenditures made with insurance proceeds, (c) with
respect to the purchase price of assets that are purchased substantially
contemporaneously with the trade-in of existing assets during such period, the
amount that the gross amount of such purchase price is reduced by the credit
granted by the seller of such assets for the assets being traded in at such
time, (d) expenditures made during such period to consummate one or more
Permitted Acquisitions,




--------------------------------------------------------------------------------




(e) capitalized software development costs to the extent such costs are deducted
from net earnings under the definition of EBITDAR for such period, and
(f) expenditures during such period that, pursuant to a written agreement, are
reimbursed by a third Person (excluding Borrower or any of its Affiliates).
"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.
"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.
"Cash Settlement Reserves" means, as of any date of determination, those
reserves relating to cash receipts of Accounts that are collateral for the
Agricredit Floorplan Indebtedness, the CNH Floorplan Indebtedness or any other
Indebtedness, and that are deposited in any Deposit




--------------------------------------------------------------------------------




Account of Borrower subject to a Control Agreement and that Agent deems
necessary or appropriate, in its Permitted Discretion and subject to Sections
2.1(c) and 2.2(c), to establish and maintain with respect to Eligible Accounts,
the Revolver Borrowing Base, the Maximum Revolver Amount, the Floorplan
Borrowing Base or the Maximum Floorplan Amount.
"CFC" means a controlled foreign corporation (as that term is defined in the
IRC).
"Change in Control" means that:
(a)    any Person or two or more Persons acting in concert, shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of Borrower
(or other securities convertible into such Equity Interests) representing 35% or
more of the combined voting power of all Equity Interests of Borrower entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Borrower;
(b)    any Person or two or more Persons acting in concert, shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Borrower or control over the Equity Interests of such
Person entitled to vote for members of the Board of Directors of Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such Equity Interests;
or
(c)    during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Borrower such that a majority of the members of such Board of
Directors are not Continuing Directors; or
(d)    Borrower fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party.
"Change in Law" means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.




--------------------------------------------------------------------------------




"Closing Date" means the date of the making of the initial Loans (or other
extension of credit) under the Agreement.
"CNH" means, collectively, CNH Industrial Capital America LLC and CNHI
International S.A.
"CNH Intercreditor Agreement" means that certain Second Amended and Restated
Intercreditor Agreement, dated as of the Closing Date, by and among CNH,
Administrative Agent and Borrower.
"CNH Floorplan Indebtedness" means Indebtedness owing to CNH in respect of a
floorplan financing facility provided by CNH to Borrower in an aggregate amount
not exceeding $550,000,000 at any time outstanding.
"Co-Documentation Agents" has the meaning set forth in the preamble to the
Agreement.
"Code" means the Illinois Uniform Commercial Code, as in effect from time to
time.
"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or any of its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.
"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower's or any of its Subsidiaries' books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.
"Commitment" means, with respect to each Lender, its Revolver Commitment or its
Floorplan Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments or their Floorplan Commitments, as the context
requires, in each case as such Dollar amounts are set forth beside such Lender's
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.
"Competitor" means any Person which is a direct competitor of Borrower or its
Subsidiaries if, at the time of a proposed assignment, Agent and the assigning
Lender have actual knowledge that such Person is a direct competitor of Borrower
or its Subsidiaries; provided, that (i) in connection with any assignment or
participation, the Assignee or Participant with respect to such proposed
assignment or participation that is an investment bank, a commercial bank, a
finance company, a fund, or other Person which merely has an economic interest
in any such direct competitor, and is not itself such a direct competitor of
Borrower or its Subsidiaries, shall not be deemed to be a direct competitor for
the purposes of this definition, and (ii) Borrower's consent to




--------------------------------------------------------------------------------




an assignment to any Person under Section 13.1 shall be deemed to be Borrower's
acknowledgment that such assignee is not a Competitor.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.
"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.
"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors.
"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
"Copyright Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.
"Cores Inventory" means Inventory consisting of rebuilt or refurbished parts.
"Covenant/Dominion Threshold Amount" means an amount equal to 15% of the Maximum
Credit Amount
"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified Borrower, Agent,
or any Lender in writing that it does not intend to comply with all or any
portion of its funding obligations under the Agreement, (c) has made a public
statement to the effect that it does not intend to comply with its funding
obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance




--------------------------------------------------------------------------------




of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.
"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Loans that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).
"Deposit Account" means any deposit account (as that term is defined in the
Code).
"Designated Account" means the Deposit Account of Borrower identified on
Schedule D-1 to the Agreement (or such other Deposit Account of Borrower located
at Designated Account Bank that has been designated as such, in writing, by
Borrower to Agent).
"Designated Account Bank" has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrower to Agent).
"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower's Accounts
during such period, by (b) Borrower's billings with respect to Accounts during
such period.
"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.
"Disqualified Equity Interests" means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.
"Dollars" or "$" means United States dollars.




--------------------------------------------------------------------------------




"Drawing Document" means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
"Earn-Outs" shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.
"EBITDAR" means, with respect to any fiscal period:
(a)    Borrower's consolidated net earnings (or loss),
minus
(b)    without duplication, the sum of the following amounts of Borrower for
such period to the extent included in determining consolidated net earnings (or
loss) for such period:
(i)    any extraordinary, unusual, or non-recurring gains,
(ii)    interest income,
(iii)    exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations, and
(iv)    income arising by reason of the application of FAS 141R,
plus
(c)    without duplication, the sum of the following amounts of Borrower for
such period to the extent included in determining consolidated net earnings (or
loss) for such period:
(i)    any extraordinary, unusual, or non-recurring non-cash losses,
(ii)    Interest Expense and Floorplan Interest Expense,
(iii)    tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Authority),
(iv)    depreciation and amortization for such period,
(v)    with respect to any Permitted Acquisition after the Closing Date, costs,
fees, charges, or expenses consisting of out-of-pocket expenses owed by Borrower
or any of its Subsidiaries to any Person for services performed by such Person
in connection with such Permitted Acquisition incurred within 180 days of the
consummation of such




--------------------------------------------------------------------------------




Permitted Acquisition, up to an aggregate amount for all such items for such
Permitted Acquisition not to exceed $1,000,000,
(vi)    with respect to any Permitted Acquisitions after the Closing Date:
(A) purchase accounting adjustments, including, without limitation, a dollar for
dollar adjustment for that portion of revenue that would have been recorded in
the relevant period had the balance of deferred revenue (unearned income)
recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and
(B) non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141 and EITF Issue No. 01-3, in the event that such an
adjustment is required by Borrower's independent auditors, in each case, as
determined in accordance with GAAP,
(vii)    fees, costs, charges and expenses, in respect of Earn-Outs incurred in
connection with any Permitted Acquisition to the extent permitted to be incurred
under the Agreement that are required by the application of FAS 141R to be and
are expensed by Borrower and its Subsidiaries,
(viii)    non-cash compensation expense (including deferred non-cash
compensation expense), or other non-cash expenses or charges, arising from the
sale or issuance of Equity Interests, the granting of stock options, and the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution, or change of any such Equity
Interests, stock option, stock appreciation rights, or similar arrangements)
minus the amount of any such expenses or charges when paid in cash to the extent
not deducted in the computation of net earnings (or loss),
(ix)    one-time non-cash restructuring charges,
(x)    non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,
(xi)    non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets,
(xii)    Rent Expense,
(xiii)    realignment costs not to exceed $2,000,000 in any 12 month period,
(xiv)    Ukraine currency remeasurement costs not to exceed $5,000,000 in any 12
month period, and
(xv)    Rent-to-Own Expense,
in each case, determined on a consolidated basis in accordance with GAAP.




--------------------------------------------------------------------------------




For the purposes of calculating EBITDAR for any period of 12 consecutive fiscal
months (each, a "Reference Period"), if at any time during such Reference Period
(and after the Closing Date), Borrower or any of its Subsidiaries shall have
made a Permitted Acquisition, EBITDAR for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S‑X promulgated under the Securities Act and as interpreted by the
staff of the SEC or in such other manner acceptable to Agent) as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period.
"Eligible Accounts" means those Accounts created by any Loan Party in the
ordinary course of its business, that arise out of such Loan Party’s sale of
goods or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent's Permitted Discretion to address the results of any field
examination performed by (or on behalf of) Agent from time to time after the
Closing Date. In determining the amount to be included, Eligible Accounts shall
be calculated net of customer deposits, unapplied cash, taxes, discounts,
credits, allowances, and rebates. Eligible Accounts shall not include the
following:
(a)    Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts with selling terms of more than 30 days,
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c)    Accounts with respect to which the Account Debtor is an Affiliate of any
Loan Party or an employee or agent of any Loan Party or any Affiliate of any
Loan Party,
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional,
(e)    Accounts that are not payable in Dollars,
(f)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or any state thereof, or
Canada or any province thereof, or (iii) is the government of any foreign
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof, unless (A) the Account is supported by an
irrevocable letter of credit reasonably satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent, or (B) the Account is covered




--------------------------------------------------------------------------------




by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,
(g)    Accounts with respect to which the Account Debtor is either (i) any state
of the United States, any municipality, or any other political subdivision of
either thereof, or any department, agency, public corporation or other
instrumentality thereof, to the extent that the aggregate amount of such
Accounts exceeds $3,000,000 at any time outstanding, or (ii) the United States
or any department, agency, or instrumentality of the United States (exclusive,
however, of Accounts with respect to which Borrower or other Loan Party has
complied, to the reasonable satisfaction of Agent, with the Assignment of Claims
Act, 31 USC §3727),
(h)    Accounts with respect to which the Account Debtor is a creditor of any
Loan Party, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,
(i)    Accounts with respect to an Account Debtor whose total obligations owing
to the Loan Parties exceed 10% (such percentage, as applied to a particular
Account Debtor, being subject to reduction by Agent in its Permitted Discretion
if the creditworthiness of such Account Debtor deteriorates) of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit,
(j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Loan Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
(k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor's financial
condition,
(l)    Accounts that are not subject to a valid and perfected first priority
Agent's Lien,
(m)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
(n)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
(o)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Loan Party of the subject contract for goods or services,




--------------------------------------------------------------------------------




(p)    that portion of Accounts that has been restructured, extended, amended or
modified, other than Accounts extended as a result of marketing campaigns
entered into in the ordinary course of business, or
(q)    Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition).
"Eligible Inventory" means Inventory of any Loan Party, that complies with each
of the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent's Permitted Discretion to address
the results of any field examination or appraisal performed by Agent from time
to time after the Closing Date. In determining the amount to be so included,
Inventory shall be valued at the lower of cost or market on a basis consistent
with the historical accounting practices of the Loan Parties. An item of
Inventory shall not be included in Eligible Inventory if:
(a)    a Loan Party does not have good, valid, and marketable title thereto,
(b)    other than with respect to Inventory subject to lease or rental, a Loan
Party does not have actual and exclusive possession thereof (either directly or
through a bailee or agent of such Loan Party),
(c)    it is not located at one of the locations in the continental United
States set forth on Schedule 4.24 to the Agreement (as such Schedule 4.24 may be
amended from time to time with the prior written consent of Agent) in violation
of Section 5.14, and it is not in-transit except as provided in clause (d)
below,
(d)    it is in-transit to or from a location of a Loan Party (other than
in-transit from one location set forth on Schedule 4.24 to the Agreement to
another location set forth on Schedule 4.24 to the Agreement),
(e)    it is located on real property leased by a Loan Party or in a contract
warehouse, in each case, unless either (1) it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, and it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises or (2) Agent has established a Landlord Reserve with
respect to such location,
(f)    it is the subject of a bill of lading or other document of title,
(g)    it is not subject to a valid and perfected first priority Agent's Lien,
(h)    it consists of goods returned or rejected by a Loan Party's customers,
(i)    it consists of goods that are obsolete or slow moving, restrictive or
custom items, work-in-process, raw materials, or goods that constitute spare
parts, packaging and shipping




--------------------------------------------------------------------------------




materials, branded or promotional items, supplies used or consumed in a Loan
Party's business, Cores Inventory, bill and hold goods, defective goods,
"seconds," or Inventory acquired on consignment,
(j)    it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights,
(k)    it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition), or
(l)    with respect to Rental Fleet Equipment, the applicable Loan Party has not
complied with Section 7(m) of the Guaranty and Security Agreement with respect
to any relevant certificates of title.
"Eligible New Floorplan Equipment" means all Inventory owned by any Loan Party
which (a) constitutes Eligible Inventory and (b) consists of New Floorplan
Equipment.
"Eligible Parts and Attachments Inventory" means all Inventory owned by any Loan
Party which (a) constitutes Eligible Inventory and (b) consists of parts or
attachments held by any Loan Party for sale to third parties other than Cores
Inventory.
"Eligible Rental Equipment" means all equipment owned by any Loan Party which
(a) constitutes Eligible Inventory and (b) consists of used Rental Fleet
Equipment.
"Eligible Used Floorplan Equipment" means all Inventory owned by Borrower which
(a) constitutes Eligible Inventory and (b) consists of Used Floorplan Equipment.
"Eligible Transferee" means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof, and
having total assets in excess of $1,000,000,000; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof, and having total assets in excess of $1,000,000,000; (iii) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (A) (x) such bank is acting through a branch
or agency located in the United States or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000; (c) any other entity (other than a
natural person) that is an "accredited investor" (as defined in Regulation D
under the Securities Act) that extends credit or buys loans as one of its
businesses including insurance companies, investment or mutual funds and lease
financing companies, and having total assets in excess of $1,000,000,000; and
(d) during the continuation of an Event of Default, any other Person approved by
Agent; provided, that no Loan Party or Affiliate of a Loan Party shall qualify
as an Eligible Assignee.




--------------------------------------------------------------------------------




"Employee Benefit Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise.
"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.
"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
"Equipment" means equipment (as that term is defined in the Code).
"Equity Interests" means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other "equity security" (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder. Any reference to a specific section of ERISA shall be deemed to be a
reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.




--------------------------------------------------------------------------------




"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).
"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.
"Excess" has the meaning specified therefor in Section 2.14 of the Agreement.
"Excess Availability" means, as of any date of determination, an amount equal to
the sum of (i) the amount that Borrower is entitled to borrow as Revolving Loans
under Section 2.1 of the Agreement (after giving effect to the then outstanding
Revolver Usage), plus (ii) the amount that Borrower is entitled to borrow as
Floorplan Loans under Section 2.2 of the Agreement (after giving effect to the
then outstanding Floorplan Usage).
"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.
"Excluded Subsidiaries" means, collectively, Transportation Solutions LLC, a
North Dakota limited liability company, and NW Property Solutions LLC, a North
Dakota limited liability company.
"Excluded Taxes" means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender's or such Participant's principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) taxes resulting from a Lender's or a Participant's failure to
comply with the requirements of Section 16.2 of the Agreement, (iii) any United
States federal withholding taxes that would be imposed on amounts payable to a
Foreign Lender based upon the applicable withholding rate in effect at the time
such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates




--------------------------------------------------------------------------------




a new lending office), as a result of a change in law, rule, regulation, order
or other decision with respect to any of the foregoing by any Governmental
Authority, and (iv) any United States federal withholding taxes imposed under
FATCA.
"Existing Credit Agreement" has the meaning specified therefor in the recitals
to the Agreement.
"Existing Hedge Agreements" means those Hedge Agreements described on Schedule
E-3 to the Agreement.
"Existing Letters of Credit" means those letters of credit described on Schedule
E-2 to the Agreement.
"Existing Notes Indenture" means that certain Indenture dated as of April 24,
2012, among Borrower, each of the guarantors party thereto, and Wells Fargo
Bank, as Trustee, pursuant to which the Existing Notes were issued, as the same
may be from time to time amended, restated or otherwise modified.
"Existing Notes" means the 3.75% Senior Convertible Notes due May 2019 issued
pursuant to the Existing Notes Indenture in the original issuance amount of
$150,000,000.
"Existing Obligations" means the "Obligations" as defined in the Existing Credit
Agreement.
"Extraordinary Advances" has the meaning specified therefor in Section
2.3(d)(iii) of the Agreement.
"Extraordinary Floorplan Advances" has the meaning specified therefor in Section
2.3(d)(iii) of the Agreement.
"Extraordinary Revolver Advances" has the meaning specified therefor in Section
2.3(d)(iii) of the Agreement.
"Extraordinary Receipts" means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and proceeds of business interruption insurance, and (b) if an Event of
Default has occurred and is continuing, any payments received by Borrower or any
of its Subsidiaries not in the ordinary course of business (and not consisting
of proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of
(i) proceeds of judgments, proceeds of settlements, or other consideration of
any kind received in connection with any cause of action or claim, and proceeds
of business interruption insurance, (ii) indemnity payments (other than to the
extent such indemnity payments are immediately payable to a Person that is not
an Affiliate of Borrower or any of its Subsidiaries), and (iii) any purchase
price adjustment received in connection with any purchase agreement.




--------------------------------------------------------------------------------




"FATCA" means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
"Fee Letter" means that certain fee letter, dated as of even date with the
Agreement, between Borrower and Agent, in form and substance reasonably
satisfactory to Agent.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
"Financial Covenant Period" means a period which shall commence on any date (the
"Commencement Date") on which Adjusted Excess Availability is less than the
Covenant/Dominion Threshold Amount and shall continue until the last day of the
first month after the Commencement Date in which Adjusted Excess Availability is
greater than or equal to the Covenant/Dominion Threshold Amount for a period of
ninety (90) consecutive days.
"Fixed Charges" means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) Floorplan Interest Expense accrued (other than
interest paid-in-kind, amortization of financing fees and other non-cash
Floorplan Interest Expense) during such period, (c)  principal payments in
respect of Indebtedness that are required to be paid during such period, (d) all
federal, state, and local income taxes accrued during such period, (e) Rent
Expense, and (f) all Restricted Payments paid (whether in cash or other
property, other than common Equity Interests) during such period.
"Fixed Charge Coverage Ratio" means, with respect to any fiscal period and with
respect to Borrower determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDAR for such period minus (i) an amount (not less than
zero) equal to (A) Capital Expenditures made in cash (to the extent not already
incurred in a prior period) or incurred during such period less (B) any
disposition proceeds received from the sale of capital or fixed assets during
such period, (ii) an amount (not less than zero) equal to (A) the Rental Fleet
Transfer Amount for such period less (B) any disposition proceeds received from
the sale of Rental Fleet Equipment during such period, and (iii) the Rental
Fleet CapEx Amount for such period, to (b) Fixed Charges for such period.
"Floorplan Availability" means, as of any date of determination, the amount that
Borrower is entitled to borrow as Floorplan Loans under Section 2.2 of the
Agreement (after giving effect to the then outstanding Floorplan Usage).




--------------------------------------------------------------------------------




"Floorplan Commitment" means, with respect to each Floorplan Lender, its
Floorplan Commitment, and, with respect to all Floorplan Lenders, their
Floorplan Commitments, in each case as such Dollar amounts are set forth beside
such Floorplan Lender's name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Floorplan
Lender became a Floorplan Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
"Floorplan Borrowing Base" means, as of any date of determination, the result
of:
(a)    the lesser of (i) the product of 70% multiplied by the value (calculated
at the lower of cost or market on a basis consistent with Borrower's historical
accounting practices) of Eligible New Floorplan Equipment and Eligible Used
Floorplan Equipment at such time, and (ii) the product of 85% multiplied by the
Net Recovery Percentage identified in the most recent inventory appraisal
ordered and obtained by Agent multiplied by the value of Eligible New Floorplan
Equipment and Eligible Used Floorplan Equipment at such time (such determination
may be made as to different categories of Eligible New Floorplan Equipment and
Eligible Used Floorplan Equipment based upon the Net Recovery Percentage
applicable to such categories) at such time, minus
(b)    the aggregate amount of Bank Product Reserves, Inventory Reserves, Cash
Settlement Reserves and other Reserves, if any, established by Agent under
Section 2.2(c) of the Agreement with respect to the Floorplan Borrowing Base.
Notwithstanding the foregoing, in no event shall the amount determined under
clause (a) of the Floorplan Borrowing Base with respect Eligible New Floorplan
Equipment and Eligible Used Floorplan Equipment aged twenty-four (24) to
thirty-six (36) months be greater than 15% of the Maximum Credit Amount.
"Floorplan Borrowing Base Certificate" means a certificate in the form of
Exhibit B-1.
"Floorplan Interest Expense" means, for any period, the aggregate of the
interest expense of Borrower for such period in respect of the Floorplan Loans,
the Agricredit Floorplan Indebtedness, the CNH Floorplan Indebtedness and any
other Inventory floor planning loan facilities.
"Floorplan Lender" means a Lender that has a Floorplan Commitment or that has an
outstanding Floorplan Loan.
"Floorplan Loan Exposure" means, with respect to any Floorplan Lender, as of any
date of determination (a) prior to the termination of the Floorplan Commitments,
the amount of such Lender's Floorplan Commitment, and (b) after the termination
of the Floorplan Commitments, the aggregate outstanding principal amount of the
Floorplan Loans of such Lender.




--------------------------------------------------------------------------------




"Floorplan Loans" has the meaning specified therefor in Section 2.2(a) of the
Agreement.
"Floorplan Overadvance" means, as of any date of determination, that the
Floorplan Usage is greater than any of the limitations set forth in Section 2.2
or Section 2.11.
"Floorplan Swing Lender" means Wells Fargo or any other Lender that, at the
request of Borrower and with the consent of Agent agrees, in such Lender's sole
discretion, to become the Floorplan Swing Lender under Section 2.3(b)(ii) of the
Agreement.
"Floorplan Swing Loan" has the meaning specified therefor in Section 2.3(b)(ii)
of the Agreement.
"Floorplan Swing Loan Exposure" means, as of any date of determination with
respect to any Lender, such Lender's Pro Rata Share of the Floorplan Swing Loans
on such date.
"Floorplan Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Floorplan Loans (inclusive of Floorplan Swing Loans and
Floorplan Protective Advances), plus (b) the amount of the Letter of Credit
Usage.
"Flow of Funds Agreement" means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.
"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
"Funding Date" means the date on which a Borrowing occurs.
"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).




--------------------------------------------------------------------------------




"Guarantor" means (a) each Subsidiary of Borrower other than the Excluded
Subsidiaries and other than each CFC owned directly or indirectly by Borrower,
and (b) each other Person that becomes a guarantor after the Closing Date
pursuant to Section 5.11 of the Agreement.
"Guaranty and Security Agreement" means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower and each of the
Guarantors to Agent.
"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers, including without limitation the Existing Hedge Agreements.
"Hedge Provider" means any Lender or any of its Affiliates; provided, that no
such Person (other than Wells Fargo or its Affiliates) shall constitute a Hedge
Provider unless and until (a) in the case of a Hedge Agreement in existence as
of the Closing Date, Agent receives a Bank Product Provider Agreement from such
Person and with respect to the applicable Hedge Agreement within 10 days after
the Closing Date and (b) in the case of a Hedge Agreement entered into after the
Closing Date, Agent receives a Bank Product Provider Agreement from such Person
and with respect to the applicable Hedge Agreement within 10 days after the
execution and delivery of such Hedge Agreement with Borrower or its
Subsidiaries; provided further, that if, at any time, a Lender ceases to be a
Lender under the Agreement, then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.
"Increase" has the meaning specified therefor in Section 2.14.
"Increase Date" has the meaning specified therefor in Section 2.14.
"Increase Joinder" has the meaning specified therefor in Section 2.14.




--------------------------------------------------------------------------------




"Indebtedness" as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), (f) all monetary obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Disqualified Equity
Interests of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.
"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.
"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.
"Indemnified Taxes" means, any Taxes other than Excluded Taxes.
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Borrower, each of the other Loan Parties, and Agent, the form and substance of
which is reasonably satisfactory to Agent.
"Intercreditor Agreement" and "Intercreditor Agreements" means, individually or
collectively as required by the context, the Agricredit Intercreditor Agreement
and the CNH Intercreditor Agreement.




--------------------------------------------------------------------------------




"Interest Expense" means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.
"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2 or 3 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2 or 3 months
after the date on which the Interest Period began, as applicable, and (d)
Borrower may not elect an Interest Period which will end after the Maturity
Date.
"Inventory" means inventory (as that term is defined in the Code).
"Inventory Reserves" means, as of any date of determination, (a) Landlord
Reserves, and (b) those reserves that Agent deems necessary or appropriate, in
its Permitted Discretion and subject to Sections 2.1(c) and 2.2(c), to establish
and maintain (including reserves for slow moving Inventory and Inventory
shrinkage) with respect to Eligible Inventory, the Maximum Revolver Amount or
the Maximum Floorplan Amount.
"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.
"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.
"ISP" means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered




--------------------------------------------------------------------------------




into (or to be entered into) by Borrower in favor of Issuing Bank and relating
to such Letter of Credit.
"Issuing Bank" means Wells Fargo or any other Lender that, at the request of
Borrower and with the consent of Agent, agrees, in such Lender's sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.
"Joint Book Runners" has the meaning set forth in the preamble to the Agreement.
"Joint Lead Arrangers" has the meaning set forth in the preamble to the
Agreement.
"Landlord Reserve" means, as to each location at which Borrower has Inventory or
books and records located and as to which a Collateral Access Agreement has not
been received by Agent, a reserve in an amount equal to the greater of (a) the
number of months' rent for which the landlord will have, under applicable law, a
Lien in the Inventory of Borrower to secure the payment of rent or other amounts
under the lease relative to such location, or (b) 3 months' rent under the lease
relative to such location.
"Lender" has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and each Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and "Lenders" means each of the Lenders or any one or more of
them.
"Lender Group" means each of the Lenders (including Issuing Bank and each Swing
Lender) and Agent, or any one or more of them.
"Lender Group Expenses" means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group's transactions with Borrower or its
Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent's
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to Borrower or its Subsidiaries, (d) Agent's
customary fees and charges (as adjusted from time to time) with respect to the
disbursement of funds (or the receipt of funds) to or for the account of
Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (f) reasonable documented out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (g) field examination, appraisal, and valuation fees and expenses
of Agent related to any field examinations,




--------------------------------------------------------------------------------




appraisals, or valuation to the extent of the fees and charges (and up to the
amount of any limitation) provided in Section 2.10 of the Agreement, (h) Agent's
and the Lender Group's reasonable costs and expenses (including reasonable
documented attorneys' fees and expenses) relative to third party claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent's Liens in and to the Collateral, or
the Lender Group's relationship with Borrower or any of its Subsidiaries,
(i) Agent's reasonable documented costs and expenses (including reasonable
documented attorneys' fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to the
rating of CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, waiving, or
modifying the Loan Documents, and (j) Agent's and each Lender's reasonable
documented costs and expenses (including reasonable documented attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a "workout," a
"restructuring," or an Insolvency Proceeding concerning Borrower or any of its
Subsidiaries or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether a lawsuit or other adverse
proceeding is brought, or in taking any enforcement action or any Remedial
Action with respect to the Collateral.
"Lender Group Representatives" has the meaning specified therefor in Section
17.9 of the Agreement.
"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.
"Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Floorplan
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries' rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
"Letter of Credit Disbursement" means a payment made by Issuing Bank pursuant to
a Letter of Credit.




--------------------------------------------------------------------------------




"Letter of Credit Exposure" means, as of any date of determination with respect
to any Lender, such Lender's Pro Rata Share of the Letter of Credit Usage on
such date.
"Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b) of
the Agreement.
"Letter of Credit Indemnified Costs" has the meaning specified therefor in
Section 2.11(f) of the Agreement.
"Letter of Credit Related Person" has the meaning specified therefor in Section
2.11(f) of the Agreement.
"Letter of Credit Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
"LIBOR Notice" means a written notice in the form of Exhibit L-1 to the
Agreement.
"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of the
Agreement.
"LIBOR Rate" means the rate per annum appearing on Macro*World's
(https://capitalmarkets.mworld.com) ("the "Service"), PAGE BBA LIBOR-USD (or on
any substitute page of such Service or any successor to or substitute for such
Service) 2 Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrower in accordance with the Agreement, adjusted by
the reserve percentage prescribed by applicable Governmental Authority (and, if
any such rate is below zero, the LIBOR Rate shall be deemed to be zero), which
determination shall be made by Agent and shall be conclusive in the absence of
manifest error.
"LIBOR Rate Loan" means each portion of a Revolving Loan or the Floorplan Loans
that bears interest at a rate determined by reference to the LIBOR Rate.
"LIBOR Rate Margin" has the meaning set forth in the definition of Applicable
Margin.
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.




--------------------------------------------------------------------------------




"Loan" means any Revolving Loan, Floorplan Loan, Swing Loan or Extraordinary
Advance made (or to be made) hereunder.
"Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.
"Loan Documents" means the Agreement, the Control Agreements, the Collateral
Access Agreements, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, the Intercompany Subordination Agreement, any Issuer
Documents, the Letters of Credit, the Mortgages, the Intercreditor Agreements,
any Patent Security Agreement, any Trademark Security Agreement, any Copyright
Security Agreement, any note or notes executed by Borrower in connection with
the Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, now or in the future, by Borrower or any
of its Subsidiaries and any member of the Lender Group in connection with the
Agreement.
"Loan Party" means Borrower or any Guarantor.
"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.
"Material Acquisition" means an Acquisition in which the aggregate cash and
non-cash consideration to be paid by Borrower or any of its Subsidiaries as
determined in accordance with GAAP exceeds $25,000,000.
"Material Adverse Effect" means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower's and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group's ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of an action taken or not taken that is solely in the control of Agent), or
(c) a material impairment of the enforceability or priority of Agent's Liens
with respect to all or a material portion of the Collateral.
"Material CNH Industrial Agreements" means the Amended and Restated Wholesale
Floor Plan Credit Facility and Security Agreement with CNH Capital America, LLC
dated as of November 13, 2007, as amended.
"Maturity Date" means the earlier of (i) October 28, 2020 (the "Scheduled
Maturity Date") and (ii) the date that is six (6) months prior to the scheduled
maturity of the Existing Notes; provided that if, (a) on the Maturity Testing
Date, (1) the Fixed Charge Coverage Ratio for the 12 month period most recently
ended prior to Maturity Testing Date for which Agent has received financial
statements of Borrower pursuant to Schedule 5.1 is at least 1.1 to 1.0
(calculated on a pro forma basis reflecting payment in full of the Existing
Notes on the last day of such 12 month period with such payment constituting a
Fixed Charge), and (2) Excess Availability (determined on a pro forma basis
reflecting payment in full of the Existing Notes) is greater than twenty percent
(20%) of the Maximum Credit Amount, then (b)(1) the Maturity Date shall be the
Scheduled Maturity Date and (2) Agent shall establish a Reserve against the
Revolver Borrowing Base, the Maximum Revolver Amount, the Floorplan Borrowing
Base and/or the Maximum Floorplan Amount in an




--------------------------------------------------------------------------------




amount equal to the aggregate amount necessary to repay in full the Existing
Notes on their scheduled maturity date, which Reserve will be released on such
scheduled maturity date solely to permit Borrower to repay the Existing Notes in
full.
"Maturity Testing Date" means the date that is six (6) months prior to the
scheduled maturity of the Existing Notes.
"Maximum Credit Amount" means, as of any date of determination, an amount equal
to the Maximum Revolver Amount plus the Maximum Floorplan Amount at such time.
As of the Closing Date, the Maximum Credit Amount is $350,000,000.
"Maximum Floorplan Amount" means $275,000,000, decreased by the amount of
reductions in the Floorplan Commitments made in accordance with Section 2.4(c)
of the Agreement and increased in accordance with Sections 2.14 and 2.15 of the
Agreement.
"Maximum Revolver Amount" means $75,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement and increased in accordance with Sections 2.14 and 2.15 of the
Agreement.
"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.
"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.
"Net Cash Proceeds" means:
(a)    with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Borrower or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Borrower or such Subsidiary in connection with such sale
or disposition, (iii) taxes paid or payable to any taxing authorities by
Borrower or such Subsidiary in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of Borrower or any of its Subsidiaries, and are properly
attributable to such transaction; and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets,
(B) for any liabilities associated with such sale or casualty, to the extent
such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are
(x) deposited into




--------------------------------------------------------------------------------




escrow with a third party escrow agent or set aside in a separate Deposit
Account that is subject to a Control Agreement in favor of Agent and (y) paid to
Agent as a prepayment of the applicable Obligations in accordance with Section
2.4(e) of the Agreement at such time when such amounts are no longer required to
be set aside as such a reserve; and
(b)    with respect to the issuance or incurrence of any Indebtedness by
Borrower or any of its Subsidiaries, or the issuance by Borrower or any of its
Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.
"Net Recovery Percentage" means, as of any date of determination, the percentage
of the book value of Borrower's Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by Agent from an appraisal company selected by Agent.
"New Floorplan Equipment" means new equipment that is (a) not subject to
financing with a third party and (b) aged less than thirty-six (36) months.
"Non-Consenting Lender" has the meaning specified therefor in Section 14.2(a) of
the Agreement.
"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.
"Obligations" means (a) all loans (including the Floorplan Loans (inclusive of
Extraordinary Floorplan Advances and Floorplan Swing Loans) and the Revolving
Loans (inclusive of Extraordinary Revolver Advances and Revolver Swing Loans)),
debts, principal, interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
reimbursement or indemnification obligations with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party arising out of, under, pursuant to, in
connection with, or evidenced by the Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all




--------------------------------------------------------------------------------




interest not paid when due and all other expenses or other amounts that Borrower
is required to pay or reimburse by the Loan Documents or by law or otherwise in
connection with the Loan Documents, and (b) all Bank Product Obligations.
Without limiting the generality of the foregoing, the Obligations of Borrower
under the Loan Documents include the obligation to pay (i) the principal of the
Revolving Loans and the Floorplan Loans, (ii) interest accrued on the Revolving
Loans and the Floorplan Loans, (iii) the amount necessary to reimburse Issuing
Bank for amounts paid or payable pursuant to Letters of Credit, (iv) Letter of
Credit commissions, fees (including fronting fees) and charges, (v) Lender Group
Expenses, (vi) fees payable under the Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document. Any reference in the Agreement or in the Loan Documents
to the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.
"Overadvance" means, individually or collectively as required by the context,
any Floorplan Overadvance or any Revolver Overadvance.
"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.
"Participant Register" has the meaning set forth in Section 13.1(i) of the
Agreement.
"Patent Security Agreement" has the meaning specified therefor in the Guaranty
and Security Agreement.
"Patriot Act" has the meaning specified therefor in Section 4.13 of the
Agreement.
"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Section 412 or 430 of the Code or other applicable law sponsored, maintain, or
contributed to by any Loan Party or ERISA Affiliate or to which any Loan Party
or ERISA Affiliate has any liability, contingent or otherwise.
"Perfection Certificate" means a certificate in the form of Exhibit P-1 to the
Agreement.
"Permitted Acquisition" means any Acquisition so long as:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under




--------------------------------------------------------------------------------




clauses (f), (g) or (x) of the definition of Permitted Indebtedness, provided
that Borrower may finance a Permitted Acquisition with proceeds of Agricredit
Floorplan Indebtedness and/or CNH Floorplan Indebtedness; and no Liens will be
incurred, assumed, or would exist with respect to the assets of Borrower or its
Subsidiaries as a result of such Acquisition other than Permitted Liens,
(c)    in the case of a Material Acquisition, Borrower has provided Agent with
written confirmation, supported by reasonably detailed calculations, that on a
pro forma basis (including pro forma adjustments arising out of events which are
directly attributable to such proposed Acquisition, are factually supportable,
and are expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions determined on a basis consistent with Article 11 of
Regulation S‑X promulgated under the Securities Act and as interpreted by the
staff of the SEC or otherwise acceptable to Agent) created by adding the
historical combined financial statements of Borrower (including the combined
financial statements of any other Person or assets that were the subject of a
prior Permitted Acquisition during the relevant period) to the historical
consolidated financial statements of the Person to be acquired (or the
historical financial statements related to the assets to be acquired) pursuant
to the proposed Acquisition, for the 12 month period most recently ended prior
to such proposed Acquisition for which Agent has received financial statements
of Borrower pursuant to Schedule 5.1, Borrower and its Subsidiaries would have a
Fixed Charge Coverage Ratio of at least 1.1 to 1.0 (calculated as if the payment
of consideration in respect of such proposed Acquisition was made on the last
day of such 12 month period and constitutes a Fixed Charge),
(d)    after giving effect to the payment of consideration in respect of such
proposed Acquisition, Excess Availability is greater than twenty percent (20%)
of the Maximum Credit Amount,
(e)    in the case of a Material Acquisition, Borrower has provided Agent with
its due diligence package relative to the proposed Acquisition, including
forecasted balance sheets, profit and loss statements, and cash flow statements
of the Person or assets to be acquired, all prepared on a basis consistent with
such Person's (or assets') historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions for the
1 year period following the date of the proposed Acquisition, on an annual
basis), in form and substance (including as to scope and underlying assumptions)
reasonably satisfactory to Agent,
(f)    in the case of a Material Acquisition, the assets being acquired or the
Person whose Equity Interests are being acquired did not have negative EBITDAR
(as determined in a manner consistent with the definition of EBITDAR in this
Agreement, together with such other adjustments that are reasonably acceptable
to Agent) during the 12 consecutive month period most recently concluded prior
to the date of the proposed Acquisition,
(g)    Borrower has provided Agent with written notice of the proposed
Acquisition at least 10 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the anticipated
acquisition agreement and other material documents relative to the proposed
Acquisition, and executed acquisition documents within 5 Business Days after
closing,




--------------------------------------------------------------------------------




(h)    the assets being acquired (other than a de minimis amount of assets in
relation to Borrower's and its Subsidiaries' total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Borrower and its Subsidiaries or a business reasonably related
thereto,
(i)    either (a) the assets being acquired are located within the United States
or the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States or (b) the assets being acquired
are located outside the United States or the Person whose Equity Interests are
being acquired is organized in a jurisdiction located outside the United States
and, in the case of this clause (b), the aggregate cash and non-cash
consideration (including the maximum amount of any earnout to be paid in
connection therewith) to be paid by Borrower and its Subsidiaries in connection
with (i) such Acquisition does not exceed 2.50% of Total Assets and (ii) all
such Acquisitions during any fiscal year does not exceed 4.00% of Total Assets,
and
(j)    the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, Borrower or the applicable Loan Party shall have complied
with Section 5.11 or 5.12 of the Agreement, as applicable, of the Agreement and,
in the case of an acquisition of Equity Interests, Borrower or the applicable
Loan Party shall have demonstrated to Agent that the new Loan Parties have
received consideration sufficient to make the joinder documents binding and
enforceable against such new Loan Parties.
"Permitted Call Options" means any convertible bond hedge transactions, call
options or capped call options relating to Borrower’s Equity Interests
(regardless of whether settled in cash or in Equity Interests) that are
purchased by Borrower substantially contemporaneously with the issuance of any
Permitted Convertible Debt.
"Permitted Convertible Debt" means any Permitted Indebtedness that is
convertible into Equity Interests of Borrower and/or cash in lieu thereof.
"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
"Permitted Dispositions" means:
(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of Borrower and its Subsidiaries,
(b)    sales of Inventory to buyers in the ordinary course of business,
(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,




--------------------------------------------------------------------------------




(d)    the licensing of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business,
(e)    the granting of Permitted Liens,
(f)    the sale or discount, in each case without recourse, of accounts
receivable (excluding Eligible Accounts Receivable) arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof,
(g)    any involuntary loss, damage or destruction of property,
(h)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,
(i)    the leasing, renting or subleasing of assets of Borrower or its
Subsidiaries in the ordinary course of business,
(j)    the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Borrower or any CFC,
(k)    (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Borrower and its Subsidiaries to the extent not
economically desirable in the conduct of their business or (ii) the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Lender Group,
(l)    the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,
(m)    the making of Permitted Investments,
(n)    transfers of assets (i) from Borrower or any of its Subsidiaries to a
Loan Party, and (ii) from any Subsidiary of Borrower that is not a Loan Party to
any other Subsidiary of Borrower,
(o)    dispositions of assets acquired by Borrower and its Subsidiaries pursuant
to a Permitted Acquisition consummated within 12 months of the date of the
proposed disposition so long as (i) the consideration received for the assets to
be so disposed is at least equal to the fair market value of such assets,
(ii) the assets to be so disposed are not necessary or economically desirable in
connection with the business of Borrower and its Subsidiaries, and (iii) the
assets to be so disposed are readily identifiable as assets acquired pursuant to
the subject Permitted Acquisition,
(p)    sales or dispositions of assets (other than Accounts, Inventory, Equity
Interests of Subsidiaries of Borrower) not otherwise permitted in clauses (a)
through (o) above so long as (i) no Event of Default then exists or would be
caused thereby, (ii) such sale or disposition




--------------------------------------------------------------------------------




is made at fair market value and (iii) the aggregate fair market value of all
assets disposed of in fiscal year (including the proposed disposition) would not
exceed $10,000,000,
(q)    dispositions of Equipment or Real Property to the extent that: (i) such
property is exchanged for credit against the purchase price of similar
replacement property within 180 days of the underlying disposition; or (ii) the
proceeds of such disposition are reasonably promptly applied to the purchase
price of such replacement property within 180 days of the underlying
disposition,
(r)    the unwinding of any Hedge Agreement,
(s)    so long as no Default or Event of Default exists or would result
therefrom, disposition of the Equity Interests of a CFC or of a CFC’s assets,
(t)    so long as no Default or Event of Default exists or would result
therefrom, disposition of the Equity Interests of an Excluded Subsidiary or of
an Excluded Subsidiary’s assets; and
(u)    dispositions of Real Property consisting of sale and leaseback
transactions which (i) are completed on arms-length terms, (ii) for fair market
value and (iii) do not exceed $10,000,0000 for a transaction or series of
related transactions, or $30,000,000 in the aggregate in a calendar year.
"Permitted Indebtedness" means:
(a)Indebtedness evidenced by the Agreement or the other Loan Documents,
(b)    Indebtedness set forth on Schedule 4.14(b) to the Agreement and any
Refinancing Indebtedness in respect of such Indebtedness,
(c)    Permitted Purchase Money Indebtedness and Permitted Real Estate Capital
Leases, and any Refinancing Indebtedness in respect of either such Indebtedness,
(d)    endorsement of instruments or other payment items for deposit,
(e)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Borrower or one of
its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
(f)    unsecured Indebtedness of Borrower or any of its Subsidiaries that is
incurred on the date of the consummation of a Permitted Acquisition solely for
the purpose of consummating such Permitted Acquisition so long as (i) no Event
of Default has occurred and is continuing or would result therefrom, (ii) such
unsecured Indebtedness is not incurred for working capital




--------------------------------------------------------------------------------




purposes, (iii) such unsecured Indebtedness does not mature prior to the date
that is 12 months after the Maturity Date, (iv) such unsecured Indebtedness does
not amortize until 12 months after the Maturity Date, (v) such unsecured
Indebtedness does not provide for the payment of interest thereon in cash or
Cash Equivalents prior to the date that is 12 months after the Maturity Date,
and (vi) such Indebtedness is subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to Agent,
(g)    Acquired Indebtedness (provided that in the case of Permitted Shortline
Debt, purchase money Indebtedness or a Capital Lease with respect to Equipment
or mortgage financing with respect to Real Property, collectively, in an amount
not to exceed $25,000,000 outstanding at any one time) and any Refinancing
Indebtedness in respect of such Indebtedness,
(h)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds, or with respect to workers’
compensation claims or in respect of health, disability or other employee
benefits, or bankers’ acceptances and similar obligations not constituting
Indebtedness for borrowed money,
(i)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Borrower or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
(j)    the incurrence by Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Borrower's
and its Subsidiaries' operations and not for speculative purposes,
(k)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called "purchase cards", "procurement cards" or
"p-cards"), or Cash Management Services,
(l)    unsecured Indebtedness of Borrower owing to former employees, officers,
or directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Borrower of the Equity Interests
of Borrower that has been issued to such Persons, so long as (i) no Default or
Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $1,000,000, and
(iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent,
(m)    unsecured Indebtedness owing to sellers of assets or Equity Interests to
Borrower or any of its Subsidiaries that is incurred by the Borrower or its
applicable Subsidiary in connection with the consummation of a Permitted
Acquisition so long as the aggregate principal amount per Acquisition for all
such unsecured Indebtedness does not exceed $5,000,000 for such Acquisition, and
does not exceed $15,000,000 at any one time outstanding,




--------------------------------------------------------------------------------




(n)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
any of its Subsidiaries incurred in connection with the consummation of one or
more Permitted Acquisitions,
(o)    Indebtedness composing Permitted Investments,
(p)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
(q)    unsecured Indebtedness of Borrower or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions so long as such unsecured Indebtedness is on terms and
conditions reasonably acceptable to Agent,
(r)    (i) Indebtedness of any CFC, and (ii) unsecured guarantees by Borrower or
another Loan Party of such Indebtedness to the extent that such guarantees
constitute Permitted Intercompany Advances under clause (d) of the definition
thereof, and any Refinancing Indebtedness in respect of such Indebtedness,
(s)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,
(t)    Subordinated Indebtedness, the aggregate outstanding amount of which does
not exceed $25,000,000, and any Refinancing Indebtedness in respect of such
Indebtedness,
(u)    Agricredit Floorplan Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(v)    CNH Floorplan Indebtedness,
(w)    Indebtedness in respect of the Existing Notes and any Refinancing
Indebtedness in respect of such Indebtedness,
(x)    Permitted Shortline Debt of the Loan Parties in an aggregate principal
amount not to exceed $30,000,000 at any time outstanding, and any Refinancing
Indebtedness in respect of such Indebtedness,
(y)    Indebtedness to finance Rental Fleet Equipment, the aggregate outstanding
amount of which does not exceed $50,000,000, and any Refinancing Indebtedness in
respect of such Indebtedness, in each case so long as such Indebtedness is
subject to an intercreditor agreement in form and substance at least as
favorable to the Lender Group as any then existing intercreditor agreement and
otherwise reasonably satisfactory to Agent, and any Refinancing Indebtedness in
respect of such Indebtedness,
(z)    Guarantees by Borrower or any Subsidiary thereof of Indebtedness
otherwise permitted hereunder of any Loan Party,




--------------------------------------------------------------------------------




(aa)    Indebtedness consisting of Permitted Warrants or Permitted Call Options,
and
(bb)    Indebtedness of an Excluded Subsidiary in an amount not to exceed
$750,000 outstanding and any Permitted Refinancings thereof; and
(cc)    any other unsecured Indebtedness incurred by Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $50,000,000 at any
one time and any Refinancing Indebtedness in respect of such Indebtedness.
"Permitted Intercompany Advances" means loans, guaranties and other Investments
made by:
(a)    a Loan Party to another Loan Party,
(b)    a Subsidiary of Borrower that is not a Loan Party to another Subsidiary
of Borrower that is not a Loan Party,
(c)    a Subsidiary of Borrower that is not a Loan Party to a Loan Party, so
long as the parties thereto are party to the Intercompany Subordination
Agreement, and
(d)    a Loan Party to (or, in the case of guaranties, for the benefit of) a
Subsidiary of Borrower that is not a Loan Party so long as (i) with respect to
all intercompany loans and other Investments (other than guaranties as provided
in clause (ii) below), the aggregate amount of all such intercompany loans and
other Investments (by type, not by the borrower) does not exceed $110,000,000 at
any time outstanding (it being agreed and understood that all investments
outstanding under this clause (i) on the Closing Date are as set forth on a
schedule of permitted intercompany Investments delivered to Agent and Lenders
prior to the Closing Date), (ii) with respect to all guaranties, such guaranties
shall be unsecured, and (iii) at the time of the making of such loan, guarantee
or other Investment, no Event of Default has occurred and is continuing or would
result therefrom.
"Permitted Interfacility Transfers" means any prepayment (without a
corresponding permanent commitment reduction) of a revolving loan or floorplan
facility that constitutes Permitted Indebtedness to the extent funded with
proceeds of borrowing by Borrower under another revolving loan or floorplan
facility that constitutes Permitted Indebtedness, in each case resulting from
the movement of assets among the borrowing bases of such revolving loan or
floorplan facilities.
"Permitted Investments" means:
(a)    Investments in cash and Cash Equivalents,
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,




--------------------------------------------------------------------------------




(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,
(f)    guarantees permitted under the definition of Permitted Indebtedness,
(g)    Permitted Intercompany Advances,
(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases or Capital Leases,
(j)    (i) non-cash loans and advances to employees, officers, and directors of
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Borrower so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $1,000,000 at any one time,
(k)    Permitted Acquisitions,
(l)    Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Borrower),
(m)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
(n)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
(o)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition, and
(p)    Capital Expenditures,




--------------------------------------------------------------------------------




(q)    Investments consisting of Permitted Call Options,
(r)    Investments made for the benefit of employees of Borrower or any of its
Subsidiaries for the purposes of deferred compensation in an aggregate amount
not to exceed $1,000,000 in any fiscal year,
(s)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$20,000,000 during the term of the Agreement.
"Permitted Liens" means:
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent's Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
(d)    Liens set forth on Schedule P-2 to the Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to the
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,
(e)    the interests of lessors under operating leases and licensors under
license agreements,
(f)    purchase money Liens on fixed assets or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness or Permitted Real Estate Capital Leases and so long
as (i) such Lien attaches only to the fixed asset purchased or acquired or the
real estate subject thereto and the proceeds thereof, and (ii) such Lien only
secures the Indebtedness that was incurred to acquire the fixed asset purchased
or acquired or real estate subject thereto or any Refinancing Indebtedness in
respect thereof,
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
(h)    Liens on amounts deposited to secure Borrower's and its Subsidiaries
obligations in connection with worker's compensation or other unemployment
insurance,
(i)    Liens on amounts deposited to secure Borrower's and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,




--------------------------------------------------------------------------------




(j)    Liens on amounts deposited to secure Borrower's and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
(k)    with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,
(l)    licenses of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business,
(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n)    rights of setoff or bankers' liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,
(q)    Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
(r)    Liens assumed by Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness,
(s)    subject to the terms of the Agricredit Intercreditor Agreement, Liens in
favor of Agricredit to secure the Agricredit Floorplan Indebtedness,
(t)    subject to the terms of the CNH Intercreditor Agreement, Liens in favor
of CNH to secure the CNH Floorplan Indebtedness,
(u)    Liens securing Permitted Shortline Debt,
(v)    Liens securing Indebtedness permitted under clauses (j) and (y) of the
definition of Permitted Indebtedness,
(w)    any Lien on assets of CFCs or Excluded Subsidiaries, provided that such
Lien does not extend to, or encumber, (i) assets of Borrower or any Loan Party,
or (ii) the Equity Interests of Borrower or any of its Subsidiaries, and




--------------------------------------------------------------------------------




(x)    other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $5,000,000.
"Permitted Protest" means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower's or its Subsidiaries' books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent's Liens.
"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations other than Permitted Real Estate Capital Leases), incurred at the
time of, or within 20 days after, the acquisition of any fixed assets for the
purpose of financing all or any part of the acquisition cost thereof, in an
aggregate principal amount outstanding at any one time not in excess of
$25,000,000.
"Permitted Real Estate Capital Leases" means, as of any date of determination,
Capitalized Lease Obligations incurred in connection with the sale, lease or use
of real property, in an aggregate principal amount outstanding at any one time
not in excess of $25,000,000.
"Permitted Shortline Debt" means floor plan facilities with short line
manufacturers, or facilities arranged by short line manufacturers for their
products and services with third party financing sources, in the ordinary course
of business.
"Permitted Warrants" means any call options relating to Borrower’s Equity
Interests (regardless of whether settled in cash or in Equity Interests) that
are sold by Borrower substantially contemporaneously with the issuance of any
Permitted Convertible Debt.
"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
"Platform" has the meaning specified therefor in Section 17.9(c) of the
Agreement.
"Post-Increase Additional Lenders" has the meaning specified therefor in Section
2.15.
"Post-Increase Lenders" has the meaning specified therefor in Section 2.14.
"Pre-Increase Additional Lenders" has the meaning specified therefor in Section
2.15.
"Pre-Increase Lenders" has the meaning specified therefor in Section 2.14.




--------------------------------------------------------------------------------




"Projections" means Borrower's forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower's historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
"Pro Rata Share" means, as of any date of determination:
(a)    with respect to a Lender's obligation to make all or a portion of the
Revolving Loans, with respect to such Lender's right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
(b)     with respect to a Lender's obligation to participate in the Letters of
Credit, with respect to such Lender's obligation to reimburse Issuing Bank, and
with respect to such Lender's right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Floorplan
Loan Exposure of such Lender by (ii) the aggregate Floorplan Loan Exposure of
all Lenders; provided, that if all of the Floorplan Loans have been repaid in
full and all Floorplan Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Floorplan Commitments had not been terminated and based upon the Floorplan
Commitments as they existed immediately prior to their termination,
(c)    with respect to a Lender's obligation to make all or a portion of the
Floorplan Loans, with respect to such Lender's right to receive payments of
interest, fees, and principal with respect to the Floorplan Loans, and with
respect to all other computations and other matters related to the Floorplan
Commitments or the Floorplan Loans, the percentage obtained by dividing (i) the
Floorplan Loan Exposure of such Lender by (ii) the aggregate Floorplan Loan
Exposure of all Lenders, and
(d)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the sum
of the Floorplan Loan Exposure of such Lender plus the Revolving Loan Exposure
of such Lender by (ii) the sum of the aggregate Floorplan Loan Exposure of all
Lenders plus the aggregate Revolving Loan Exposure of all Lenders, in any such
case as the applicable percentage may be adjusted by assignments permitted
pursuant to Section 13.1; provided, that if all of the Loans have been repaid in
full, all Letters of Credit have been made the subject of Letter of Credit
Collateralization, and all Commitments have been terminated, Pro Rata Share
under this clause shall be determined as if the Revolving Loan Exposures and the
Floorplan Loan Exposures had not been repaid, collateralized, or terminated and
shall be based upon the Revolving Loan Exposures and Floorplan Loan Exposures as
they existed immediately prior to their repayment, collateralization, or
termination.
"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.




--------------------------------------------------------------------------------




"Protective Floorplan Advances" has the meaning specified therefor in Section
2.3(d)(i) of the Agreement.
"Protective Revolver Advances" has the meaning specified therefor in Section
2.3(d)(i) of the Agreement.
"Public Lender" has the meaning specified therefor in Section 17.9(c) of the
Agreement.
"Purchase Price" means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Borrower issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Borrower or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.
"Qualified Equity Interests" means and refers to any Equity Interests issued by
Borrower that is not a Disqualified Equity Interest.
"Quarter End Borrowing" has the meaning specified therefor in Section 3.2 of the
Agreement.
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.
"Real Property Collateral" means any Real Property hereafter acquired by
Borrower or its Subsidiaries with a fair market value in excess of $7,500,000.
"Receivable Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts, the Revolver Borrowing Base or the Maximum Revolver Amount.
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
"Reference Period" has the meaning set forth in the definition of EBITDAR.
"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,




--------------------------------------------------------------------------------




(b)    such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,
(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,
(d)    if the Indebtedness that is refinanced, renewed, or extended was subject
to an intercreditor agreement, then the terms and conditions of the refinancing,
renewal, or extension must include intercreditor terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness; and
(e)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
"Register" has the meaning set forth in Section 13.1(h) of the Agreement.
"Registered Loan" has the meaning set forth in Section 13.1(h) of the Agreement.
"Related Fund" means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
"Rent Expense" means, for any period, total rental expenses attributable to
operating leases of Borrower for real property, determined on a consolidated
basis in accordance with GAAP.
"Rent-to-Own Expense" means, for any period, total non-cash expenses of Borrower
or any Subsidiary attributable to the cost of goods sold for retail inventory
that is being rented on a rent-to-own basis, determined from financial
statements prepared on a consolidated basis in accordance with GAAP.




--------------------------------------------------------------------------------




"Rental Fleet CapEx Amount" means, with respect to any period, an amount equal
to (a) the amount of expenditures made to purchase Rental Fleet Equipment during
such period to the extent funded with proceeds of Revolving Loans, multiplied by
(b) an amount equal to 1 minus the advance rate applicable to Eligible Rental
Equipment at the time of determination.
"Rental Fleet Equipment" means equipment held for lease or rental by Borrower or
any other Loan Party that Borrower or such Loan Party treats for accounting
purposes as a fixed asset subject to depreciation or amortization and not as
inventory held for resale.
"Rental Fleet Transfer Amount" means, with respect to any period, an amount
equal to (a) the net amount of Inventory consisting of new or used equipment
that is designated by Borrower as Rental Fleet Equipment during such period,
multiplied by (b) an amount equal to 1 minus the advance rate applicable to
Eligible Rental Equipment at the time of determination.
"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.
"Report" has the meaning specified therefor in Section 15.16 of the Agreement.
"Reporting Threshold Amount" means an amount equal to 20% of the Maximum Credit
Amount
"Required Lenders" means, at any time, Lenders having or holding more than 50%
of the sum of (a) the aggregate Revolving Loan Exposure of all Lenders, plus
(b) the aggregate Floorplan Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure and Floorplan Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Required Lenders, and (ii) at
any time there are 2 or more Lenders, "Required Lenders" must include at least 2
Lenders (who are not Affiliates of one another).
"Reserves" means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, Cash Settlement Reserves, and
Inventory Reserves) that Agent deems necessary or appropriate, in its Permitted
Discretion and subject to Section 2.1(c), to establish and maintain (including
reserves with respect to (a) sums that Borrower or its Subsidiaries are required
to pay under any Section of the Agreement or any other Loan Document (such as
taxes, assessments, insurance premiums, or, in the case of leased assets, rents
or other amounts payable under such leases) and has failed to pay, (b) amounts
of salaries, wages and benefits due to employees of any Loan Party (including
amounts for employee wage claims for earned wages, vacation pay, health care
reimbursements and other amounts due under , Wisconsin wage lien law, Wis. Stat
109.01, et seq.), and (c) amounts owing by Borrower or its Subsidiaries to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than a Permitted Lien), which Lien or trust, in the Permitted Discretion
of Agent likely would have a priority superior to the Agent's Liens (such as
Liens or trusts in favor of landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the Collateral) with respect to the Revolver Borrowing Base, the Maximum
Revolver Amount, the Floorplan Borrowing Base or the Maximum Floorplan Amount.




--------------------------------------------------------------------------------




"Restricted Payment" means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Borrower (including any payment in connection with any merger or
consolidation involving Borrower) or to the direct or indirect holders of Equity
Interests issued by Borrower in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Borrower,
(b) purchase, redeem, make any sinking fund or similar payment, or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving Borrower) any Equity Interests issued by Borrower,
(c) make any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of Borrower now
or hereafter outstanding, or (d) make, or cause or suffer to permit any of
Borrower's Subsidiaries to make, any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness (other than Permitted
Intercompany Advances) in violation of any subordination provisions applicable
thereto (it being acknowledged that payments that are not restricted by the
subordination provisions applicable thereto are not Restricted Payments).
"Revolver Availability" means, as of any date of determination, the amount that
Borrower is entitled to borrow as Revolving Loans under Section 2.1 of the
Agreement (after giving effect to the then outstanding Revolver Usage).
"Revolver Borrowing Base" means, as of any date of determination, the result of:
(a)    85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus
(b)    the lesser of (i) the product of 70% multiplied by the value (calculated
at the lower of cost or market on a basis consistent with Borrower's historical
accounting practices) of Eligible Rental Equipment and Eligible Parts and
Attachments Inventory at such time, and (ii) the product of 85% multiplied by
the Net Recovery Percentage identified in the most recent inventory appraisal
ordered and obtained by Agent multiplied by the value of Eligible Rental
Equipment and Eligible Parts and Attachments Inventory at such time (such
determination may be made as to different categories of Eligible Rental
Equipment and Eligible Parts and Attachments Inventory based upon the Net
Recovery Percentage applicable to such categories) at such time, minus
(c)    the aggregate amount of Receivables Reserves, Bank Product Reserves,
Inventory Reserves, Cash Settlement Reserves and other Reserves, if any,
established by Agent under Section 2.1(c) of the Agreement with respect to the
Revolver Borrowing Base.
Notwithstanding the foregoing, in no event shall the amount determined under
clause (b) of the Revolver Borrowing Base with respect Eligible Rental Equipment
be greater than 20% of the Maximum Credit Amount.
"Revolver Borrowing Base Certificate" means a certificate in the form of Exhibit
B-1.




--------------------------------------------------------------------------------




"Revolver Commitment" means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender's name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
"Revolver Swing Lender" means Wells Fargo or any other Lender that, at the
request of Borrower and with the consent of Agent agrees, in such Lender's sole
discretion, to become the Revolver Swing Lender under Section 2.3(b)(i) of the
Agreement.
"Revolver Swing Loan" has the meaning specified therefor in Section 2.3(b)(i) of
the Agreement.
"Revolver Swing Loan Exposure" means, as of any date of determination with
respect to any Lender, such Lender's Pro Rata Share of the Revolver Swing Loans
on such date.
"Revolver Overadvance" means, as of any date of determination, that the Revolver
Usage is greater than any of the limitations set forth in Section 2.1.
"Revolver Usage" means, as of any date of determination, the amount of
outstanding Revolving Loans (inclusive of Revolver Swing Loans and Revolver
Protective Advances).
"Revolving Lender" means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.
"Revolving Loan Exposure" means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender's Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
"Revolving Loans" has the meaning specified therefor in Section 2.1(a) of the
Agreement.
"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.
"S&P" has the meaning specified therefor in the definition of Cash Equivalents.
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.




--------------------------------------------------------------------------------




"Securities Account" means a securities account (as that term is defined in the
Code).
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
"Solvent" means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person's debts (including
contingent liabilities) is less than all of such Person's assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is "solvent" or not "insolvent", as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
"Standard Letter of Credit Practice" means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
"Subordinated Indebtedness" means any unsecured Indebtedness of Borrower or its
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations on terms and conditions reasonably acceptable to Agent.
"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
"Supermajority Lenders" means, at any time, Lenders having or holding more than
66 2/3% of the sum of (a) the aggregate Revolving Loan Exposure of all Lenders,
plus (b) the aggregate Floorplan Loan Exposure of all Lenders; provided, that
(i) the Revolving Loan Exposure




--------------------------------------------------------------------------------




and Floorplan Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (ii) at any time there are 2 or more
Lenders, "Supermajority Lenders" must include at least 2 Lenders (who are not
Affiliates of one another).
"Swing Lender" and "Swing Lenders" means, individually or collectively as
required by the context, the Floorplan Swing Lender and the Revolver Swing
Lender.
"Swing Loan" means, individually or collectively as required by the context, the
Floorplan Swing Loans and the Revolver Swing Loans.
"Swing Loan Exposure" means, as of any date of determination with respect to any
Lender, such Lender's Floorplan Swing Loan Exposure and/or Revolver Swing Loan
Exposure, as applicable.
"Syndication Agent" has the meaning set forth in the preamble to the Agreement.
"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
"Total Assets" means, as of any date of determination, the value of the assets
reflected on the consolidated balance sheet of Borrower and its Subsidiaries as
of such date prepared in accordance with GAAP.
"Trademark Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.
"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
"United States" means the United States of America.
"Unused Line Fee" has the meaning specified therefor in Section 2.10(b) of the
Agreement.
"Used Floorplan Equipment" means used equipment other than Cores Inventory that
is (a) not subject to financing with a third party and (b) aged less than
thirty-six (36) months.
"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.




--------------------------------------------------------------------------------








EXHIBIT A-1
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT


This ASSIGNMENT AND ACCEPTANCE AGREEMENT ("Assignment Agreement") is entered
into as of _______________________________ between
_______________________________ ("Assignor") and _______________________________
("Assignee"). Reference is made to the Agreement described in Annex I hereto
(the "Credit Agreement"). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.
1.    In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor's
portion of the Commitments, all to the extent specified on Annex I.
2.    The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower [or any Guarantor] or the performance or
observance by Borrower [or any Guarantor] of any of [its] [their respective]
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrower to
Assignor with respect to Assignor's share of the Revolving Loans and the
Floorplan Loans assigned hereunder, as reflected on Assignor's books and
records.
3.    The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) [confirms that it is an Eligible Transferee;] (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in




--------------------------------------------------------------------------------




accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; [and (f) attaches
the forms prescribed by the Internal Revenue Service of the United States
certifying as to the Assignee's status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement or such other documents as are necessary
to indicate that all such payments are subject to such rates at a rate reduced
by an applicable tax treaty.]
4.    Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the "Settlement
Date") shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.
5.    As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender's obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.
6.    Upon the Settlement Date, Assignee shall pay to Assignor the Purchase
Price (as set forth in Annex I). From and after the Settlement Date, Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to Assignor for amounts which have accrued up to but excluding the
Settlement Date and to Assignee for amounts which have accrued from and after
the Settlement Date. On the Settlement Date, Assignor shall pay to Assignee an
amount equal to the portion of any interest, fee, or any other charge that was
paid to Assignor prior to the Settlement Date on account of the interest
assigned hereunder and that are due and payable to Assignee with respect
thereto, to the extent that such interest, fee or other charge relates to the
period of time from and after the Settlement Date.
7.    This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.
8.    THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 12 OF THE CREDIT AGREEMENT, AND




--------------------------------------------------------------------------------




SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.


[NAME OF ASSIGNOR]
as Assignor




By ___________________________________
Name:
Title:



[NAME OF ASSIGNEE]
as Assignee




By _______________________________
Name:
Title:



ACCEPTED THIS ____ DAY OF
_______________


WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association,
as Agent




By __________________________________
Name:
Title:









--------------------------------------------------------------------------------






Annex 1 - Page 2




ANNEX FOR ASSIGNMENT AND ACCEPTANCE


ANNEX I




1.
Borrower: Titan Machinery Inc.

2.
Name and Date of Credit Agreement:

Second Amended and Restated Credit Agreement dated as of ___________, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Credit Agreement") by and among Borrower, the lenders party thereto as
"Lenders", Wells Fargo Bank, National Association, a national banking
association ("Wells Fargo"), as administrative agent for each member of the
Lender Group and the Bank Product Providers, Wells Fargo, Bank of America, N.A.
("Bank of America"), Regions Bank and PNC Bank, National Association ("PNC
Bank"), as joint lead arrangers, Wells Fargo Bank, Bank of America, Regions Bank
and PNC Bank, as joint book runners, Bank of America, as syndication agent, and
Wells Fargo, Regions Bank and PNC Bank, as co-documentation agents.
3.
Date of Assignment Agreement:    __________

4.
Amounts:

(a)
Assigned Amount of Revolver Commitment    $__________

(b)
Assigned Amount of Revolving Loans    $__________

(c)
Assigned Amount of Floorplan Commitment    $__________

(d)
Assigned Amount of Floorplan Loans    $__________

5.
Settlement Date:    __________

6.
Purchase Price    $__________

7.
Notice and Payment Instructions, etc.

Assignee:


_______________________________
_______________________________
_______________________________
Assignor:


_______________________________
_______________________________
_______________________________











--------------------------------------------------------------------------------




EXHIBIT B-1


Summary Page Borrowing Base Certificate


Date _______________________
 
Name _______________________
A/R As of: ________________________
 
Inventory As of: ____________________



The undersigned, Titan Machinery Inc. , a Delaware corporation (“Borrower”),
pursuant to that certain Second Amended and Restated Credit Agreement dated as
of October 28, 2015 (as amended, restated, modified, supplemented, refinanced,
renewed, or extended from time to time, the “Credit Agreement”), entered into
among Borrower, the lenders signatory thereto from time to time and Wells Fargo
Bank, N.A. as administrative agent (in such capacity, together with its
successors and assigns, if any, in such capacity, “Agent”), hereby certifies to
Agent that the following items, calculated in accordance with the terms and
definitions set forth in the Credit Agreement for such items are true and
correct, and that Borrower is in compliance with and, after giving effect to any
currently requested Loans or other extensions of credit, will be in compliance
with, the terms, conditions, and provisions of the Credit Agreement.


Revolver A
Accounts Receivable
Accounts Receivable Balance per Aging Report Assigned To Wells Fargo Capital
Finance
_____________________________
Less Ineligibles (detailed on page 2)
_____________________________
Eligible Accounts Receivable
_____________________________
 
 
Accounts Receivable Availability before Sublimit(s)
_____________________________
 
 
Net Available Accounts Receivable after Sublimit(s)
_____________________________



Inventory - Rental Fleet, Parts & Attachments
Inventory Balance Assigned To Wells Fargo Capital Finance
_____________________________
Less Ineligibles (detailed on page 3)
_____________________________
Eligible Inventory
_____________________________
 
 
Inventory Availability before Sublimit(s)
_____________________________
 
 
Available Inventory after Sublimit(s)
_____________________________
 
 
Total Revolver A Collateral Availability before Reserves
_____________________________
 
 
Revolver A Collateral Availability before Sublimit
_____________________________
Suppressed Availability
_____________________________
Revolver A Availability
Revolver A Line Limit
_____________________
_____________________________
 
 
Reserves
 
 
___________________________
 
 
___________________________
 
 
___________________________
 
 
 
Total Reserves Calculated after Revolver A Credit Line
_____________________________
 
 
Revolver A Loan Ledger Balance
As of: ____________
_____________________________
 
Revolver A Net Availability
_____________________________







--------------------------------------------------------------------------------






Revolver B / Floorplan Facility
Inventory - New & Used


Inventory Balance Assigned To Wells Fargo Capital Finance
_____________________________
Less Ineligibles (detailed on page 3)
_____________________________
Eligible Inventory
_____________________________
 
 
Inventory Availability before Sublimit(s)
_____________________________
 
 
Available Inventory after Sublimit(s)
_____________________________
 
 
Revolver B Collateral Availability before Sublimit
_____________________________
Suppressed Availability
_____________________________
Revolver B Availability
Revolver B Line Limit
_____________________
_____________________________
 
 
Reserves
 
 
___________________________
 
 
___________________________
 
 
___________________________
 
 
 
Total Reserves Calculated after the Credit Line
_____________________________
 
 
Letter of Credit Balance
As of ____________
_____________________________
Revolver B Loan Ledger Balance
As of ____________
_____________________________
 
 
 
Revolver B Net Availability
 
_____________________________
 
 
 
Revolver A & B Net Availability
 
_____________________________



Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrower that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and (iv)
all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.


___________________________________________________
Authorized Signer




--------------------------------------------------------------------------------








EXHIBIT B-2
(see Exhibit B-1)




--------------------------------------------------------------------------------








EXHIBIT B-3
(see Exhibit B-1)




--------------------------------------------------------------------------------






EXHIBIT B-4
FORM OF BANK PRODUCT PROVIDER LETTER AGREEMENT
[Letterhead of Specified Bank Products Provider]
[Date]


Wells Fargo Bank, N.A., as Agent
10 South Wacker Drive
Chicago, Illinois 60606
Attention: Titan Machinery Account Manager
Fax No.: (312) 338-5590


Reference hereby is made to that certain Second Amended and Restated Credit
Agreement dated as of October 28, 2015 (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement") by and among Titan
Machinery Inc., a Delaware corporation, as borrower ("Borrower"), the lenders
party thereto as "Lenders", Wells Fargo Bank, National Association, a national
banking association ("Wells Fargo"), in its capacity as agent for each member of
the Lender Group and the Bank Product Providers (in such capacity, together with
its successors and assigns in such capacity, "Agent"), Wells Fargo, Bank of
America, N.A. ("Bank of America"), Regions Bank and PNC Bank, National
Association ("PNC Bank"), as joint lead arrangers, Wells Fargo Bank, Bank of
America, Regions Bank and PNC Bank, as joint book runners, Bank of America, as
syndication agent, and Wells Fargo, Regions Bank and PNC Bank, as
co-documentation agents. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.
Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the "Specified Bank Product Agreement [Agreements]") dated as of
__________ by and between [Lender or Affiliate of Lender] (the "Specified Bank
Products Provider") and [identify the Loan Party].
1.Appointment of Agent. The Specified Bank Products Provider hereby designates
and appoints Agent, and Agent by its signature below hereby accepts such
appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1 through 15.15 and Sections 15.17, 15.18, and 17.5
(collectively such sections are referred to herein as the "Agency Provisions"),
including, as applicable, the defined terms used therein. Specified Bank
Products Provider and Agent each agree that the Agency Provisions which govern
the relationship, and certain representations, acknowledgements, appointments,
rights, restrictions, and agreements, between the Agent, on the one hand, and
the Lenders or the Lender Group, on the other hand, shall, from and after the
date of this letter agreement also apply to and govern, mutatis mutandis, the
relationship between the Agent, on the one hand, and the Specified Bank Product
Provider with respect to the Bank Products provided pursuant to the Specified
Bank Product Agreement[s], on the other hand.
2.Acknowledgement of Certain Provisions of Credit Agreement. The Specified Bank
Products Provider hereby acknowledges that it has reviewed the provisions of
Sections 2.4(b)(ii), 14.1, 15, and 17.5 of the Credit Agreement, including, as
applicable, the defined terms used therein, and agrees to be bound by the
provisions thereof. Without limiting the generality of any of the foregoing
referenced provisions, Specified Bank Product Provider understands and agrees
that its rights and benefits under the Loan Documents consist solely of it being
a beneficiary of the Liens and security interests granted to Agent and the right
to share in proceeds of the Collateral to the extent set forth in the Credit
Agreement.




--------------------------------------------------------------------------------


3.Reporting Requirements. Agent shall have no obligation to calculate the amount
due and payable with respect to any Bank Products. On a monthly basis (not later
than the 10th Business Day of each calendar month) or as more frequently as
Agent shall request, the Specified Bank Products Provider agrees to provide
Agent with a written report, in form and substance satisfactory to Agent,
detailing Specified Bank Products Provider's reasonable determination of the
liabilities and obligations (and mark-to-market exposure) of Borrower and the
other Loan Parties in respect of the Bank Products provided by Specified Bank
Products Provider pursuant to the Specified Bank Products Agreement[s]. If Agent
does not receive such written report within the time period provided above,
Agent shall be entitled to assume that the reasonable determination of the
liabilities and obligations of Borrower and the other Loan Parties with respect
to the Bank Products provided pursuant to the Specified Bank Products
Agreement[s] is zero.
4.Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that Agent shall have the right (to the extent permitted
pursuant to the Credit Agreement), but shall have no obligation to establish,
maintain, relax, or release reserves in respect of any of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Agent to determine or insure whether the amount of any such reserve
is appropriate or not (including whether it is sufficient in amount). If Agent
chooses to implement a reserve, Specified Bank Products Provider acknowledges
and agrees that Agent shall be entitled to rely on the information in the
reports described above to establish the Bank Product Reserve Amount.
5.Bank Product Obligations. From and after the delivery to Agent of this
agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this agreement by Agent and Borrower, the obligations and
liabilities of Borrower and the other Loan Parties to Specified Bank Product
Provider in respect of Bank Products evidenced by the Specified Bank Product
Agreement[s] shall constitute Bank Product Obligations (and which, in turn,
shall constitute Obligations), and Specified Bank Product Provider shall
constitute a Bank Product Provider until such time as Specified Bank Products
Provider or its Affiliate is no longer a Lender. Specified Bank Products
Provider acknowledges that other Bank Products (which may or may not be
Specified Bank Products) may exist at any time.
6.Notices. All notices and other communications provided for hereunder shall be
given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to Agent, shall be mailed, sent, or delivered to Agent in accordance
with Section 11 in the Credit Agreement, if to Borrower, shall be mailed, sent,
or delivered to Borrower in accordance with Section 11 in the Credit Agreement,
and, if to Specified Bank Products Provider, shall be mailed, sent or delivered
to the address set forth below, or, in each case as to any party, at such other
address as shall be designated by such party in a written notice to the other
party.
If to Specified Bank Products Provider:


________________________
________________________
________________________
Attn: ____________________
Fax No. __________________



7.Miscellaneous. This agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto (including any
successor agent pursuant to Section 15.9 of the Credit Agreement); provided,
that Borrower may not assign this agreement or any rights or duties hereunder
without the other parties' prior written consent and any prohibited assignment
shall be absolutely void ab initio. Unless the context of this agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms "includes" and "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or." This agreement may be executed in
any number of counterparts and by different parties on separate counterparts.
Each of such counterparts shall be deemed to be an original, and all of such
counterparts, taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of this letter by telefacsimile or other
means of electronic transmission shall be equally effective as delivery of a
manually executed counterpart.
8.Governing Law. THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.


--------------------------------------------------------------------------------




Sincerely,


[SPECIFIED BANK PRODUCTS PROVIDER]




By: _______________________________________________    
Name:    _________________________________________________
Title:    _________________________________________________


Acknowledged, accepted, and agreed
as of the date first written above:


TITAN MACHINERY INC., as Borrower




By: _______________________________________
Name:    ________________________________________
Title:    ________________________________________


WELLS FARGO BANK, N.A.,
a national banking association, as Agent




By: _______________________________________
Name:    ________________________________________
Title:    ________________________________________




--------------------------------------------------------------------------------




EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
[on Borrower's letterhead]




To:
Wells Fargo Bank, National Association
10 South Wacker Drive
Chicago, Illinois 60606
Attn: Titan Machinery Account Manager
 

Re:
Compliance Certificate dated _____________, 20__

Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 28, 2015 (as amended, restated, supplemented, or otherwise
modified from time to time, the "Credit Agreement") by and among Titan Machinery
Inc., as borrower ("Borrower"), the lenders party thereto as "Lenders" (each of
such Lenders, together with its successors and permitted assigns, is referred to
hereinafter as a "Lender"), Wells Fargo Bank, National Association, a national
banking association ("Wells Fargo"), in its capacity as agent for each member of
the Lender Group and the Bank Product Providers (in such capacity, together with
its successors and assigns in such capacity, "Agent"), Wells Fargo, Bank of
America, N.A. ("Bank of America"), Regions Bank and PNC Bank, National
Association ("PNC Bank"), as joint lead arrangers, Wells Fargo Bank, Bank of
America, Regions Bank and PNC Bank, as joint book runners, Bank of America, as
syndication agent, and Wells Fargo, Regions Bank and PNC Bank, as
co-documentation agents. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.
Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Borrower hereby certifies as of the date hereof that:
1.    The financial information of Borrower and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for year-end audit adjustments
and the lack of footnotes), and fairly presents in all material respects the
financial condition of Borrower and its Subsidiaries as of the date set forth
therein.
2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Borrower and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Section 5.1 of the Credit Agreement.
3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, in each case specifying the nature and period of existence thereof


--------------------------------------------------------------------------------




and what action Borrower and its Subsidiaries have taken, are taking, or propose
to take with respect thereto.
4.    Except as set forth on Schedule 3 attached hereto, the representations and
warranties of Borrower and its Subsidiaries set forth in the Credit Agreement
and the other Loan Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date.
5.    Schedule 4 attached hereto sets forth the Fixed Charge Coverage Ratio for
the applicable period. [Borrower and its Subsidiaries are in compliance with the
covenant set forth in Section 7 of the Credit Agreement.]1
IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.




TITAN MACHINERY INC.
a Delaware corporation, as Borrower




By: _______________________________________
Name:    ________________________________________
Title:    ________________________________________




























1To be included during any Financial Covenant Period.




--------------------------------------------------------------------------------






SCHEDULE 1
Financial Information




--------------------------------------------------------------------------------






SCHEDULE 2
Default or Event of Default




--------------------------------------------------------------------------------






SCHEDULE 3
Representations and Warranties




--------------------------------------------------------------------------------






SCHEDULE 4
Financial Covenants


Fixed Charge Coverage Ratio.
Borrower's Fixed Charge Coverage Ratio, measured on a month-end basis, for the
one month period ending ____________ ___, 20___, is ___:1.0, which ratio [is/is
not] greater than or equal to the ratio set forth in Section 7 of the Credit
Agreement for the corresponding period.




--------------------------------------------------------------------------------








EXHIBIT L-1
FORM OF LIBOR NOTICE


Wells Fargo Bank, N.A., as Agent
under the below referenced Credit Agreement
10 South Wacker Drive
Chicago, Illinois 60606
Ladies and Gentlemen:
Reference hereby is made to that certain Second Amended and Restated Credit
Agreement dated as of October 28, 2015 (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement") by and among Titan
Machinery Inc., a Delaware corporation, as borrower ("Borrower"), the lenders
party thereto as "Lenders", Wells Fargo Bank, National Association, a national
banking association ("Wells Fargo"), as administrative agent for each member of
the Lender Group and the Bank Product Providers (in such capacity, together with
its successors and assigns in such capacity, the "Agent"), Wells Fargo, Bank of
America, N.A. ("Bank of America"), Regions Bank and PNC Bank, National
Association ("PNC Bank"), as joint lead arrangers, Wells Fargo Bank, Bank of
America, Regions Bank and PNC Bank, as joint book runners, Bank of America, as
syndication agent, and Wells Fargo, Regions Bank and PNC Bank, as
co-documentation agents. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.
This LIBOR Notice represents Borrower's request to elect the LIBOR Option with
respect to outstanding Revolving Loans [and/or the outstanding Floorplan Loans]
in the amount of $________ (the "LIBOR Rate Advance")[, and is a written
confirmation of the telephonic notice of such election given to Agent].
The LIBOR Rate Advance will have an Interest Period of [1, 2, or 3] month(s)
commencing on _____________________.
This LIBOR Notice further confirms Borrower's acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
Borrower represents and warrants that (i) as of the date hereof, the
representations and warranties of Borrower or its Subsidiaries contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties




--------------------------------------------------------------------------------




that already are qualified or modified by materiality in the text thereof) as of
such earlier date)), (ii) each of the covenants and agreements contained in any
Loan Document have been performed (to the extent required to be performed on or
before the date hereof or each such effective date), and (iii) no Default or
Event of Default has occurred and is continuing on the date hereof, nor will any
thereof occur after giving effect to the request above.
Dated: ____________________________________
TITAN MACHINERY INC.
a Delaware corporation, as Borrower




By: _______________________________________
Name:    ________________________________________
Title:    ________________________________________


Acknowledged by:
WELLS FARGO BANK NATIONAL
ASSOCIATION, a national banking
association, as Agent




By: _______________________________________
Name:    ________________________________________
Title:    ________________________________________






--------------------------------------------------------------------------------






EXHIBIT P-1
FORM OF PERFECTION CERTIFICATE
__________________, 2015
Reference is hereby made to (a) that certain Second Amended and Restated Credit
Agreement dated as of October 28, 2015 (the "Credit Agreement"), by and among
TITAN MACHINERY INC., a Delaware corporation ("Borrower"), the lenders party
thereto as "Lenders" (each of such Lenders, together with its successors and
permitted assigns, is referred to hereinafter as a "Lender"), and WELLS FARGO
Bank, national association, a national banking association ("Wells Fargo"), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, "Agent"), and (b) that certain Second Amended and Restated Guaranty
and Security Agreement dated as of October 28, 2015 (the "Guaranty and Security
Agreement") by and between Borrower and Agent.
All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement (including Schedule 1.1
thereto). Any terms (whether capitalized or lower case) used in this Perfection
Certificate that are defined in the Code (as defined in the Guaranty and
Security Agreement) shall be construed and defined as set forth in the Code
unless otherwise defined herein or in the Credit Agreement; provided that to the
extent that the Code is used to define any term used herein and if such term is
defined differently in different Articles of the Code, the definition of such
term contained in Article 9 of the Code shall govern.
The undersigned hereby certifies (in his or her capacity as an officer of
Borrower and not in his or her individual capacity) to Agent and each member of
the Lender Group and the Bank Product Providers as follows as of the date first
set forth above:
1.Names.
(a)The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational document, is set forth in Schedule
1(a). Each Loan Party is (i) the type of entity disclosed next to its name in
Schedule 1(a) and (ii) a registered organization except to the extent disclosed
in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the Federal Taxpayer Identification Number of each Loan Party and
the jurisdiction of formation of each Loan Party. Each Loan Party has qualified
to do business in and is in good standing in the jurisdictions listed on
Schedule 1(a).
(b)Set forth in Schedule 1(b) hereto is a list of all other legal names each
Loan Party has had in the past year, together with the date of the relevant name
change.
(c)Set forth in Schedule 1(c) is a list of all other names used by each Loan
Party in connection with any business or organization to which such Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise or on any filings with the
Internal Revenue Service, in each case, at any time in the past




--------------------------------------------------------------------------------




year. Except as set forth in Schedule 1(c), no Loan Party has changed its
jurisdiction of organization at any time during the past four months.
2.Chief Executive Offices and Other Collateral Locations. The chief executive
office of each Loan Party is located at the address set forth in Schedule 2
hereto. Schedule 2 hereto sets forth all of the locations where each Loan Party
maintains (or within the past four months has maintained with respect to such
Loan Party) any equipment, inventory or other tangible personal property, other
than equipment, inventory or other tangible property that (i) is in transit
between locations set forth on Schedule 2, or (ii) in an aggregate amount does
not exceed $100,000.
3.Real Property.
(a)Attached hereto as Schedule 3(a) is a list of all (i) Real Property (as
defined in the Guaranty and Security Agreement, and including any Real Property
leased by such Loan Party) of each Loan Party, (ii) common names, addresses and
uses of each parcel of Real Property (stating improvements located thereon) and
(iii) other information relating thereto required by such Schedule. Except as
described on Schedule 3(a) attached hereto: (A) no Loan Party has entered into
any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 3(a) and
(B) no Loan Party has any leases which require the consent of the landlord,
tenant or other party thereto to the transactions contemplated by the Loan
Documents.
(b)Schedule 3(b) sets forth all third parties ("Bailees") with possession of any
Collateral (including inventory and equipment) of the Loan Parties, other than
Collateral that (i) is in transit, or (ii) in an aggregate amount does not
exceed $100,000, including the name and address of such Bailee, a description of
the inventory and equipment in such Bailee's possession and the location of such
inventory and equipment (if none please so state).
4.Extraordinary Transactions. Except for those purchases, mergers, acquisitions,
consolidations, and other transactions described on Schedule 4 attached hereto,
during the preceding five (5) year period all of the Collateral with a fair
market value in excess of $100,000 has been originated by each Loan Party in the
ordinary course of business or consists of goods which have been acquired by
such Loan Party in the ordinary course of business.
5.Schedule of Filings. Attached hereto as Schedule 5 is a schedule of (i) the
appropriate filing offices for the financing statements with respect to each
Loan Party, and (ii) all other actions required to create, preserve, protect and
perfect the security interests in the Collateral (as defined in the Guaranty and
Security Agreement) granted, assigned or pledged to Agent pursuant to the
Guaranty and Security Agreement or any other Loan Document. No other filings or
actions are required to create, preserve, protect and perfect the security
interests in the Collateral granted, assigned or pledged to Agent pursuant to
the Loan Documents.
6.Stock Ownership and Other Equity Interests. Attached hereto as Schedule 6(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, Equity Interests of each Loan Party and its Subsidiaries and the
record and beneficial owners of such Equity Interests. Also set forth on
Schedule 6(a) is each equity investment of each Loan Party that represents 50%
or less of the equity of the entity in which such investment was made. Attached
hereto as Schedule 6(b) is a true and correct organizational chart of Parent and
its Subsidiaries.
7.Instruments and Chattel Paper. Attached hereto as Schedule 7 is a true and
correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of




--------------------------------------------------------------------------------




Indebtedness held by each Loan Party as of the date hereof having an aggregate
value or face amount in excess of $250,000 including all intercompany notes
between or among any two or more Loan Parties or any of their Subsidiaries.
8.Intellectual Property. Include all US and non-US intellectual property owned
by the Loan Parties.
(a)Schedule 8(a) provides a complete and correct list of all registered
Copyrights (as defined in the Guaranty and Security Agreement) owned by any Loan
Party, all applications for registration of Copyrights owned by any Loan Party,
and all other Copyrights owned by any Loan Party and material to the conduct of
the business of any Loan Party. Schedule 8(a) provides a complete and correct
list of all Patents (as defined in the Guaranty and Security Agreement) owned by
any Loan Party and all applications for Patents owned by any Loan Party.
Schedule 8(a) provides a complete and correct list of all registered Trademarks
(as defined in the Guaranty and Security Agreement) owned by any Loan Party, all
applications (other than any intent-to-use trademark application prior to the
filing of a "Statement of Use" or "Amendment to Allege Use" with respect
thereto) for registration of Trademarks owned by any Loan Party, and all other
Trademarks owned by any Loan Party and material to the conduct of the business
of any Loan Party.
(b)Schedule 8(b) provides a complete and correct list of all Intellectual
Property Licenses (as defined in the Guaranty and Security Agreement) entered
into by any Loan Party pursuant to which (i) any Loan Party has provided any
license or other rights in Intellectual Property (as defined in the Guaranty and
Security Agreement) owned or controlled by such Loan Party to any other Person
(other than non-exclusive software licenses granted in the ordinary course of
business) or (ii) any Person has granted to any Loan Party any license or other
rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Loan Party, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Loan Party.
9.Commercial Tort Claims. Attached hereto as Schedule 9 is a true and correct
list of all commercial tort claims for which a claim has been made and that such
claim exceeds $250,000 held by each Loan Party, including a brief description
thereof.
10.Deposit Accounts and Securities Accounts. Attached hereto as Schedule 10 is a
true and complete list of all Deposit Accounts and Securities Accounts (each as
defined in the Guaranty and Security Agreement) maintained by each Loan Party,
including the name of each institution where each such account is held, the name
of each such account and the name of each entity that holds each account.
11.Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and correct
list of all letters of credit issued in favor of any Loan Party, as beneficiary
thereunder, having an aggregate value or face amount in excess of $250,000.
12.Motor Vehicles. Attached hereto as Schedule 12 is a true and correct list of
all motor vehicles and other goods (covered by certificates of title or
ownership) having an aggregate fair market value in excess of $250,000 and owned
by any Loan Party, and the owner and approximate fair market value of such motor
vehicle.
13.Other Assets: A Loan Party owns the following kinds of assets:
Aircraft:
Yes ____ No ____
Vessels, boats or ships:
Yes ____ No ____
Railroad rolling stock:
Yes ____ No ____





--------------------------------------------------------------------------------






If the answer is yes to any of these other types of assets, please describe on
Schedule 13
IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.


TITAN MACHINERY INC.
                        


By: _______________________________________
Name:    ________________________________________
Title:    ________________________________________




--------------------------------------------------------------------------------






Schedule 1(a)
Legal Names, Etc.


Legal Name
Type of Entity
Registered Organization
(Yes/No)
Organizational Number
Federal Taxpayer
Identification Number
Jurisdiction of Formation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    




--------------------------------------------------------------------------------






Schedule 1(b)
Prior Names


Loan Party/Subsidiary
Prior Name
Date of Change
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






Schedule 1(c)
Changes in Corporate Identity; Other Names


Loan Party/Subsidiary
Name of Entity
Action
Date of Action
State of Formation
List of All Other Names Used on Any Filings with the Internal Revenue Service
During Past Five Years
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]




--------------------------------------------------------------------------------






Schedule 2
Chief Executive Offices3 and Other Collateral Locations


Loan Party/Subsidiary
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









































________________________________________


3 PLEASE INDICATE WHICH ADDRESS(ES) DENOTE(S) THE CHIEF EXECUTIVE OFFICE OF EACH
LOAN PARTY




--------------------------------------------------------------------------------






Schedule 3(a)
Real Property


Entity of Record
Common Name and Address
Owned, Leased or Other Interest
Landlord / Owner if Leased or Other Interest
Description of Lease or Other Documents Evidencing Interest
Purpose/Use
Improvements Located on Real Property
Legal Description
Encumbered or to be Encumbered by Mortgage
Filing Office for Mortgage
Option to Purchase/Right of First Refusal
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[SEE EXHIBIT A-[ ] ATTACHED HERETO]
[YES/NO]
[ ]
[YES/NO]
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------






Schedule 3(a)
Real Property (cont.)
Required Consents; Loan Party Held Landlord/ Grantor Interests
I. Landlord's / Tenant's Consent Required
1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD'S / TENANT'S CONSENT IS
REQUIRED].




II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord's /
Grantor's Interest
1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE ANY LOAN PARTY HOLDS LANDLORD'S /
GRANTOR'S INTEREST]




--------------------------------------------------------------------------------






Schedule 3(b)
Bailees






--------------------------------------------------------------------------------






Schedule 4
Transactions Other Than in the Ordinary Course of Business


Loan Party/Subsidiary
Description of Transaction Including Parties Thereto
Date of Transaction
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






Schedule 5
Filings/Filing Offices


Type of Filing4
Entity
Applicable Collateral Document
[Mortgage, Security Agreement or Other]
Jurisdictions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    












































______________________________
4 UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.




--------------------------------------------------------------------------------






Schedule 6(a)
(a) Equity Interests of Loan Parties and Subsidiaries
Current Legal Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



(b) Other Equity Interests




--------------------------------------------------------------------------------






Schedule 6(b)
Organizational Chart




--------------------------------------------------------------------------------






Schedule 7
Instruments and Chattel Paper
1.    Promissory Notes:
Entity
Principal Amount
Date of Issuance
Interest Rate
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2.    Chattel Paper:




--------------------------------------------------------------------------------






Schedule 8(a)
Copyrights, Patents and Trademarks


UNITED STATES COPYRIGHTS
Registrations:


OWNER
TITLE
REGISTRATION NUMBER
 
 
 



Applications:
OWNER
APPLICATION NUMBER
 
 





OTHER COPYRIGHTS
Registrations:


OWNER
COUNTRY/STATE
TITLE
REGISTRATION NUMBER
 
 
 
 



Applications:
OWNER
COUNTRY/STATE
APPLICATION NUMBER
 
 
 







--------------------------------------------------------------------------------




Schedule 8(a)
Copyrights, Patents and Trademarks (cont.)
UNITED STATES PATENTS:
Registrations:


OWNER
REGISTRATION NUMBER
DESCRIPTION
 
 
 



Applications:
OWNER
APPLICATION NUMBER
DESCRIPTION
 
 
 





OTHER PATENTS:
Registrations:


OWNER
REGISTRATION NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 



Applications:
OWNER
APPLICATION NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 









--------------------------------------------------------------------------------




Schedule 8(a)
Copyrights, Patents and Trademarks (cont.)
UNITED STATES TRADEMARKS:
Registrations:
OWNER
REGISTRATION NUMBER
TRADEMARK
 
 
 



Applications:
OWNER
APPLICATION NUMBER
TRADEMARK
 
 
 





OTHER TRADEMARKS:
Registrations:
OWNER
REGISTRATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 



Applications:
OWNER
APPLICATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 









--------------------------------------------------------------------------------




Schedule 8(b)
Intellectual Property Licenses
LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER, IF ANY
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






Schedule 9
Commercial Tort Claims




--------------------------------------------------------------------------------






Schedule 10
Deposit Accounts and Securities Accounts
OWNER
TYPE OF ACCOUNT
BANK OR INTERMEDIARY
ACCOUNT NAME/NUMBER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------






Schedule 11
Letter of Credit Rights




--------------------------------------------------------------------------------






Schedule 12
Motor Vehicles




--------------------------------------------------------------------------------






Schedule 13
Other Assets






--------------------------------------------------------------------------------






Schedule A-1
(Agent's Account)






--------------------------------------------------------------------------------








Schedule A-2
(Authorized Persons)






--------------------------------------------------------------------------------






Schedule C-1
(Commitments)








--------------------------------------------------------------------------------






Schedule D-1
Designated Account








--------------------------------------------------------------------------------








Schedule E-2
Existing Letters of Credit








--------------------------------------------------------------------------------










Schedule E-3
Existing Hedge Agreements








--------------------------------------------------------------------------------








Schedule P-1
(Investments Owned by Loan Party)








--------------------------------------------------------------------------------






Schedule P-2
(Permitted Liens)










--------------------------------------------------------------------------------








Schedule 3.1
(Conditions Precedent)






--------------------------------------------------------------------------------






Schedule 3.6
(Conditions Subsequent)














--------------------------------------------------------------------------------






Schedule 4.1(b)
(Capitalization of Borrower)












--------------------------------------------------------------------------------






Schedule 4.1(c)
(Capitalization of Borrower’s Subsidiaries)










--------------------------------------------------------------------------------






Schedule 4.1(d)
(Subscriptions, Options, Warrants, Calls)






--------------------------------------------------------------------------------






Schedule 4.1(e)
(Fiscal Year Ends of Borrower and its Subsidiaries)












--------------------------------------------------------------------------------






Schedule 4.6
(Litigation)


















--------------------------------------------------------------------------------






Schedule 4.10
(ERISA Matters)








--------------------------------------------------------------------------------






Schedule 4.11
(Environmental Matters)








--------------------------------------------------------------------------------






Schedule 4.14(a)
(Indebtedness)








--------------------------------------------------------------------------------






Schedule 4.14(b)
(Permitted Indebtedness)








--------------------------------------------------------------------------------






Schedule 4.24
(Location of Inventory)










--------------------------------------------------------------------------------






Schedule 5.1
(Financial Statements, Reports, Certificates)












--------------------------------------------------------------------------------






Schedule 5.2
(Collateral Reporting)










--------------------------------------------------------------------------------






Schedule 6.5
(Nature of Business)










--------------------------------------------------------------------------------






Schedule 6.10
(Transactions with Affiliates)






















